Exhibit 10.1
Execution Version

FOURTH AMENDMENT TO CREDIT AGREEMENT
This Fourth Amendment to Credit Agreement and First Amendment to Guarantee and
Collateral Agreement (this “Amendment”) is entered into as of October 21, 2014,
by and among K2M HOLDINGS, INC., a Delaware corporation (“Holdings”), K2M, INC.,
a Delaware corporation (the “US Borrower”) and K2M UK LIMITED, a company
incorporated in England and Wales with company registration number 06950302 and
with its registered office at Abbey House, Wellington Way, Broakland Business
Park, Weybridge, Surrey KT13 0TT (the “UK Borrower”, and collectively, jointly
and severally with the US Borrower, the “Borrower”), the several banks and other
financial institutions or entities party hereto, SILICON VALLEY BANK (“SVB”), as
the Issuing Lender and the Swingline Lender, and SILICON VALLEY BANK, as
administrative agent and collateral agent for the lenders (in such capacity, the
“Administrative Agent”).
WHEREAS, reference is hereby made to that certain Credit Agreement dated as of
October 29, 2012 by and among Holdings, Borrower, the several banks and other
financial institutions or entities from time to time parties thereto (each a
“Lender” and, collectively, the “Lenders”) and the Administrative Agent (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) (capitalized terms used but not otherwise defined herein shall have
the same meaning as in the Credit Agreement );
WHEREAS, the parties hereto have agreed to modify and amend certain terms and
conditions of the Credit Agreement, subject to the terms and conditions
contained herein;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
1.
Amendments to Credit Agreement. The Credit Agreement is hereby amended as
follows:

a.
By deleting the bold, stricken text (indicated textually in the same manner as
the following example: stricken text) and adding the bold, double-underlined
text (indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Exhibit A hereto;

b.
By amending the Exhibits and Schedules to the Credit Agreement as follows:

i.
By deleting Exhibits B (Form of Compliance Certificate) and I (Form of Notice of
Borrowing) thereto and substituting in their stead the new Exhibits B and I
attached hereto as Exhibit B;

ii.
By adding a new Exhibit K (Form of Notice of Conversion/Continuation) thereto in
the form of Exhibit C attached hereto;

iii.
By deleting Schedule 1.1A (Commitments and Aggregate Exposure Percentages)
thereto and substituting in its stead the Schedule 1.1A attached hereto as
Exhibit D.

2.
Conditions Precedent to Effectiveness. This Amendment shall not be effective
until each of the following conditions precedent has been fulfilled to the
satisfaction of the Administrative Agent:

a.
This Amendment shall have been duly executed and delivered by the respective
parties hereto. The Administrative Agent shall have received a fully executed
copy hereof.




--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version

b.
The Intercompany Subordination Agreement shall have been duly executed and
delivered by the respective parties thereto. The Administrative Agent shall have
received a fully executed copy hereof.

c.
The First Amendment to Patent Security Agreement shall have been duly executed
and delivered by the respective parties thereto. The Administrative Agent shall
have received a fully executed copy hereof.

d.
The Administrative Agent shall have received, in form and substance reasonably
satisfactory to the Administrative Agent, evidence of payment in full of the
EXIM Loans and termination of the EXIM Loan Documents (as such terms are defined
in the Credit Agreement as in effect immediately prior to the date hereof).

e.
The Administrative Agent shall have received, in form and substance reasonably
satisfactory to the Administrative Agent, evidence of payment in full of the
WCAS/Holdings Debt and termination of the WCAS Debt Documents (as such terms are
defined in the Credit Agreement as in effect immediately prior to the date
hereof).

f.
All necessary consents and approvals to this Amendment shall have been obtained.

g.
Prior to and immediately after giving effect to this Amendment, no Default or
Event of Default shall have occurred and be continuing.

h.
Prior to and immediately after giving effect to this Amendment, (i) each of the
representations and warranties of the Loan Parties contained in the Credit
Agreement, any other Loan Document or in any document or instrument delivered
pursuant to or in connection with the Loan Documents or this Amendment (or the
EXIM Amendment), are true and correct on and as of the effective date of this
Amendment (except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date), and (ii) no Default or Event of Default exists on the
date hereof.

i.
The Lenders and the Administrative Agent shall have received payment from the
Borrower of all costs and expenses required to be paid pursuant to Section 3 of
this Amendment.

j.
The Administrative Agent shall have received, for the ratable benefit of the
Lenders, an amendment fee in the amount of $40,000, which amendment fee shall
(i) not be subject to refund or rebate in any circumstances, (ii) be due and
payable in immediately available funds on the date hereof, and (iii) be fully
earned on the date hereof.

3.
Costs and Expenses. The Borrower shall pay to the Administrative Agent all
reasonable costs, out-of-pocket expenses, and fees and charges of every kind
incurred by the Administrative Agent in connection with the preparation,
negotiation, execution and delivery of this Amendment and any documents and
instruments relating hereto or thereto (which costs include, without limitation,
the reasonable fees, charges and disbursements of counsel for the Administrative
Agent).

4.
Ratification of Loan Documents; Further Assurances.

a.
The Loan Parties hereby ratify, confirm and reaffirm each of the terms and
conditions of the Loan Documents to which each is a party. The Loan Parties
further acknowledge and agree that (i) except as specifically modified in this
Amendment, all terms and conditions


2

--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version

of the Loan Documents shall remain in full force and effect, and (ii) this
Amendment constitutes a Loan Document.
b.
The Loan Parties hereby ratify, confirm and reaffirm that all security interests
and liens granted pursuant to the Loan Documents secure and shall continue to
secure the payment and performance of all of the Obligations pursuant to the
Loan Documents, whether now existing or hereafter arising.

c.
The Loan Parties shall cooperate with the Administrative Agent and shall execute
and deliver to the Administrative Agent such further instruments and documents
as the Administrative Agent shall reasonably request to carry out to its
satisfaction the transactions contemplated by this Amendment and the other Loan
Documents.

5.
Representations and Warranties. The Loan Parties hereby represent, warrant, and
covenant to the Administrative Agent and the Lenders as follows:

a.
The Loan Parties hereby represent and warrant as of the date hereof that (i)
each of the representations and warranties of the Loan Parties contained in the
Credit Agreement, any other Loan Document or in any document or instrument
delivered pursuant to or in connection with the Loan Documents or this
Amendment, are true and correct on and as of the effective date of this
Amendment (except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date), and (ii) no Default or Event of Default exists on the
date hereof.

b.
This Amendment is, and each other Loan Document to which it is or will be a
party, when executed and delivered by each Loan Party that is a party thereto,
will be the legally valid and binding obligation of such Loan Party, enforceable
against such Loan Party in accordance with its respective terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally and equitable principals (whether enforcement is sought by
proceedings in equity or at law).

c.
The execution and delivery by each Loan Party of this Amendment and the
performance by each Loan Party of its obligations under the Credit Agreement, as
amended by this Amendment, and under the other Loan Documents (i) have been duly
authorized by all necessary corporate action on the part of such Loan Party,
(ii) will not violate any provisions of the certificate of incorporation or
bylaws such Loan Party and (iii) will not constitute a violation by such Loan
Party of any applicable material Requirement of Law.

d.
Each Loan Party acknowledges that the Administrative Agent and the Lenders have
acted in good faith and has conducted in a commercially reasonable manner its
relationships with each Loan Party in connection with this Amendment and in
connection with the other Loan Documents. Each Loan Party understands and
acknowledges that the Administrative Agent and the Lenders are entering into
this Amendment in reliance upon, and in partial consideration for, the above
representations, warranties, and acknowledgements, and agrees that such reliance
is reasonable and appropriate.

6.
No Defenses. The Loan Parties hereby acknowledge and agree that the Loan Parties
have no offsets, defenses, claims, or counterclaims against the Administrative
Agent or the Lenders or any of their respective, officers, directors, employees,
attorneys, representatives, successors or assigns, with


3

--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version

respect to the Obligations, or otherwise, and that if any Loan Party now has, or
ever did have, any offsets, defenses, claims, or counterclaims against the
Administrative Agent or the Lenders or any of their respective, officers,
directors, employees, attorneys, representatives, successors or assigns, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and each Loan Party hereby RELEASES the Administrative Agent and the Lenders
from any liability thereunder.
7.
Continuing Validity. The Loan Parties understand and agree that in modifying the
existing Obligations, the Administrative Agent and the Lenders are relying upon
the Loan Parties representations, warranties, and agreements, as set forth in
the Loan Documents. Except as expressly modified pursuant to this Amendment, the
terms of the Loan Documents remain unchanged and in full force and effect. The
Administrative Agent’s and the Lenders’ agreement to modifications to the
existing Obligations pursuant to this Amendment in no way shall obligate the
Administrative Agent or the Lenders to make any future modifications to the
Obligations. It is the intention of the Administrative Agent, the Lenders, the
Borrower and Holdings to retain all makers of the Loan Documents as liable
parties, unless the party is expressly released by the Administrative Agent in
writing. No maker will be released by virtue of this Amendment.

8.
Governing Law/Submission To Jurisdiction; Waivers. Sections 10.13 and 10.14 of
the Credit Agreement are hereby incorporated by reference in their entirety and
shall apply to the terms of this Amendment.

9.
Counterparts. This Amendment may be executed by one or more of the parties to
this Amendment on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment by
facsimile or other electronic mail transmission shall be effective as delivery
of a manually executed counterpart hereof (save in the case of UK Borrower where
delivery of an executed copy of this Amendment by facsimile or other electronic
mail transmission shall be effective as delivery of a manually executed version
of this Amendment). A set of the copies of this Amendment signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

10.
Binding Effect. The terms and provisions hereof shall be binding upon and inure
to the benefit of the parties hereto and their respective representatives,
permitted successors and assigns.

11.
Severability. Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

[remainder of this page is intentionally left blank]









4

--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
    
HOLDINGS:


K2M HOLDINGS, INC.


By: _/s/ Gregory Cole___________________
Name: Gregory Cole        
Title: CFO        


US BORROWER:


K2M, INC.


By: _/s/ Gregory Cole___________________
Name: Gregory Cole        
Title: CFO and Treasurer        


UK BORROWER:


K2M UK LIMITED


By: _/s/ Gregory Cole___________________
Name: Gregory Cole        
Title: Director        
    



--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version

ADMINISTRATIVE AGENT:


SILICON VALLEY BANK, as the Administrative Agent


By: /s/ Christopher Leary    
Name: Christopher Leary    
Title: VP    
    



--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version

    LENDERS:


SILICON VALLEY BANK, as Issuing Lender, Swingline Lender, and as a Lender


By: /s/ Christopher Leary    
Name: Christopher Leary    
Title: VP    ____________________


COMERICA BANK, as a Lender


By: /s/ Walter Weston    
Name: Walter Weston    
Title: VP    





























--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version



Exhibit A


Composite Credit Agreement


[see attached]















































--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version

$40,000,000 SENIOR SECURED CREDIT FACILITIES


CREDIT AGREEMENT
dated as of October 29, 2012,
as amended May 20, 2013, February 26, 2014, April 30, 2014 and October 21, 2014
among
K2M HOLDINGS, INC.
as a Guarantor,
K2M, INC.
and
K2M UK LIMITED
Jointly and Severally as the Borrower,
the GUARANTORS from time to time parties hereto,
THE SEVERAL LENDERS FROM TIME TO TIME PARTIES HERETO,
and
SILICON VALLEY BANK,
as Administrative Agent, Issuing Lender and Swingline Lender















--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version

SECTION 1. DEFINITIONS    1
1.1
Defined Terms    1

1.2
Other Definitional Provisions    34

SECTION 2. AMOUNT AND TERMS OF REVOLVING COMMITMENTS    34
2.1
[Reserved]    34

2.2
[Reserved]    34

2.3
[Reserved]    34

2.4
Revolving Commitments    35

2.5
Procedure for Revolving Loan Borrowing    35

2.6
Swingline Commitment    36

2.7
Procedure for Swingline Borrowing; Refunding of Swingline Loans    36

2.8
Overadvances    38

2.9
Fees    38

2.10
Termination or Reduction of Revolving Commitments    39

2.11
[Reserved]    39

2.12
[Reserved]    39

2.13
Conversion and Continuation Options.    39

2.14
Limitations on Eurodollar Tranches    40

2.15
Interest Rates and Payment Dates    40

2.16
Computation of Interest and Fees    40

2.17
Inability to Determine Interest Rate    41

2.18
Pro Rata Treatment and Payments    41

2.19
Requirements of Law.    44

2.20
Taxes    46




--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version

2.21
Taxes: UK Loan Parties    50

2.22
Change of Lending Office    54

2.23
Substitution of Lenders    55

2.24
Defaulting Lenders.    56

2.25
Joint and Several Liability of the Borrowers    58

2.26
Notes    61

2.27
Indemnity    61

SECTION 3. LETTERS OF CREDIT    62
3.1
L/C Commitment.    62

3.2
Procedure for Issuance of Letters of Credit    63

3.3
Fees and Other Charges.    63

3.4
L/C Participations; Existing Letters of Credit    64

3.5
Reimbursement    65

3.6
Obligations Absolute    65

3.7
Letter of Credit Payments    66

3.8
Applications    66

3.9
Interim Interest    66

3.10
Cash Collateral    66

3.11
[Reserved]    67

3.12
Resignation of the Issuing Lender    67

3.13
Applicability of ISP    68

SECTION 4. REPRESENTATIONS AND WARRANTIES    68
4.1
Financial Condition    68




--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version

4.2
No Change    69

4.3
Existence; Compliance with Law    69

4.4
Power, Authorization; Enforceable Obligations    69

4.5
No Legal Bar    69

4.6
Litigation    70

4.7
No Default    70

4.8
Ownership of Property; Liens; Investments    70

4.9
Intellectual Property    70

4.10
Taxes    70

4.11
Federal Regulations    70

4.12
Labor Matters    71

4.13
ERISA    71

4.14
Investment Company Act; Other Regulations    72

4.15
Subsidiaries    72

4.16
Use of Proceeds    72

4.17
Environmental Matters    72

4.18
Accuracy of Information, etc.    73

4.19
Security Documents    74

4.20
Solvency    74

4.21
Regulation H    74

4.22
Designated Senior Indebtedness    75

4.23
[Reserved]    75

4.24
Insurance    75

4.25
No Casualty    75




--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version

4.26
Accounts Receivable    75

4.27
Capitalization    75

4.28
Patriot Act    75

4.29
OFAC    76

4.30
Holding Company    76

SECTION 5. CONDITIONS PRECEDENT    76
5.1
Conditions to Initial Extension of Credit    76

5.2
Conditions to Each Extension of Credit    80

SECTION 6. AFFIRMATIVE COVENANTS    81
6.1
Financial Statements    81

6.2
Certificates; Reports; Other Information    82

6.3
Accounts Receivable    84

6.4
Payment of Obligations    86

6.5
Maintenance of Existence; Compliance    86

6.6
Maintenance of Property; Insurance    87

6.7
Inspection of Property; Books and Records; Discussions    87

6.8
Notices    87

6.9
Environmental Laws    88

6.10
Operating Accounts    88

6.11
Audits    88

6.12
Additional Collateral, etc.    89

6.13
[Reserved]    90

6.14
Use of Proceeds    90




--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version

6.15
Designated Senior Indebtedness    90

6.16
Further Assurances    91

SECTION 7. NEGATIVE COVENANTS    91
7.1
Financial Condition Covenant    91

7.2
Indebtedness    91

7.3
Liens    92

7.4
Fundamental Changes    93

7.5
Disposition of Property    93

7.6
Restricted Payments    94

7.7
[Reserved]    95

7.8
Investments    95

7.9
ERISA    97

7.10
Optional Payments and Modifications of Certain Preferred Stock and Debt
Instruments    97

7.11
Transactions with Affiliates    97

7.12
Sale Leaseback Transactions    98

7.13
Swap Agreements    98

7.14
Accounting Changes    98

7.15
Negative Pledge Clauses    98

7.16
Clauses Restricting Subsidiary Distributions    98

7.17
Lines of Business    99

7.18
Designation of other Indebtedness    99

7.19
[Reserved]    99

7.20
Amendments to Organizational Agreements and Material Contracts    99




--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version

7.21
Use of Proceeds    99

7.22
Subordinated Debt    99

SECTION 8. EVENTS OF DEFAULT    100
8.1
Events of Default    100

8.2
Remedies Upon Event of Default    102

8.3
Application of Funds    103

SECTION 9. THE ADMINISTRATIVE AGENT    104
9.1
Appointment and Authority    104

9.2
Delegation of Duties    105

9.3
Exculpatory Provisions    105

9.4
Reliance by Administrative Agent    106

9.5
Notice of Default    106

9.6
Non-Reliance on Administrative Agent and Other Lenders    107

9.7
Indemnification    107

9.8
Agent in Its Individual Capacity    108

9.9
Successor Administrative Agent    108

9.10
Collateral and Guaranty Matters    109

9.11
Administrative Agent May File Proofs of Claim    109

9.12
[Reserved]    110

SECTION 10. MISCELLANEOUS    110
10.1
Amendments and Waivers    110

10.2
Notices    111

10.3
No Waiver; Cumulative Remedies    114




--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version

10.4
Survival of Representations and Warranties    114

10.5
Expenses; Indemnity; Damage Waiver    114

10.6
Successors and Assigns; Participations and Assignments    116

10.7
Adjustments; Set-off    120

10.8
Payments Set Aside    121

10.9
Interest Rate Limitation    121

10.10
Counterparts; Electronic Execution of Assignments    121

10.11
Severability    122

10.12
Integration    122

10.13
GOVERNING LAW    122

10.14
Submission to Jurisdiction; Waivers    122

10.15
Acknowledgements    123

10.16
Releases of Guarantees and Liens    123

10.17
Treatment of Certain Information; Confidentiality    123

10.18
Automatic Debits    124

10.19
Patriot Act    125
























--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version

SCHEDULES
Schedule 1.1A:        Commitments
Schedule 1.1B:        Existing Letters of Credit
Schedule 2.21:        Lender UK Tax Information
Schedule 4.4:        Governmental Approvals, Consents, Authorizations, Filings
and Notices
Schedule 4.5:        Requirements of Law
Schedule 4.13:        ERISA Plans
Schedule 4.15:        Subsidiaries
Schedule 4.17:        Environmental Matters
Schedule 4.19(a):        Financing Statements and Other Filings
Schedule 4.27:        Capitalization
EXHIBITS
Exhibit A:        Form of Guarantee and Collateral Agreement
Exhibit B:        Form of Compliance Certificate
Exhibit C:        Form of Secretary’s/Managing Member’s Certificate
Exhibit D:        Form of Solvency Certificate
Exhibit E:        Form of Assignment and Assumption
Exhibit F-1:        Form of Revolving Loan Note
Exhibit F-2:        Form of Swingline Loan Note
Exhibit G:        Form of Transaction Report
Exhibit H:        Form of Perfection Certificate
Exhibit I:        Form of Notice of Borrowing
Exhibits J-1 – J-4:        Forms of U.S. Tax Compliance Certificate
Exhibit K:        Form of Notice of Conversion/Continuation





















--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version

CREDIT AGREEMENT
THIS CREDIT AGREEMENT (this “Agreement”), dated as of October 29,2012, is
entered into by and among K2M HOLDINGS, INC., a Delaware corporation
(“Holdings”), K2M, INC., a Delaware corporation (the “US Borrower”) and K2M UK
LIMITED, a company incorporated in England and Wales with company registration
number 06950302 and with its registered office at Abbey House, Wellington Way,
Broakland Business Park, Weybridge, Surrey KT13 0TT (the “UK Borrower”, and
collectively, jointly and severally with the US Borrower, the “Borrower”), the
several banks and other financial institutions or entities from time to time
parties to this Agreement (each a “Lender” and, collectively, the “Lenders”),
SILICON VALLEY BANK (“SVB”), as the Issuing Lender and the Swingline Lender, and
SILICON VALLEY BANK, as administrative agent and collateral agent for the
Lenders (in such capacity, the “Administrative Agent”).
WITNESSETH:
WHEREAS, the Borrower desires to obtain financing to refinance the Existing
Credit Facility, as well as for working capital financing and letter of credit
facilities;
WHEREAS, the Lenders have agreed to extend certain credit facilities to the
Borrower, upon the terms and conditions specified in this Agreement and the
other Loan Documents, in an aggregate amount not to exceed $40,000,000,
consisting of a revolving loan facility in an aggregate principal amount of up
to $40,000,000, a letter of credit sub-facility in the aggregate availability
amount of $10,000,000 (as a sublimit of the revolving loan facility); and a
swingline sub-facility in the aggregate availability amount of $5,000,000 (as a
sublimit of the revolving loan facility).
WHEREAS, each Loan Party has agreed to secure all of its Obligations by granting
to the Administrative Agent or the Security Trustee (as applicable), for the
ratable benefit of the Secured Parties, a first priority lien (subject only to
Liens expressly permitted by Section 7.3 having priority by operation of law
over the Liens of the Administrative Agent under the Loan Documents) on
substantially all of its respective personal property assets.
NOW, THEREFORE, the parties hereto hereby agree as follows:
Section 1.
DEFINITIONS
1.1    Defined Terms. As used in this Agreement (including the recitals hereof),
the terms listed in this Section 1.1 shall have the respective meanings set
forth in this Section 1.1.
“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to Prime Rate in effect on such day. Any change in the ABR due
to a change in the Prime shall be effective as of the opening of business on the
effective day of such change in the Prime Rate.
“ABR Loans”: Loans, the rate of interest applicable to which is based upon the
ABR.
“Account Debtor”: any Person who may become obligated to any Person under, with
respect to, or on account of, an Account, chattel paper or general intangibles
(including a payment intangible). Unless otherwise stated, the term “Account
Debtor,” when used herein, shall mean an Account Debtor in respect of an Account
of the Borrower.




--------------------------------------------------------------------------------




“Accounts”: all “accounts” (as defined in the UCC) of a Person, including,
without limitation, accounts, accounts receivable, book debts, monies due or to
become due and obligations in any form (whether arising in connection with
contracts, contract rights, instruments, general intangibles, or chattel paper),
in each case whether arising out of goods sold or services rendered or from any
other transaction and whether or not earned by performance, now or hereafter in
existence, and all documents of title or other documents representing any of the
foregoing, and all collateral security and guaranties of any kind, now or
hereafter in existence, given by any Person with respect to any of the
foregoing. Unless otherwise stated, the term “Account,” when used herein, shall
mean an Account of the Borrower.
“Administrative Agent”: SVB, as the administrative agent under this Agreement
and the other Loan Documents, together with any of its successors in such
capacity.
“Affected Lender”: as defined in Section 2.23.
“Affiliate”: with respect to a specified Person, another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified.
“Agent Parties”: as defined in Section 10.2(d)(ii).
“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the sum of (a) the amount of such Lender’s Revolving Commitment then in effect
or, if the Revolving Commitments have been terminated, the amount of such
Lender’s Revolving Extensions of Credit then outstanding, and (b) without
duplication of clause (a), the L/C Commitment of such Lender then in effect (as
a sublimit of the Revolving Commitment).
“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.
“Agreement”: as defined in the preamble hereto.
“Applicable Margin”: (i) with respect to ABR Loans, three-quarters percent
(0.75%), and (ii) with respect to Eurodollar Loans, two and one-half percent
(2.50%).
“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to issue a Letter of Credit.
“Approved Fund”: any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Asset Sale”: any Disposition of property or series of related Dispositions of
property (excluding any such Disposition of property permitted by clauses (a)
through (l) of Section 7.5) that yields gross proceeds to any Group Member
(valued at the initial principal amount thereof in the case of non-cash proceeds
consisting of notes or other debt securities and valued at fair market value in
the case of other non-cash proceeds) in excess of $500,000 during a Monthly
Reporting Period or $1,000,000 at any other time.
“Assignment and Assumption”: an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.6), and accepted

2

--------------------------------------------------------------------------------




by the Administrative Agent, in substantially the form of Exhibit E or any other
form approved by the Administrative Agent.
“Available Revolving Commitment”: at any time, an amount equal to (a) the lesser
of (i) the aggregate Revolving Commitments of all Lenders in effect at such time
and (ii) the Borrowing Base in effect at such time, minus (b) the aggregate
undrawn amount of all outstanding Letters of Credit at such time, minus (c) the
aggregate amount of all L/C Disbursements that have not yet been reimbursed or
converted into Revolving Loans at such time, minus (d) the aggregate principal
balance of any Revolving Loans outstanding at such time; provided that for
purposes of calculating any Lender’s Revolving Extensions of Credit for the
purpose of determining such Lender’s Available Revolving Commitment pursuant to
Section 2.9(b), the aggregate principal amount of Swingline Loans then
outstanding shall be deemed to be zero.
“Bankruptcy Code”: Title 11 of the United States Code entitled “Bankruptcy.”
“Benefitted Lender”: as defined in Section 10.7(a).
"Blocked Account": as defined in Section 6.3(d).
“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).
“Borrower”: as defined in the preamble hereto.
“Borrowing Base”: as of any date of determination by the Administrative Agent,
from time to time, an amount equal to the sum as of such date of up to: (a) 85%
of the book value of Eligible Accounts other than Group A Accounts as of such
date; plus (b) 85% of the book value of Eligible Accounts that are Group A
Accounts as of such date; provided that, in no event shall the contribution to
the Borrowing Base of amounts described in this clause (b) exceed, in the
aggregate, 50% of the total Borrowing Base; plus (c) thirty-five percent (35%)
of the value of Eligible Inventory as of such date valued at the lower of cost
(determined on an average cost basis) or market; provided that, in no event
shall the contribution to the Borrowing Base of amounts described in this clause
(c) exceed, in the aggregate, the lesser of (i) 40% of the total Borrowing Base
or (ii) Ten Million Dollars ($10,000,000); less (d) in each case, the amount of
any Reserves established by the Administrative Agent as of such date.
Notwithstanding the foregoing, without duplication of any Reserves, the
Administrative Agent may decrease any of the percentage advance rates set forth
in clause (a), (b) or (c) in its good faith business judgment based on events,
conditions, contingencies, or risks which, as determined by the Administrative
Agent, may adversely affect the Collateral.
“Borrowing Date”: any Business Day specified by the Borrower in a Notice of
Borrowing as a date on which the Borrower requests the relevant Lenders to make
Loans hereunder.
“Business”: as defined in Section 4.17(b).
“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in the State of New York are authorized or required by law to
close; provided that if any determination of a “Business Day” shall relate to an
FX Forward Contract, the term “Business Day” shall mean a day on which dealings
are carried on in the country of settlement of the foreign (i.e., non-Dollar)
currency; provided further that with respect to notices and determinations in
connection with, and payments of principal and interest on, Eurodollar Loans,
such day is also a day for trading by and between banks in Dollar deposits in
the interbank eurodollar market.

3

--------------------------------------------------------------------------------




“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.
“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
“Cash Collateralize”: to deposit in a Controlled Account or to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of one or
more of the Lenders, as collateral for L/C Exposure or obligations of the
Lenders to fund participations in respect thereof, cash or deposit account
balances or, if the Administrative Agent and the Issuing Lender shall agree in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
such Issuing Lender. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.
“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $250,000,000; (c) commercial paper of an issuer rated
at least A-1 by S&P or P-1 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within twelve months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause (b)
of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; or (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.
“Cash Management Agreement”: as defined in the definition of “Cash Management
Services”.
“Cash Management Bank”: any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.

4

--------------------------------------------------------------------------------




“Cash Management Services”: cash management and other services provided to one
or more of the Loan Parties by a Cash Management Bank which may include merchant
services, direct deposit of payroll, business credit card, and check cashing
services identified in such Cash Management Bank’s various cash management
services or other similar agreements (each, a “Cash Management Agreement”).
“Casualty Event”: any damage to or any destruction of, or any condemnation or
other taking by any Governmental Authority of any property of the Loan Parties.
“Certificated Securities”: as defined in Section 4.19(a).
“Change of Control”: (a) Any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act), other than the Permitted
Investors, shall become, or obtain rights (whether by means or warrants, options
or otherwise) to become, the “beneficial owner” (as defined in Rules 13(d)-3 and
13(d)‑5 under the Exchange Act), directly or indirectly, of 35% or more of the
ordinary voting power for the election of directors of the Borrower (determined
on a fully diluted basis), unless such percentage of the ordinary voting power
for the election of directors of the Borrower (determined on a fully diluted
basis) held by any such “person” or “group” is less than the percentage thereof
held by the Permitted Investors (determined on a fully diluted basis); (b)
during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of Holdings or the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); (c) at any time, Group Holdings shall
cease to own and control, of record and beneficially, directly, 100% of each
class of outstanding Capital Stock of Holdings free and clear of all Liens
(other than non-consensual Liens arising by operation of law); or (d) at any
time, Holdings shall cease to own and control, of record and beneficially,
directly or indirectly, 100% of each class of outstanding Capital Stock of each
Loan Party (other than Holdings) free and clear of all Liens (except Liens
created by the Security Documents and non-consensual Liens arising by operation
of law).
“Closing Date”: October 29, 2012.
“Code”: the Internal Revenue Code of 1986, as amended from time to time.
“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document. For the
avoidance of doubt, no Excluded Asset (as such term is defined in the Guarantee
and Collateral Agreement) shall constitute “Collateral.”
“Collateral-Related Expenses”: all costs and expenses of the Administrative
Agent paid or incurred in connection with any sale, collection or other
realization on the Collateral, including reasonable compensation to the
Administrative Agent and its agents and counsel, and reimbursement for all other
costs, expenses and liabilities and advances made or incurred by the
Administrative Agent in connection therewith (including as described in Section
6.6 of the Guarantee and Collateral Agreement), and all amounts for which

5

--------------------------------------------------------------------------------




the Administrative Agent is entitled to indemnification under the Security
Documents and all advances made by the Administrative Agent under the Security
Documents for the account of any Loan Party.
“Comerica” means Comerica Bank.
“Commitment Fee Rate”: 0.25% per annum.
“Communications”: as defined in Section 10.2(d)(ii).
“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.
“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Adjusted Quick Assets”: at any date, (a) (i) all unrestricted cash
and Cash Equivalents (it being understood that any cash and Cash Equivalents
subject to a Lien (other than a Lien in favor of the Administrative Agent and
non-consensual Liens arising by operation of law) shall not be considered
unrestricted for purposes of this clause (i)) plus (ii) all accounts or accounts
receivable, plus (b) to the extent not in excess of 50% of the amount described
in clause (a), all Inventory, in each case to the extent appearing on a
consolidated balance sheet of Group Holdings and its consolidated Subsidiaries
at such date.
“Consolidated Adjusted Quick Ratio”: as at the last day of any period, the ratio
of (a) Consolidated Adjusted Quick Assets on such day to (b) an amount equal to
(i) Consolidated Current Liabilities (provided that obligations or liabilities
in respect of the lease or construction with respect to the Borrower’s
Build-to-Suit facility that are not overdue or financed with the proceeds of
other Indebtedness shall not be included in this calculation), plus (ii) without
duplication, the outstanding Letters of Credit, minus (iii) Deferred Revenue, in
each case for such period.
“Consolidated Current Liabilities”: at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of Group
Holdings and its consolidated Subsidiaries at such date.
“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.
“Control”: the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.
“Control Agreement”: any account control agreement entered into among the
depository institution at which a Loan Party maintains a Deposit Account or the
securities intermediary at which a Loan Party maintains a Securities Account,
such Loan Party, and the Administrative Agent pursuant to which the
Administrative Agent obtains control (within the meaning of the UCC or any other
applicable law) over such Deposit Account or Securities Account.
“Controlled Account”: each Deposit Account and Securities Account that is
subject to a Control Agreement in form and substance satisfactory to the
Administrative Agent and the Issuing Lender.

6

--------------------------------------------------------------------------------




“Control Investment Affiliate”: as to any Person, any other Person that (a)
directly or indirectly, is in Control of, is Controlled by, or is under common
Control with, such Person and (b) is organized by such Person primarily for the
purpose of making equity or debt investments in one or more companies.
“Credit Policy": as of any date of determination, the credit policy adopted by
UK Borrower in relation to its Account Debtors and in effect as of such date, to
the extent such credit policy has been approved in writing by the Security
Trustee (such approval to be provided or withheld in the Security Trustee’s sole
discretion).
“Debtor Relief Laws”: the Bankruptcy Code of the United States of America, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default”: any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Defaulting Lender”: subject to Section 2.24(b), any Lender that (a) has failed
to (i) fund all or any portion of its Loans within two (2) Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, the Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the Issuing Lender or the
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.24(b)) upon delivery of written
notice of such determination to the Borrower, the Issuing Lender, the Swingline
Lender and each Lender.

7

--------------------------------------------------------------------------------




“Default Rate”: as defined in Section 2.15(b).
“Deferred Revenue”: all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue.
“Deposit Account”: any “deposit account” as defined in the UCC with such
additions to such term as may hereafter be made.
“Deposit Account Control Agreement”: any Control Agreement entered into by the
Administrative Agent, a Loan Party and a financial institution holding a Deposit
Account of such Loan Party pursuant to which the Administrative Agent is granted
“control” (for purposes of the UCC) over such Deposit Account.
“Disposition”: with respect to any property (including, without limitation,
Capital Stock of Holdings or any of its Subsidiaries), any sale, lease, Sale
Leaseback Transaction, assignment, conveyance, transfer, encumbrance or other
disposition thereof and any issuance of Capital Stock of Holdings, the Borrower
or any of its Subsidiaries. The terms “Dispose” and “Disposed of” shall have
correlative meanings.
“Disqualified Stock”: any Capital Stock that, by its terms (or by the terms of
any security into which it is convertible, or for which it is exchangeable, in
each case at the option of the holder thereof), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or redeemable (other than by conversion into common
stock) at the option of the holder thereof, in whole or in part, on or prior to
the date that is ninety-one (91) days after the date on which the Loans mature.
The amount of Disqualified Stock deemed to be outstanding at any time for
purposes of this Agreement will be the maximum amount that Holdings and its
Subsidiaries may become obligated to pay upon maturity of, or pursuant to any
mandatory redemption provisions of, such Disqualified Stock or portion thereof,
plus accrued dividends.
“Dollars” and “$”: dollars in lawful currency of the United States.
“Domestic Subsidiary”: any Subsidiary of any Loan Party organized under the laws
of any jurisdiction within the United States, any State thereof or the District
of Columbia.
“Eligible Accounts”: all of the Accounts owned by the Borrower and reflected in
the most recent Transaction Report delivered by the Borrower to the
Administrative Agent, except any Account to which any of the exclusionary
criteria set forth below applies. The Administrative Agent shall have the right,
at any time and from time to time after the Closing Date, to establish, modify
or eliminate Reserves against Eligible Accounts, or to adjust or supplement any
of the criteria set forth below and to establish new criteria, and to adjust
advance rates with respect to Eligible Accounts, in its reasonable credit
judgment reflecting changes in the collectability or realization values of such
Accounts arising or discovered by the Administrative Agent after the Closing
Date. Eligible Accounts shall not include any Account of the Borrower:
(a)    that does not arise from the sale of goods or the performance of services
by the Borrower in the ordinary course of its business;
(b)    (i) upon which the Borrower’s right to receive payment is not absolute or
is contingent upon the fulfillment of any condition whatsoever or (ii) as to
which the Borrower is not able to bring suit or otherwise enforce its remedies
against the applicable Account Debtor through judicial process or (iii) if the
Account represents a progress billing consisting of an invoice for goods sold or
services rendered pursuant to a contract under which the applicable Account
Debtor’s obligation to pay is subject to the

8

--------------------------------------------------------------------------------




Borrower’s completion of further performance under such contract or is subject
to the equitable lien of a surety bond issuer;
(c)    to the extent that any defense, counterclaim, setoff or dispute is
asserted as to such Account (but only to the extent of the amount subject to
such defense, counterclaim, setoff or dispute);
(d)    that is not a true and correct statement of bona fide indebtedness
incurred in the amount of the Account for merchandise sold to or services
rendered and accepted by the applicable Account Debtor;
(e)    with respect to which an invoice, reasonably acceptable to the
Administrative Agent in form and substance, has not been sent to the applicable
Account Debtor;
(f)    that (i) is not owned by the Borrower or (ii) is subject to any Lien of
any other Person, other than Liens in favor of the Administrative Agent;
(g)    that arises from a sale to any director, officer, other employee or
Affiliate of any Loan Party, or to any entity that has any common officer or
director with any Loan Party;
(h)    that is the obligation of an Account Debtor that is the United States
government or a political subdivision thereof, or any state, county or
municipality or department, agency or instrumentality thereof unless the Lender,
in its sole discretion, has agreed to the contrary in writing and the Borrower,
if necessary or desirable, has complied with respect to such obligation with the
Federal Assignment of Claims Act of 1940, or any applicable state, county or
municipal law restricting assignment thereof;
(i)    that is the obligation of an Account Debtor which does not have its
principal place of business in the United States, other than (i) Group A
Accounts and (ii) Group B Accounts in an aggregate amount not to exceed
$2,500,000;
(j)    to the extent any Loan Party thereof is liable for goods sold or services
rendered by the applicable Account Debtor to such Loan Party thereof but only to
the extent of the potential offset;
(k)    that arises with respect to goods that are delivered on a bill‑and‑hold,
cash‑on‑delivery basis or placed on consignment, guaranteed sale or other terms
by reason of which the payment by the applicable Account Debtor is or may be
conditional;
(l)    that is in default; provided that, without limiting the generality of the
foregoing, an Account shall be deemed in default upon the occurrence of any of
the following:
(i)    such Account is not paid within ninety (90) days following its original
invoice date;
(ii)    the Account Debtor obligated upon such Account suspends business, makes
a general assignment for the benefit of creditors or fails to pay its debts
generally as they come due; or
(iii)    a petition is filed by or against the Account Debtor obligated upon
such Account under any bankruptcy law or any other federal, state or foreign
(including any provincial) receivership, insolvency relief or other law or laws
for the relief of debtors;

9

--------------------------------------------------------------------------------




(m)    that is owed by an Account Debtor where 50% or more of the aggregate
Dollar amount of all Accounts owing by such Account Debtor are ineligible under
one or more of the other criteria set forth in this definition;
(n)    as to which the Administrative Agent’s Lien is not a first priority
perfected Lien;
(o)    as to which any of the representations or warranties in the Loan
Documents are untrue;
(p)    to the extent such Account exceeds any credit limit established by the
Administrative Agent, in its reasonable credit judgment;
(q)    to the extent that such Account, together with all other Accounts owing
by such Account Debtor and its Affiliates as of any date of determination exceed
25% of all Eligible Accounts;
(r)    that is payable in any currency other than Dollars or, provided that the
applicable Transaction Report includes applicable currency conversion
information to Dollars, Pounds Sterling or Euros;
(s)    owing from an Account Debtor the amount of which may be subject to
withholding based on the Account Debtor’s satisfaction of the Borrower’s
complete performance (but only to the extent of the amount withheld (sometimes
called retainage billings);
(t)    subject to contractual arrangements between the Borrower and an Account
Debtor where payments shall be scheduled or due according to completion or
fulfillment requirements and where the Account Debtor has a right of setoff for
damages suffered as a result of the Borrower’s Failure to perform in accordance
with the contract setting forth such requirements (sometimes called contracts
accounts receivable, progress billings, milestone billings or fulfillment
contracts);
(u)    subject to trust provisions, subrogation rights of a bonding company or a
statutory trust;
(v)    owing from an Account Debtor with respect to whom the Borrower has
received Deferred Revenue (but only to the extent of such Deferred Revenue);
(w)    that arises from an invoice which is billed from, or payable to, an
office of Borrower not located in the United States or the United Kingdom; or
(x)    for which the Administrative Agent in its good faith business judgment
determines collection to be doubtful.
Any Account which is at any time an Eligible Account, but which subsequently
fails to meet any of the foregoing eligibility requirements, shall forthwith
cease to be an Eligible Account until such time as such Account shall again meet
all of the foregoing requirements.
“Eligible Assignee”: any Person that meets the requirements to be an assignee
under Section 10.6(b)(iii), (v) and (vi) (subject to such consents, if any, as
may be required under Section 10.6(b)(iii)).
“Eligible Inventory”: Inventory of the US Borrower(but not, for clarity,
Inventory of UK Borrower) located at 751 Miller Road SE, Suite F1, Leesburg,
Virginia 20175, or such other location of which the Administrative Agent has
approved in writing, and that consists of finished goods, in good, new, and
salable

10

--------------------------------------------------------------------------------




condition, which is subject to the Lien created by the Security Documents, the
value of which shall be determined by taking into consideration, among other
factors, the lower of its cost and its book value determined in accordance with
GAAP; provided that the Administrative Agent shall have the right, at any time
and from time to time after the Closing Date, to establish, modify or eliminate
Reserves against Eligible Inventory, or to adjust or supplement any of the
criteria set forth below and to establish new criteria, and to adjust advance
rates with respect to Eligible Inventory, in its reasonable credit judgment;
provided further that none of the following classes of Inventory shall be deemed
to be Eligible Inventory:
(a)    Inventory consisting of “perishable agricultural commodities” within the
meaning of the Perishable Agricultural Commodities Act of 1930, or on which a
Lien has arisen or may arise in favor of agricultural producers under any
comparable Laws;
(b)    Inventory which is not owned by the US Borrower free and clear of all
Liens and rights of others (other than Liens granted in favor of the
Administrative Agent for the ratable benefit of the Secured Parties);
(c)    Inventory that is obsolete, spoiled, damaged, unusable or otherwise
unavailable for sale;
(d)    Inventory consisting of promotional, marketing, packaging or shipping
materials and supplies;
(e)    Inventory that fails to meet all standards imposed by any Governmental
Authority having regulatory authority over such Inventory or its use or sale, or
that has not been manufactured in compliance with the Fair Labor Standards Act;
(f)    Inventory that is subject to any licensing, patent, royalty, trademark,
trade name or copyright agreement with any third party from which the US
Borrower has received notice of a dispute in respect of any such agreement;
(g)    Inventory located outside the United States;
(h)    Inventory that is not in the possession of or under the sole control of
the US Borrower;
(i)    Inventory consisting of raw materials, supplies or work in progress;
(j)    Inventory with respect to which the representations and warranties set
forth in Section 4 of the Guarantee and Collateral Agreement applicable to
Inventory are not correct;
(k)    Inventory in respect of which the Guarantee and Collateral Agreement,
after giving effect to the related filings of financing statements that have
then been made, if any, does not or has ceased to create a valid and perfected
first priority lien or security interest in favor of the Administrative Agent,
for the ratable benefit of the Secured Parties, securing the Obligations;
(l)    Inventory which is comingled with property of a person other than the US
Borrower;
(m)    [Reserved]; or
(n)    Inventory which, in the Administrative Agent’s reasonable discretion, is
unacceptable due to age, type, category or quantity or is otherwise ineligible.

11

--------------------------------------------------------------------------------




Any Inventory which is at any time Eligible Inventory, but which subsequently
fails to meet any of the foregoing requirements, shall forthwith cease to be
Eligible Inventory until such time as such Inventory shall meet all of the
foregoing requirements.
“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.
“Environmental Liability”: any liability, contingent or otherwise (including any
liability for damages, costs of environmental remediation, fines, penalties or
indemnities), of the Borrower, any other Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) a violation
of an Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Materials of Environmental Concern, (c)
exposure to any Materials of Environmental Concern, (d) the release or
threatened release of any Materials of Environmental Concern into the
environment, or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests”: with respect to any Person, all of the shares of capital
stock of (or other ownership or profit interests in) such Person, all of the
warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA”: the Employee Retirement Income Security Act of 1974, including (unless
the context otherwise requires) any rules or regulations promulgated thereunder.
“ERISA Affiliate”: each business or entity which is, or within the last six
years was, a member of a “controlled group of corporations,” under “common
control” or an “affiliated service group” with any Loan Party within the meaning
of Section 414(b), (c) or (m) of the Code, required to be aggregated with any
Loan Party under Section 414(o) of the Code, or is, or within the last six years
was, under “common control” with any Loan Party, within the meaning of Section
4001(a)(14) of ERISA.
“ERISA Event”: any of (a) a reportable event as defined in Section 4043 of ERISA
with respect to a Pension Plan, excluding, however, such events as to which the
PBGC by regulation has waived the requirement of Section 4043(a) of ERISA that
it be notified within 30 days of the occurrence of such event; (b) the
applicability of the requirements of Section 4043(b) of ERISA with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, to any Pension
Plan where an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA is reasonably expected to occur with respect to such
plan within the following 30 days; (c) a withdrawal by any Loan Party or any
ERISA Affiliate thereof from a Pension Plan or the termination of any Pension
Plan resulting in liability under Sections 4063 or 4064 of ERISA; (d) the
withdrawal of any Loan Party or any ERISA Affiliate thereof in a complete or
partial withdrawal (within the meaning of Section 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefore, or the
receipt by any Loan Party or any ERISA Affiliate thereof of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of

12

--------------------------------------------------------------------------------




ERISA; (e) the filing of a notice of intent to terminate, the treatment of a
plan amendment as a termination under Section 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (f) the imposition of liability on any Loan Party or any
ERISA Affiliate thereof pursuant to Sections 4062(e) or 4069 of ERISA or by
reason of the application of Section 4212(c) of ERISA; (g) the failure by any
Loan Party or any ERISA Affiliate thereof to make any required contribution to a
Plan, or the failure to meet the minimum funding standard of Section 412 of the
Code with respect to any Pension Plan (whether or not waived in accordance with
Section 412(c) of the Code) or the failure to make by its due date a required
installment under Section 430 of the Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (h) the
determination that any Pension Plan is considered an at-risk plan or a plan in
endangered to critical status within the meaning of Sections 430, 431 and 432 of
the Code or Sections 303, 304 and 305 of ERISA; (i) an event or condition which
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; (j) the imposition of any liability under
Title I or Title IV of ERISA, other than PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon any Loan Party or any ERISA Affiliate thereof;
(k) an application for a funding waiver under Section 303 of ERISA or an
extension of any amortization period pursuant to Section 412 of the Code with
respect to any Pension Plan; (l) the occurrence of a non‑exempt prohibited
transaction under Sections 406 or 407 of ERISA for which any Loan Party or any
Subsidiary thereof may be directly or indirectly liable; (m) a violation of the
applicable requirements of Section 404 or 405 of ERISA or the exclusive benefit
rule under Section 401(a) of the Code by any fiduciary or disqualified person
for which any Loan Party or any ERISA Affiliate thereof may be directly or
indirectly liable; (n) the occurrence of an act or omission which could give
rise to the imposition on any Loan Party or any ERISA Affiliate thereof of
fines, penalties, taxes or related charges under Chapter 43 of the Code or under
Sections 409, 502(c), (i) or (1) or 4071 of ERISA; (o) the assertion of a
material claim (other than routine claims for benefits) against any Plan or the
assets thereof, or against any Loan Party or any Subsidiary thereof in
connection with any such plan; (p) receipt from the IRS of notice of the failure
of any Qualified Plan to qualify under Section 401(a) of the Code, or the
failure of any trust forming part of any Qualified Plan to fail to qualify for
exemption from taxation under Section 501(a) of the Code; (q) the imposition of
any lien (or the fulfillment of the conditions for the imposition of any lien)
on any of the rights, properties or assets of any Loan Party or any ERISA
Affiliate thereof, in either case pursuant to Title I or IV, including
Section 302(f) or 303(k) of ERISA or to Section 401(a)(29) or 430(k) of the
Code; or (r) the establishment or amendment by any Loan Party or any Subsidiary
thereof of any “welfare plan,” as such term is defined in Section 3(1) of ERISA,
that provides post-employment welfare benefits in a manner that would increase
the liability of any Loan Party.
“ERISA Funding Rules”: the rules regarding minimum required contributions
(including any installment payment thereof) to Pension Plans, as set forth in
Section 412 of the Code and Section 302 of ERISA, with respect to Plan years
ending prior to the effective date of the Pension Protection Act of 2006, and
thereafter, as set forth in Sections 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.
“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.
“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined by the
Administrative Agent by reference to the ICE

13

--------------------------------------------------------------------------------




Benchmark Administration (or any successor thereto if the ICE Benchmark
Administration is no longer making a LIBOR rate available (“LIBOR”) for deposits
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period in Dollars, determined as of approximately 11:00 A.M.
(London, England time) two (2) Business Days prior to the beginning of such
Interest Period (as set forth by Reuters or any successor thereto or any other
commercially available service selected by the Administrative Agent which
provides quotations of LIBOR). In the event that the Administrative Agent
determines that LIBOR is not available, the “Eurodollar Base Rate” shall be
determined by reference to the rate per annum equal to the offered quotation
rate to first class banks in the London interbank market by SVB for deposits
(for delivery on the first day of the relevant Interest Period) in Dollars of
amounts in same day funds comparable to the principal amount of the applicable
Loan of the Administrative Agent, in its capacity as a Lender, for which the
Eurodollar Base Rate is then being determined with maturities comparable to such
period, as of approximately 11:00 A.M. (London, England time) two (2) Business
Days prior to the beginning of such Interest Period.
“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.
“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:
Eurodollar Base Rate
1.00 - Eurocurrency Reserve Requirements



The Eurodollar Rate shall be adjusted automatically as of the effective date of
any change in the Eurocurrency Reserve Requirements which affect Eurodollar
Loans to be made as of, and ABR Loans to be converted into Eurodollar Loans, in
any such case, at the beginning of the next applicable Interest Period.
“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility (other than the L/C Facility), the then current Interest
Periods with respect to all of which begin on the same date and end on the same
later date (whether or not such Loans shall originally have been made on the
same day).
“Event of Default”: any of the events specified in Section 8.1; provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Exchange Act”: the Securities Exchange Act of 1934, as amended from time to
time and any successor statute.
“Excluded Assets”: as defined in the Guarantee and Collateral Agreement.
“Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Revolving Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires

14

--------------------------------------------------------------------------------




such interest in the Loan or Revolving Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.23) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.20, amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.20(f) and (d)
any U.S. federal withholding Taxes imposed under FATCA.
“Existing Credit Facility”: collectively, the credit facilities made available
to the Borrower pursuant to (a) that certain Third Amended and Restated Loan and
Security Agreement dated as of December 23, 2010 by and between the US Borrower
and the Existing Lender, as amended and (b) that certain Loan and Security
Agreement (EXIM Loan Facility) dated as of June 29, 2011 by and between the US
Borrower and the Existing Lender.
“Existing Lender”: SVB, in its capacity as lender under the Existing Credit
Facility.
“Existing Letters of Credit”: the letters of credit described on Schedule 1.1B.
“Facility”: each of (a) the L/C Facility (which is a sub-facility of the
Revolving Facility) and (b) the Revolving Facility.
“FASB ASC”: the Accounting Standards certification of the Financial Accounting
Standards Board.
“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, and any intergovernmental
agreements entered into in connection with the implementation of such Sections
1471 through 1474 of the Code (or any such amended or successor version
thereof).
“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by SVB from three federal funds brokers of
recognized standing selected by it.
“Fee Letter”: the letter agreement dated October 29, 2012, between the Borrower
and the Administrative Agent.
“First Amendment Effective Date”: May 20, 2013.
“Fourth Amendment Effective Date”: October 21, 2014.
“Foreclosed Borrowers”: as defined in Section 2.25.
“Foreign Currency”: lawful money of a country other than the United States.
“Foreign Law Pledge Agreement”: in respect of the grant by any Loan Party to the
Administrative Agent or the Security Trustee (as applicable) (for the ratable
benefit of the Secured Parties) of a Lien on certain of the Equity Interests in
any Foreign Subsidiary owned by such Loan Party, the Share Charge, and any other
pledge agreement (however designated) reasonably required by the Administrative
Agent to be prepared under the laws of the foreign jurisdiction in which such
Foreign Subsidiary is organized and executed

15

--------------------------------------------------------------------------------




by such Loan Party (and, as applicable, such Foreign Subsidiary) for the purpose
of creating, perfecting and otherwise protecting such Lien to the maximum extent
possible under the laws of such foreign jurisdiction.
“Foreign Pledge Documents”: collectively, in respect of the grant by any Loan
Party to the Administrative Agent or the Security Trustee (as applicable)(for
the ratable benefit of the Secured Parties) of a Lien on certain of the Equity
Interests in any Foreign Subsidiary owned by such Loan Party, any related
Foreign Law Pledge Agreement, any related filings, an opinion delivered by local
counsel in the foreign jurisdiction in which such Foreign Subsidiary is
organized and addressing the effectiveness of the pledge by such Loan Party to
the Administrative Agent or the Security Trustee (as applicable) (for the
ratable benefit of the Secured Parties) of the pledged Equity Interests in such
Foreign Subsidiary having been issued to such Loan Party, any related
authorizing resolutions adopted by the board of directors (or equivalent) of
such Loan Party in connection with such pledge, any amendments to the
organizational documents of such Foreign Subsidiary required by the
Administrative Agent to facilitate the pledge by such Loan Party to the
Administrative Agent or the Security Trustee (as applicable)(for the ratable
benefit of the Secured Parties) of such pledged Equity Interests, and any other
agreements, documents, instruments, notices, filings or other items reasonably
required by the Administrative Agent or the Security Trustee to be executed
and/or delivered in connection with any of the foregoing.
“Foreign Law Security Documents and Guarantee”: the Foreign Pledge Documents
(including the Share Charge), the UK Debenture, the Supplemental Charge, and all
other security documents delivered to the Administrative Agent or Security
Trustee (as applicable) granting a Lien on any property of any Person to secure
the Obligations of any Loan Party under any Loan Document governed by the law of
a jurisdiction other than the United States, and other filings, documents and
agreements made or delivered pursuant thereto.
“Foreign Lender”: (a) if the Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
such Borrower is resident for tax purposes.
“Foreign Subsidiary”: in respect of any Loan Party, any Subsidiary of such Loan
Party that is not a Domestic Subsidiary with respect to such Loan Party.
“Fronting Exposure”: at any time there is a Defaulting Lender, as applicable,(a)
with respect to the Issuing Lender, such Defaulting Lender’s L/C Percentage of
the outstanding L/C Exposure other than L/C Exposure as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Revolving Percentage of outstanding
Swingline Loans made by the Swingline Lender other than Swingline Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders.
“Fund”: any Person (other than a natural Person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.
“Funding Office”: the Revolving Loan Funding Office.
“FX Forward Contract”: foreign exchange contracts entered into by the Borrower
with SVB under which the Borrower commits to purchase from or sell to SVB a
specific amount of Foreign Currency.
“GAAP”: (a) in respect of a Loan Party organized under the laws of any state of
the United States, generally accepted accounting principles in the United States
as in effect from time to time, except that for

16

--------------------------------------------------------------------------------




purposes of Section 7.1, GAAP shall be determined on the basis of such
principles in effect on the Fourth Amendment Effective Date and consistent with
those used in the preparation of the most recent audited financial statements
referred to in Section 4.1(b), and (b) in respect of a Loan Party incorporated
in England and Wales, generally accepted accounting principles in the United
Kingdom, including IFRS. In the event that any “Accounting Change” (as defined
below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
the Borrower and the Administrative Agent agree to enter into negotiations to
amend such provisions of this Agreement so as to reflect equitably such
Accounting Changes with the desired result that the criteria for evaluating the
Borrower’s financial condition shall be the same after such Accounting Changes
as if such Accounting Changes had not been made. Until such time as such an
amendment shall have been executed and delivered by the Borrower, the
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Changes had not occurred. “Accounting Changes”
refers to changes in accounting principles required by the promulgation of any
rule, regulation, pronouncement or opinion by the Financial Accounting Standards
Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC. Notwithstanding the foregoing, any lease that is
re-characterized as a capital lease or any obligation with respect to any lease
that is re-characterized as a Capitalized Lease Obligation, in each case, due to
an Accounting Change shall not be treated as a capital lease or Capitalized
Lease Obligation, as the case may be, but shall instead be treated as it would
have been in accordance with GAAP as in effect on the Fourth Amendment Effective
Date.
“Governmental Approval”: any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.
“Governmental Authority”: the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
“Group A Accounts” means, collectively, Accounts that are the obligation of
Medcomtech or of any Account Debtor organized or having its principal place of
business in any Group A Country.
“Group A Country” means each of Australia, Canada, Denmark, Finland, Germany,
Israel, Japan, Netherlands, New Zealand, Puerto Rico, South Africa, Sweden, and
the United Kingdom.
“Group B Accounts” means, collectively, Accounts that are the obligation of an
Account Debtor (other than Medcomtech) organized or having its principal place
of business in any Group B Country.
“Group B Country” means each of Bahrain, Barbados, Belgium, Chile, Guatemala,
Mexico, Qatar, Saudi Arabia, Spain, and Turkey.
“Group Holdings”: K2M Group Holdings, Inc., a Delaware corporation.
“Group Members”: the collective reference to Holdings and its Subsidiaries.
“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement to
be executed and delivered by the Borrower, Holdings, and each other Guarantor,
substantially in the form of Exhibit A.

17

--------------------------------------------------------------------------------




“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided that the term Guarantee
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.
“Guarantors”: a collective reference to Holdings and each Subsidiary thereof
which has become a Guarantor pursuant to the Guarantee and Collateral Agreement.
“Holdings”: K2M Holdings, Inc., a Delaware corporation.
"IFRS": are the International Financial Reporting Standards, a collection of
guidelines and rules set by the International Accounting Standards Board
(www.iasb.org) which are applicable to the circumstances as of the date of
determination.
“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations and
all Synthetic Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of acceptances, letters of credit, surety bonds or similar arrangements,
(g)all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Capital Stock in such Person or any
other Person (including, without limitation, Disqualified Stock), or any
warrant, right or option to acquire such Capital Stock, valued, in the case of a
redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends, (h) all Guarantee
Obligations of such Person in respect of obligations of the kind referred to in
clauses (a) through (g) above, (i) all obligations of the kind referred to in
clauses (a) through (h) above secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
Lien on property (including accounts and contract rights) owned by such Person,
whether or not such Person has assumed or become liable for the payment of such
obligation, and (j) the net

18

--------------------------------------------------------------------------------




obligations of such Person in respect of Swap Agreements, provided that
obligations or liabilities in respect of the lease or construction with respect
to the Borrower’s Build-to-Suit facility that are not overdue or financed with
the proceeds of other Indebtedness shall not be deemed Indebtedness for purposes
of this Agreement. The Indebtedness of any Person shall include the Indebtedness
of any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor.
“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.
“Indemnitee”: as defined in Section 10.5(b).
“Insolvency Proceeding”: (a) any case, action or proceeding before any court or
other Governmental Authority relating to bankruptcy, reorganization, insolvency,
liquidation, receivership, dissolution, winding-up or relief of debtors, (b) any
general assignment for the benefit of creditors, composition, marshalling of
assets for creditors, or other, similar arrangement in respect of any Person’s
creditors generally or any substantial portion of such Person’s creditors, in
each case undertaken under U.S. Federal, state or foreign law, including the
Bankruptcy Code, or (c) any UK Insolvency Proceeding.
“Intangible Assets”: assets that are considered to be intangible assets under
GAAP, including customer lists, goodwill, computer software, copyrights, trade
names, trademarks, patents, franchises, licenses, unamortized deferred charges,
unamortized debt discount and capitalized research and development costs.
“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.
“Intellectual Property Security Agreement”: an intellectual property security
agreement, in form and substance satisfactory to the Administrative Agent,
entered into between the Borrower and the Administrative Agent pursuant to the
terms of the Guarantee and Collateral Agreement, together with each other
intellectual property security agreement and supplement thereto delivered
pursuant to Section 6.12, in each case as amended, restated, supplemented or
otherwise modified from time to time.
“Intercompany Subordination Agreement” means that certain Intercompany
Subordination Agreement dated as of the date hereof, by the Loan Parties and
their Subsidiaries in favor of the Administrative Agent.
“Interest Payment Date”: (a) as to any ABR Loan (including any Swingline Loan),
the last day of each calendar month to occur while such Loan is outstanding and
the final maturity date of such Loan, (b) as to any Eurodollar Loan, the last
Business Day of such Interest Period, and (c) as to any Loan (other than any
Revolving Loan that is an ABR Loan and any Swingline Loan), the date of any
repayment or prepayment made in respect thereof.
“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one (1), two (2) or

19

--------------------------------------------------------------------------------




three (3) months thereafter, as selected by the Borrower in its Notice of
Borrowing or Notice of Conversion/Continuation, as the case may be, given with
respect thereto; and (b) thereafter, each period commencing on the last day of
the next preceding Interest Period applicable to such Eurodollar Loan and ending
one (1), two (2) or three (3) months thereafter, as selected by the Borrower by
irrevocable notice to the Administrative Agent in a Notice of
Conversion/Continuation not later than 10:00 A.M., Pacific time, on the date
that is three (3) Business Days prior to the last day of the then current
Interest Period with respect thereto; provided that all of the foregoing
provisions relating to Interest Periods are subject to the following:
(i)    if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
(ii)    the Borrower may not select an Interest Period under a particular
Facility that would extend beyond the Revolving Termination Date;
(iii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and
(iv)    the Borrower shall select Interest Periods so as not to require a
payment or prepayment of any Eurodollar Loan during an Interest Period for such
Loan.
“Interest Rate Agreement”: any interest rate swap agreement, interest rate cap
agreement, interest rate collar agreement, interest rate hedging agreement or
other similar agreement or arrangement, each of which is (a) for the purpose of
hedging the interest rate exposure associated with the Borrower’s and its
Subsidiaries’ operations, (b) approved by Administrative Agent, and (c) not for
speculative purposes.
“Inventory”: all “inventory,” as such term is defined in the Code, now owned or
hereafter acquired by any Loan Party, wherever located, and in any event
including inventory, merchandise, goods and other personal property that are
held by or on behalf of any Loan Party for sale or lease or are furnished or are
to be furnished under a contract of service, or that constitutes raw materials,
work in process, finished goods, returned goods, or materials or supplies of any
kind used or consumed or to be used or consumed in such Loan Party’s business or
in the processing, production, packaging, promotion, delivery or shipping of the
same, including all supplies and embedded software.
“Investments”: as defined in Section 7.7.
“IRS”: the Internal Revenue Service, or any successor thereto.
“ISP”: with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
“Issuing Lender”: as the context may require, (a) SVB or any affiliate thereof,
in its capacity as issuer of any Letter of Credit (including, without
limitation, each Existing Letter of Credit), and (b) any other Lender that may
become an Issuing Lender pursuant to Section 3.12 upon the resignation of SVB or
any affiliate thereof, with respect to Letters of Credit issued by such Lender.
The Issuing Lender may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of the Issuing Lender or other

20

--------------------------------------------------------------------------------




financial institutions, in which case the term “Issuing Lender” shall include
any such Affiliate or other financial institution with respect to Letters of
Credit issued by such Affiliate or other financial institution.
“Issuing Lender Fees”: as defined in Section 3.3(a).
“L/C Advance”: each L/C Lender’s funding of its participation in any L/C
Disbursement in accordance with its L/C Percentage of the L/C Commitment.
“L/C Commitment”: as to any L/C Lender, the obligation of such L/C Lender, if
any, to purchase an undivided interest in the Issuing Lenders’ obligations and
rights under and in respect of each Letter of Credit (including to make payments
with respect to draws made under any Letter of Credit pursuant to
Section 3.5(b)) in an aggregate principal amount not to exceed the amount set
forth under the heading “L/C Commitment” opposite such L/C Lender’s name on
Schedule 1.1A or in the Assignment and Assumption pursuant to which such L/C
Lender becomes a party hereto, as the same may be changed from time to time
pursuant to the terms hereof. The L/C Commitment is a sublimit of the Revolving
Commitment and the aggregate amount of the L/C Commitments shall not exceed the
amount of the Total L/C Commitments at any time.
“L/C Disbursements”: a payment or disbursement made by the Issuing Lender
pursuant to a Letter of Credit.
“L/C Exposure”: at any time, the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time, and (b) the aggregate amount of all
L/C Disbursements that have not yet been reimbursed or converted into Revolving
Loans at such time. The L/C Exposure of any L/C Lender at any time shall equal
its L/C Percentage of the aggregate L/C Exposure at such time.
“L/C Facility”: the L/C Commitments and the extensions of credit made
thereunder.
“L/C Fee Payment Date”: as defined in Section 3.3(a).
“L/C Lender”: a Lender with an L/C Commitment.
“L/C Percentage”: as to any L/C Lender at any time, the percentage of the Total
L/C Commitments represented by such L/C Lender’s L/C Commitment, as such
percentage may be adjusted as provided in Section 2.23.
“L/C-Related Documents”: collectively, each Letter of Credit (including any
Existing Letter of Credit), all applications for any Letter of Credit (and
applications for the amendment of any Letter of Credit) submitted by the
Borrower to the Issuing Lender and any other document, agreement and instrument
relating to any Letter of Credit, including any of the Issuing Lender’s standard
form documents for letter of credit issuances.
“Lenders”: as defined in the preamble hereto; provided that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include the Issuing Lender and the Swingline Lender.
“Letter of Credit”: as defined in Section 3.1(a); provided that such term shall
include each Existing Letter of Credit.
“Letter of Credit Availability Period”: the period from and including the
Closing Date to but excluding the Letter of Credit Maturity Date.

21

--------------------------------------------------------------------------------




“Letter of Credit Maturity Date”: the date occurring 15 days prior to the
Revolving Termination Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).
“LIBOR”: as defined in the definition of “Eurodollar Base Rate.”
“Lien”: any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest or any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing).
“Liquidity”: at any time, the sum of (a) the aggregate amount of unrestricted
cash and Cash Equivalents held at SVB at such time by the Borrower and its
Subsidiaries, plus (b) an aggregate amount of unrestricted cash and Cash
Equivalents not in excess of $3,000,000 held at Comerica at such time by the
Borrower and its Subsidiaries, plus (c) the Available Revolving Commitment at
such time.
“Loan”: any loan (including, for clarity, any Revolving Loan) made or maintained
by any Lender pursuant to this Agreement.
“Loan Documents”: this Agreement, the Security Documents, the Notes, the Fee
Letter, the Solvency Certificate, the Perfection Certificate, each L/C-Related
Document, and any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 3.10, and any amendment, waiver,
supplement or other modification to any of the foregoing.
“Loan Parties”: each Borrower and each Guarantor.
“Material Adverse Effect”: (a) a material impairment in the perfection or
priority of the Lien granted to the Administrative Agent in the Collateral or in
the value of such Collateral; (b) a material adverse change in the business,
operations, or condition (financial or otherwise) of Holdings and its
Subsidiaries, taken as a whole; or (c) a material impairment of (i) the rights
and remedies of the Administrative Agent or any Lender under any Loan Document,
or (ii) the prospect of repayment of any portion of the Obligations.
“Materials of Environmental Concern”: any substance, material or waste that is
defined, regulated, governed or otherwise characterized under any Environmental
Law as hazardous or toxic or as a pollutant or contaminant (or by words of
similar meaning and regulatory effect), any petroleum or petroleum products,
asbestos, polychlorinated biphenyls, urea-formaldehyde insulation, molds or
fungus, and radioactivity, radiofrequency radiation at levels known to be
hazardous to human health and safety.
“Medcomtech” means Medcom Tech, S.A., a company existing under the laws of
Spain.
“Minority Lender”: as defined in Section 10.1(b).
“Monthly Reporting Period”: any period during which there are any Revolving
Extensions of Credit then outstanding.
“Moody’s”: Moody’s Investors Service, Inc.
“Mortgaged Properties”: the real properties as to which, pursuant to
Section 6.12(b) or otherwise, the Administrative Agent or the Security Trustee
(as applicable), for the benefit of the Secured Parties, shall be granted a Lien
pursuant to the Mortgages.

22

--------------------------------------------------------------------------------




“Mortgages”: each of the mortgages, charges, deeds of trust, deeds to secure
debt or such equivalent documents hereafter entered into and executed and
delivered by one or more of the Loan Parties to the Administrative Agent, in
each case, as such documents may be amended, amended and restated, supplemented
or otherwise modified, renewed or replaced from time to time and in form and
substance reasonably acceptable to the Administrative Agent.
“Multiemployer Plan”: a “multiemployer plan” (within the meaning of
Section 3(37) of ERISA) to which any Loan Party or any ERISA Affiliate thereof
makes, is making, or is obligated or has ever been obligated to make,
contributions.
“Non-Consenting Lender”: any Lender that does not approve any consent, waiver or
amendment that (a) requires the approval of all Affected Lenders in accordance
with the terms of Section 10.1 and (b) has been approved by the Required
Lenders.
“Non-Defaulting Lender” at any time, each Lender that is not a Defaulting Lender
at such time.
“Note”: a Revolving Loan Note or a Swingline Loan Note.
“Notice of Borrowing”: a notice substantially in the form of Exhibit I.
“Notice of Conversion/Continuation”: a notice substantially in the form of
Exhibit K.
“Obligations”: (a) the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower or any Guarantor,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) the Loans and all other obligations and liabilities of the
Borrower and any other Loan Party to the Secured Parties, whether direct or
indirect, joint or several, absolute or contingent, due or to become due, or now
existing or hereafter incurred and whether owed as principal or as surety, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document, the Cash Management Agreements, FX Forward Contracts, the Letters of
Credit, any Specified Swap Agreement or any other document made, delivered or
given in connection herewith or therewith, whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including all reasonable and documented fees, charges and disbursements of
counsel to the Administrative Agent or to any Lender that are required to be
paid by any Loan Party pursuant to any Loan Document) or otherwise, and (b) any
obligations of any Loan Party to any Lender arising in connection with treasury
management services provided by such Lender to such Loan Party.
“OFAC”: The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Operating Documents”: for any Person as of any date, such Person’s
constitutional documents, formation documents and/or certificate of
incorporation (or equivalent thereof), as certified (if applicable) by such
Person’s jurisdiction of formation as of a recent date, and, (a) if such Person
is a corporation, its bylaws or memorandum and articles of association (or
equivalent thereof) in current form, (b) if such Person is a limited liability
company, its limited liability company agreement (or similar agreement), and
(c) if such Person is a partnership, its partnership agreement (or similar
agreement), each of the foregoing with all current amendments or modifications
thereto.
“Other Connection Taxes”: with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under,

23

--------------------------------------------------------------------------------




received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).
“Overadvance”: as defined in Section 2.8.
“Other Taxes”: all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.23).
“Participant”: as defined in Section 10.6(d).
“Participant Register”: as defined in Section 10.6(d).
“Patriot Act”: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of
2001, Title III of Pub. L. 107-56, signed into law October 26, 2001.
“Payoff Letter”: a letter, in form and substance satisfactory to the
Administrative Agent, dated as of a date prior to the Closing Date and executed
by each of the Existing Lender and the US Borrower to the effect that upon
receipt by the Existing Lender of the “payoff amount” (however designated)
referenced therein, (a) the obligations of the Group Members under the Existing
Credit Facility shall be satisfied in full, (b) the Liens held by the Existing
Lender for the benefit of the lenders under the Existing Credit Facility shall
terminate without any further action, and (c) the US Borrower and the
Administrative Agent (and their respective counsel and such counsels’ agents)
shall be entitled to file UCC-3 amendment statements, USPTO releases, USCRO
releases and any other releases reasonably necessary to further evidence the
termination of such Liens.
“PBGC”: the Pension Benefit Guaranty Corporation, or any successor thereto.
“Pension Plan”: an employee benefit plan (as defined in Section 3(3) of ERISA)
other than a Multiemployer Plan (a) that is or was at any time maintained or
sponsored by any Loan Party or any ERISA Affiliate thereof or to which any Loan
Party or any ERISA Affiliate thereof has ever made, or was obligated to make,
contributions, and (b) that is or was subject to Section 412 of the Code,
Section 302 of ERISA or Title IV of ERISA.
“Perfection Certificate”: each Perfection Certificate to be executed and
delivered by Holdings, the Borrower and each other Loan Party pursuant to
Section 5.1, substantially in the form of Exhibit H.
“Permitted Investors” the collective reference to Ferrer Freeman & Company,
Welsh, Carson, Anderson& Stowe and their respective Control Investment
Affiliates.
“Permitted Refinancing Indebtedness”: Indebtedness of any Person (“Refinancing
Indebtedness”) issued or incurred by such Person (including by means of the
extension or renewal of existing Indebtedness) to refinance, refund, extend,
renew or replace existing Indebtedness of such Person (“Refinanced
Indebtedness”); provided that (a) the principal amount of such Refinancing
Indebtedness is not greater than the principal amount of such Refinanced
Indebtedness plus the amount of any premiums or penalties and accrued and unpaid
interest paid thereon and reasonable fees and expenses, in each case associated
with such Refinancing Indebtedness, (b) such Refinancing Indebtedness has a
final maturity that is no sooner

24

--------------------------------------------------------------------------------




than, and a weighted average life to maturity that is no shorter than, such
Refinanced Indebtedness, (c) if such Refinanced Indebtedness or any Guarantee
Obligation thereof or any security therefor are subordinated to the Obligations,
such Refinancing Indebtedness and any Guarantee Obligations thereof and any
security therefor remain so subordinated on terms no less favorable to the
Lenders and the other Secured Parties, (d) the obligors in respect of such
Refinanced Indebtedness immediately prior to such refinancing, refunding
extension, renewal or replacement are the only obligors on such Refinancing
Indebtedness and (e) any Guarantee Obligations which constitute all or a portion
of such Refinancing Indebtedness, taken as a whole, are determined in good faith
by a Responsible Officer of such Person to be no less favorable to such Person
and the Lenders and the other Secured Parties in any material respect than the
covenants and events of default or Guarantee Obligations, if any, applicable to
such Refinanced Indebtedness
“Person”: any natural Person, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity.
“Plan”: (a) an employee benefit plan (as defined in Section 3(3) of ERISA) other
than a Multiemployer Plan which is or was at any time maintained or sponsored by
any Loan Party or any Subsidiary thereof or to which any Loan Party or any
Subsidiary thereof has ever made, or was obligated to make, contributions, (b) a
Pension Plan, or (c) a Qualified Plan.
“Platform”: as defined in Section 10.2(d)(i).
“Preferred Stock”: the preferred Capital Stock of either Holdings or the
Borrower.
“Prime Rate”: the rate of interest per annum from time to time published in the
money rates section of the Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that if such rate of
interest, as set forth from time to time in the money rates section of the Wall
Street Journal, becomes unavailable for any reason as determined by the
Administrative Agent, the “Prime Rate” shall mean the rate of interest per annum
announced by SVB as its prime rate in effect at its principal office in the
State of California (such SVB announced Prime Rate not being intended to be the
lowest rate of interest charged by SVB in connection with extensions of credit
to debtors).
“Projections”: as defined in Section 6.2(c).
“Properties”: as defined in Section 4.17(a).
“Qualified Counterparty”: with respect to any Specified Swap Agreement, any
counterparty thereto that, at the time such Specified Swap Agreement was entered
into or as of the Closing Date, was the Administrative Agent or a Lender or an
Affiliate of the Administrative Agent or a Lender.
“Qualified Plan”: an employee benefit plan (as defined in Section 3(3) of ERISA)
other than a Multiemployer Plan (a) that is or was at any time maintained or
sponsored by any Loan Party or any ERISA Affiliate thereof or to which any Loan
Party or any ERISA Affiliate thereof has ever made, or was ever obligated to
make, contributions, and (b) that is intended to be tax‑qualified under
Section 401(a) of the Code.
“Recipient”: the Administrative Agent or a Lender, as applicable.
“Refunded Swingline Loans”: as defined in Section 2.7(b).
“Register”: as defined in Section 10.6(c).

25

--------------------------------------------------------------------------------




“Regulation U”: Regulation U of the Board as in effect from time to time.
“Related Parties”: with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.
“Replacement Lender”: as defined in Section 2.23.
“Required Lenders”: at any time, (a) if only one Lender holds the outstanding
Revolving Commitments, such Lender; and (b) if more than one Lender holds the
outstanding Revolving Commitments, then at least two Lenders who hold more than
50% of the Total Revolving Commitments (including, without duplication, the L/C
Commitments) then in effect or, if the Revolving Commitments have been
terminated, the Total Revolving Extensions of Credit then outstanding; provided
that for the purposes of this clause (b), the Revolving Commitments of, and the
portion of the Loans and participations in L/C Exposure and Swingline Loans held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.
“Requirement of Law”: as to any Person, the Operating Documents of such Person,
and any law, treaty, rule or regulation or determination of an arbitrator or a
court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.
“Reserves”: as of any date of determination, such amounts as the Administrative
Agent may from time to time establish and revise in its good faith business
judgment, reducing the amount of Loans and other financial accommodations which
would otherwise be available to the Borrower (a) to reflect events, conditions,
contingencies or risks which, as determined by the Administrative Agent in its
good faith business judgment, do or may adversely affect (i) the Collateral or
any other property which is security for the Obligations or its value (including
without limitation any increase in delinquencies of Accounts), (ii) the assets,
business or prospects of the Borrower or any Guarantor, or (iii) the Liens (held
by the Administrative Agent for the ratable benefit of the Secured Parties) and
other rights of the Administrative Agent in the Collateral (including the
enforceability, perfection and priority thereof); or (b) to reflect the
Administrative Agent’s good faith belief that any collateral report or financial
information furnished by or on behalf of the Borrower or any Loan Party to the
Administrative Agent or any Lender is or may have been incomplete, inaccurate or
misleading in any material respect; or (c) in respect of any state of facts
which the Administrative Agent determines in good faith constitutes an Event of
Default or may, with notice or passage of time or both, constitute an Event of
Default.
“Responsible Officer”: any of the Chief Executive Officer, President, Chief
Financial Officer, Controller and VP of Finance of a Loan Party.
“Restricted Payments”: as defined in Section 7.6.
“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and to participate in Swingline Loans and Letters of
Credit in an aggregate principal amount not to exceed the amount set forth under
the heading “Revolving Commitment” opposite such Lender’s name on Schedule 1.1A
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as the same may be changed from time to time pursuant to the terms
hereof (including in connection with assignments permitted hereunder). As of the
Fourth Amendment Effective Date, the amount of the Total Revolving Commitments
is $40,000,000. The L/C Commitment and the Swingline Commitment are each
sublimits of the Total Revolving Commitments.

26

--------------------------------------------------------------------------------




“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.
“Revolving Extensions of Credit”: as to any Lender at any time, an amount equal
to the sum of (a) the aggregate principal amount of all Revolving Loans held by
such Lender then outstanding, plus(b) such Lender’s L/C Percentage of the
aggregate undrawn amount of all outstanding Letters of Credit (including any
Existing Letters of Credit) at such time, plus (c) such Lender’s L/C Percentage
of the aggregate amount of all L/C Disbursements that have not yet been
reimbursed or converted into Revolving Loans at such time, plus (d) such
Lender’s Revolving Percentage of the aggregate principal amount of Swingline
Loans then outstanding.
“Revolving Facility”: the Revolving Commitments and the extensions of credit
made thereunder.
“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.
“Revolving Loan Conversion”: as defined in Section 3.5(b).
“Revolving Loan Funding Office”: the office of the Administrative Agent
specified in Section 10.2 or such other office as may be specified from time to
time by the Administrative Agent as its funding office by written notice to the
Borrower and the Lenders.
“Revolving Loan Note”: a promissory note in the form of Exhibit F-1, as it may
be amended, supplemented or otherwise modified from time to time.
“Revolving Loans”: as defined in Section 2.4(a).
“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of all Revolving Loans then outstanding; provided that in the event that
the Revolving Loans are paid in full prior to the reduction to zero of the Total
Revolving Commitments, the Revolving Percentages shall be determined in a manner
designed to ensure that the other outstanding Revolving Extensions of Credit
shall be held by the Revolving Lenders on a comparable basis.
“Revolving Termination Date”: October 29, 2015.
“S&P”: Standard & Poor’s Ratings Services.
“Sale Leaseback Transaction”: any arrangement with any Person or Persons,
whereby in contemporaneous or substantially contemporaneous transactions a Loan
Party sells substantially all of its right, title and interest in any property
and, in connection therewith, acquires, leases or licenses back the right to use
all or a material portion of such property.
“SAM Securities Account Control Agreement”: the Securities Account Control
Agreement, of near or even date herewith, among the Borrower, the Administrative
Agent, SVB Asset Management, and U.S. Bank National Association.
“Sanctioned Entity”: (a) a country or a government of a country, (b) an agency
of the government of a country, (c) an organization directly or indirectly
controlled by a country or its government, (d) a Person

27

--------------------------------------------------------------------------------




resident in or determined to be resident in a country, in each case, that is
subject to a country sanctions program administered and enforced by OFAC.
“Sanctioned Person”: a Person named on the list of Specially Designated
Nationals maintained by OFAC or on the Asset Freeze targets list maintained by
HM Treasury.
“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.
“Secured Parties”: the collective reference to the Administrative Agent, the
Lenders (including any Issuing Lender in its capacity as Issuing Lender and any
Swingline Lender in its capacity as Swingline Lender), SVB (in its capacity as a
Cash Management Bank and as a provider of FX Forward Contracts), the Security
Trustee, and any Qualified Counterparties.
“Securities Account”: any “securities account” as defined in the UCC with such
additions to such term as may hereafter be made.
“Securities Account Control Agreement”: any Control Agreement entered into by
the Administrative Agent, a Loan Party and a securities intermediary holding a
Securities Account of such Loan Party pursuant to which the Administrative Agent
is granted “control” (for purposes of the UCC) over such Securities Account.
“Securities Act”: the Securities Act of 1933, as amended from time to time and
any successor statute.
“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages, the Intellectual Property Security Agreements, the
Security Trust Deed, the SVB Deposit Account Control Agreement, the SVB
Securities Account Control Agreement, the SAM Securities Account Control
Agreement, each Deposit Account Control Agreement, each Securities Account
Control Agreement, each Foreign Law Security Documents and Guarantee, all other
security documents hereafter delivered to the Administrative Agent granting a
Lien on any property of any Person to secure the Obligations of any Loan Party
under any Loan Document or any other guarantee and all financing statements,
fixture filings, patent, trademark and copyright filings, assignments,
acknowledgments and other filings, documents and agreements made or delivered
pursuant thereto.
“Security Trust Deed”: the English law security trust deed to be entered into on
or about the Closing Date by the UK Borrower, the Lenders, the Security Trustee
and the Administrative Agent, as amended, restated, supplemented or otherwise
varied from time to time.
“Security Trustee”: SVB in its capacity as security trustee under the terms of
the Security Trust Deeds.
“Share Charge”: that certain Charge Over Shares granted by the US Borrower in
favor of the Security Trustee, dated as of the Closing Date, pursuant to which
the US Borrower charged all of the Voting Stock of the UK Borrower to the
Security Trustee to secure the Obligations, as amended and/or restated,
supplemented, varied or novated from time to time.
”Supplemental Charge”: a supplemental charge to be entered into between UK
Borrower and the Security Trustee under the Loan Documents, as amended and/or
restated, supplemented, varied or novated from time to time.

28

--------------------------------------------------------------------------------




“Solvency Certificate”: the Solvency Certificate, dated the Closing Date,
delivered to the Administrative Agent and the Lenders pursuant to Section
5.1(s), which Solvency Certificate shall be in substantially the form of Exhibit
D.
“Solvent”: when used with respect to any Person, as of any date of
determination, (a) the amount of the “fair value” of the assets of such Person
will, as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise,” as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the “present fair saleable value” of the assets
of such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, as such quoted terms are determined in accordance with
applicable federal and state laws governing determinations of the insolvency of
debtors, (c) such Person will not have, as of such date, an unreasonably small
amount of capital with which to conduct its business, and (d) such Person will
be able to pay its debts as they mature. For purposes of this definition, (i)
“debt” means liability on a “claim,” and (ii) “claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (y) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured.
“Specified Group Members”: each Group Member other than Holdings.
“Specified Holdings Subsidiaries”: each of K2M Solutions Inc., a Delaware
corporation, K2M Spine Solutions (Schweiz) GmbH, a corporation organized under
the laws of Switzerland, and K2M Australia Pty Ltd., a corporation organized
under the laws of Australia.
“Specified Swap Agreement”: any Swap Agreement entered into by the Borrower and
any Qualified Counterparty (or any Person who was a Qualified Counterparty as of
the Closing Date or as of the date such Swap Agreement was entered into) in
respect of interest rates to the extent permitted under Section 7.13.
“Subordinated Debt Document”: any agreement, certificate, document or instrument
executed or delivered by any Loan Party or any of their respective Subsidiaries
and evidencing Indebtedness of any Loan Party which is subordinated to the
payment of the Obligations in a manner approved in writing by the Administrative
Agent and the Required Lenders, and any renewals, modifications, or amendments
thereof which are approved in writing by the Administrative Agent and the
Required Lenders.
“Subordinated Indebtedness”: Indebtedness of a Loan Party which is expressly
subordinated to the payment in full and in cash of the Obligations or the
Guaranteed Obligations, as applicable, pursuant to subordination terms
(including payment, lien and remedies subordination terms, as applicable)
reasonably acceptable to the Administrative Agent, so long as such Indebtedness
(a) is not scheduled to mature prior to the date that is one hundred eighty
(180) days after the scheduled Revolving Termination Date and (b) has no
scheduled amortization or payments of principal prior to the date that is one
hundred eighty (180) days after the scheduled evolving Termination Date.
“Subsidiary”: as to any Person, (a) a “subsidiary” as such term is defined in
section 1159 of the UK Companies Act 2006, (b) unless the context otherwise
requires, a subsidiary undertaking within the meaning of section 1162 of the UK
Companies Act 2006, or (c)a corporation, partnership, limited liability company
or other entity of which shares of stock or other ownership interests having
ordinary voting power (other than stock or such other ownership interests having
such power only by reason of the happening of a contingency) to elect a majority
of the board of directors or other managers of such corporation, partnership

29

--------------------------------------------------------------------------------




or other entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise qualified, all references to a “Subsidiary” or
to “Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries
of the Borrower or Holdings.
“Surety Indebtedness”: as of any date of determination, indebtedness (contingent
or otherwise) owing to sureties arising from surety bonds issued on behalf of
any Loan Party or its respective Subsidiaries as support for, among other
things, their contracts with customers, whether such indebtedness is owing
directly or indirectly by such Loan Party or any such Subsidiary.
“SVB”: as defined in the preamble hereto.
“SVB Deposit Account Control Agreement”: the Deposit Account Control Agreement,
of near or even date herewith, among the Borrower, the Administrative Agent and
SVB.
“SVB Securities Account Control Agreement”: the Securities Account Control
Agreement, of near or even date herewith, among the Borrower, the Administrative
Agent, SVB and Penson Financial Services, Inc.
“Swap Agreement”: any agreement with respect to any swap, hedge, forward, future
or derivative transaction or option or similar agreement (including without
limitation, any Interest Rate Agreement) involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Borrower and its
Subsidiaries shall be deemed to be a “Swap Agreement.”
“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.6 in an aggregate principal amount at any one time
outstanding not to exceed $5,000,000.
“Swingline Lender”: SVB, in its capacity as the lender of Swingline Loans.
“Swingline Loan Note”: a promissory note in the form of Exhibit F-2, as it may
be amended, supplemented or otherwise modified from time to time.
“Swingline Loans”: as defined in Section 2.6.
“Swingline Participation Amount”: as defined in Section 2.7(c).
“Synthetic Lease Obligation”: the monetary obligation of a Person under (a) a
so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use of property creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).
“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Third Amendment Effective Date”: April 30, 2014.

30

--------------------------------------------------------------------------------




“Total Credit Exposure”: as to any Lender at any time, the unused Revolving
Commitments and Revolving Extensions of Credit of such Lender at such time.
“Total L/C Commitments”: at any time, the sum of all L/C Commitments at such
time, as the same may be reduced from time to time pursuant to Section 2.10 or
3.5(b). As of the Fourth Amendment Effective Date, the amount of the Total L/C
Commitments is $10,000,000.
“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.
“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit outstanding at such time.
“Trade Date”: as defined in Section 10.6(b)(i)(B).
“Transaction Report”: a certificate to be executed and delivered from time to
time by the Borrower in substantially the form of Exhibit G.
“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.
“Transferee”: any Eligible Assignee or Participant.
“UK Debenture”: a debenture dated on or about the date of this Agreement entered
into between UK Borrower and the Security Trustee, as amended and/or restated,
supplemented, varied or novated from time to time.
“UK Insolvency Proceeding”: in relation to any Person: (a) any step is taken
with a view to a moratorium or a composition, assignment or similar arrangement
with any of its creditors; (b) a meeting of its shareholders, directors or other
officers is convened for the purpose of considering any resolution for, to
petition for or to make an application to or to file documents with a court or
any registrar for, its winding-up, administration or dissolution or any such
resolution is passed; (c) an order is made for its winding-up, administration or
dissolution, or any Person presents a petition, or makes an application to or
files documents with a court or any registrar, for its winding-up,
administration or dissolution, or gives notice to Administrative Agent of an
intention to appoint an administrator save where vexatious or frivolous and
discharged within fourteen (14) days; (d) any liquidator, receiver,
administrative receiver, administrator or similar officer is appointed in
respect of it or any of its assets; or (e) its shareholders, directors or other
officers request the appointment of, or give notice of their intention to
appoint, a liquidator, receiver, administrator or similar officer.
“Uniform Commercial Code” or “UCC”: the Uniform Commercial Code (or any similar
or equivalent legislation) as in effect from time to time in the State of New
York, or as the context may require, any other applicable jurisdiction.
“Unintentional Overadvance”: an Overadvance which, to the Administrative Agent’s
knowledge, did not constitute an Overadvance when made but which has become an
Overadvance resulting from changed circumstances beyond the control of the
Administrative Agent and the Lenders, including, without limitation, a reduction
in the cost or book value of property or assets included in the Borrowing Base
or misrepresentation by the Loan Parties.
“United Kingdom” or “UK”: the United Kingdom or Great Britain and Northern
Ireland.

31

--------------------------------------------------------------------------------




“United States” and “U.S.”: the United States of America.
“USCRO”: the U.S. Copyright Office.
“USPTO”: the U.S. Patent and Trademark Office.
“U.S. Person”: any Person that is a “United States Person” as defined in Section
7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate”: as defined in Section 2.20(f).
“Voting Stock”: as to any Person, the capital stock of any class or classes or
other equity interests (however designated and including general partnership
interests in a partnership) of such Person having ordinary voting power for the
election of directors or similar governing body of such Person.
“Withholding Agent”: the Borrower and the Administrative Agent.
1.2    Other Definitional Provisions.
(a)    Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.
(b)    As used herein and in the other Loan Documents, and in any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Group Member not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation,” (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements (including this
Agreement) or other Contractual Obligations shall, unless otherwise specified,
be deemed to refer to such agreements or Contractual Obligations as amended,
supplemented, restated, amended and restated or otherwise modified from time to
time. Notwithstanding the foregoing clause (i), for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of any Group Member shall be deemed to
be carried at 100% of the outstanding principal amount thereof, and the effects
of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be
disregarded.
(c)    The words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified. The word
“will” shall be construed to have the same meaning and effect as the word
“shall.” Unless the context requires otherwise, (i) any reference herein to any
Person shall be construed to include such Person’s successors and assigns, (ii)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (iii) any reference to any law or regulation herein shall,
unless otherwise specified, refer to such law or regulation as amended, modified
or supplemented from time to time.

32

--------------------------------------------------------------------------------




(d)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.
SECTION 2.    
AMOUNT AND TERMS OF REVOLVING COMMITMENTS
2.1    [Reserved].
2.2    [Reserved].
2.3    [Reserved].
2.4    Revolving Commitments.
(a)    Subject to the terms and conditions hereof, each Revolving Lender
severally agrees to make revolving credit loans (each, a “Revolving Loan” and,
collectively, the “Revolving Loans”) to the Borrower from time to time during
the Revolving Commitment Period in an aggregate principal amount at any one time
outstanding which, when added to the aggregate outstanding amount of the
Swingline Loans, the aggregate undrawn amount of all outstanding Letters of
Credit and the aggregate amount of all L/C Disbursements that have not yet been
reimbursed or converted into Revolving Loans, incurred on behalf of the Borrower
and owing to such Lender, does not exceed the amount of such Lender’s Revolving
Commitment. In addition, such aggregate obligations shall not at any time exceed
the lesser of (i) the Total Revolving Commitments at such time and (ii) the
Borrowing Base at such time. Notwithstanding and in addition to the foregoing,
subject to clause (d) of this Section 2.4, the amounts available to be borrowed
under the Revolving Facility shall be determined by reference to the Borrowing
Base as reflected in the most recent Transaction Report delivered to the
Administrative Agent, less the amount of any Revolving Loans made in reliance
upon such Transaction Report.
(b)    During the Revolving Commitment Period the Borrower may use the Revolving
Commitments by borrowing, prepaying the Revolving Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof. The
Revolving Loans may from time to time be Eurodollar Loans or ABR Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.5 and 2.13. Notwithstanding anything to the contrary
contained herein, (i) upon the occurrence of an Event of Default, all Revolving
Loans that are Eurodollar Loans will immediately be deemed to be converted into
ABR Loans and the Borrower shall be responsible for paying any amounts arising
under Section 2.27 as a result of such deemed conversion, and (ii) during the
existence of an Event of Default, no Revolving Loan may be borrowed as,
converted to or continued as a Eurodollar Loan.
(c)    The Borrower shall repay all outstanding Revolving Loans on the Revolving
Termination Date.
(d)    Notwithstanding any term of this Agreement to the contrary, in no event
shall the aggregate amount of all Revolving Extensions of Credit outstanding at
any time, exceed $40,000,000.
2.5    Procedure for Revolving Loan Borrowing. The Borrower may borrow under the
Revolving Commitments during the Revolving Commitment Period on any Business
Day; provided that the Borrower shall give the Administrative Agent an
irrevocable Notice of Borrowing (which must be received by the Administrative
Agent prior to 10:00 A.M., Pacific time, (a) three (3) Business

33

--------------------------------------------------------------------------------




Days prior to the requested Borrowing Date, in the case of Eurodollar Loans, or
(b) one (1) Business Day prior to the requested Borrowing Date, in the case of
ABR Loans) (provided that any such Notice of Borrowing of ABR Loans under the
Revolving Facility to finance payments under Section 3.5(a) may be given not
later than 10:00 A.M., Pacific time, on the date of the proposed borrowing), in
each such case specifying (i) the amount and Type of Revolving Loans to be
borrowed, (ii) the requested Borrowing Date, (iii) in the case of Eurodollar
Loans, the respective amounts of each such Type of Loan and the respective
lengths of the initial Interest Period therefor, and (iv) instructions for
remittance of the proceeds of the Revolving Loans to be borrowed. Each borrowing
of, conversion to or continuation of a Eurodollar Loan shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof (or, if the
then aggregate Available Revolving Commitments are less than $100,000, such
lesser amount). Except as provided in Sections 3.5(b) and 2.7(b), each borrowing
of or conversion to ABR Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof (or, if the then aggregate
Available Revolving Commitments are less than $100,000, such lesser amount).
Upon receipt of any such Notice of Borrowing from the Borrower, the
Administrative Agent shall promptly notify each Revolving Lender thereof. Each
Revolving Lender will make the amount of its pro rata share of each such
borrowing available to the Administrative Agent for the account of the Borrower
at the Revolving Loan Funding Office prior to 12:00 P.M., Pacific time, on the
Borrowing Date requested by the Borrower in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to the Borrower
by the Administrative Agent crediting such account as is designated in writing
to the Administrative Agent by the Borrower with the aggregate of the amounts
made available to the Administrative Agent by the Revolving Lenders and in like
funds as received by the Administrative Agent or, if so specified in the Payoff
Letter, the Administrative Agent shall wire transfer all or a portion of such
aggregate amounts to the Existing Lender (for application against amounts then
outstanding under the Existing Credit Facility), in accordance with the wire
instructions specified for such purpose.
2.6    Swingline Commitment. Subject to the terms and conditions hereof, the
Swingline Lender agrees to make available a portion of the credit accommodations
otherwise available to the Borrower under the Revolving Commitments from time to
time during the Revolving Commitment Period by making swing line loans (each a
“Swingline Loan” and, collectively, the “Swingline Loans”) to the Borrower;
provided that (a) the aggregate principal amount of Swingline Loans outstanding
at any time shall not exceed the Swingline Commitment then in effect, (b) the
Borrower shall not request, and the Swingline Lender shall not make, any
Swingline Loan if, after giving effect to the making of such Swingline Loan, the
aggregate amount of the Available Revolving Commitments would be less than zero,
and (c) the Borrower shall not use the proceeds of any Swingline Loan to
refinance any then outstanding Swingline Loan. During the Revolving Commitment
Period, the Borrower may use the Swingline Commitment by borrowing, repaying and
reborrowing, all in accordance with the terms and conditions hereof. Swingline
Loans shall be ABR Loans only and shall be made only in Dollars. To the extent
not otherwise required by the terms hereof to be repaid prior thereto, the
Borrower shall repay to the Swingline Lender the then unpaid principal amount of
each Swingline Loan on the Revolving Termination Date.
2.7    Procedure for Swingline Borrowing; Refunding of Swingline Loans.

34

--------------------------------------------------------------------------------




(a)    Whenever the Borrower desires that the Swingline Lender make Swingline
Loans the Borrower shall give the Swingline Lender irrevocable telephonic notice
(which telephonic notice must be received by the Swingline Lender not later than
12:00 P.M., Pacific time, on the proposed Borrowing Date) confirmed promptly in
writing by a Notice of Borrowing, specifying (i) the amount to be borrowed,
(ii) the requested Borrowing Date (which shall be a Business Day during the
Revolving Commitment Period), and (iii) instructions for the remittance of the
proceeds of such Loan. Each borrowing under the Swingline Commitment shall be in
an amount equal to $100,000 or a whole multiple of $100,000 in excess thereof.
Promptly thereafter, on the Borrowing Date specified in a notice in respect of
Swingline Loans, the Swingline Lender shall make available to the Borrower an
amount in immediately available funds equal to the amount of the Swingline Loan
to be made by depositing such amount in the account designated in writing to the
Administrative Agent by the Borrower. Unless a Swingline Loan is sooner
refinanced by the advance of a Revolving Loan pursuant to Section 2.7(b), such
Swingline Loan shall be repaid by the Borrower no later than five (5) Business
Days after the advance of such Swingline Loan.
(b)    The Swingline Lender, at any time and from time to time in its sole and
absolute discretion, may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one (1) Business Day’s
telephonic notice given by the Swingline Lender no later than 12:00 P.M.,
Pacific time, and promptly confirmed in writing, request each Revolving Lender
to make, and each Revolving Lender hereby agrees to make, a Revolving Loan, in
an amount equal to such Revolving Lender’s Revolving Percentage of the aggregate
amount of such Swingline Loan (each a “Refunded Swingline Loan”) outstanding on
the date of such notice, to repay the Swingline Lender. Each Revolving Lender
shall make the amount of such Revolving Loan available to the Administrative
Agent at the Revolving Loan Funding Office in immediately available funds, not
later than 10:00 A.M., Pacific Time, one (1) Business Day after the date of such
notice. The proceeds of such Revolving Loan shall immediately be made available
by the Administrative Agent to the Swingline Lender for application by the
Swingline Lender to the repayment of the Refunded Swingline Loan. The Borrower
irrevocably authorizes the Swingline Lender to charge the Borrower’s accounts
with the Administrative Agent (up to the amount available in each such account)
immediately to pay the amount of any Refunded Swingline Loan to the extent
amounts received from the Revolving Lenders are not sufficient to repay in full
such Refunded Swingline Loan.
(c)    If prior to the time that the Borrower has repaid the Swingline Loans
pursuant to Section 2.7(a) or a Revolving Loan has been made pursuant to
Section 2.7(b), one of the events described in Section 8.1(f) shall have
occurred or if for any other reason, as determined by the Swingline Lender in
its sole discretion, Revolving Loans may not be made as contemplated by
Section 2.7(b), each Revolving Lender shall, on the date such Revolving Loan was
to have been made pursuant to the notice referred to in Section 2.7(b) or on the
date requested by the Swingline Lender (with at least one (1) Business Days’
notice to the Revolving Lenders), purchase for cash an undivided participating
interest in the then outstanding Swingline Loans by paying to the Swingline
Lender an amount (the “Swingline Participation Amount”) equal to (i) such
Revolving Lender’s Revolving Percentage times (ii) the sum of the aggregate
principal amount of the outstanding Swingline Loans that were to have been
repaid with such Revolving Loans.
(d)    Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided
that in the event

35

--------------------------------------------------------------------------------




that such payment received by the Swingline Lender is required to be returned,
such Revolving Lender will return to the Swingline Lender any portion thereof
previously distributed to it by the Swingline Lender.
(e)    Each Revolving Lender’s obligation to make the Loans referred to in
Section 2.7(b) and to purchase participating interests pursuant to
Section 2.7(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Section 5, (iii) any adverse
change in the condition (financial or otherwise) of the Borrower, (iv) any
breach of this Agreement or any other Loan Document by the Borrower, any other
Loan Party or any other Revolving Lender, or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
(f)    The Swingline Lender may resign at any time by giving 30 days’ prior
notice to the Administrative Agent, the Lenders and the Borrower. After the
resignation of the Swingline Lender hereunder, the retiring Swingline Lender
shall remain a party hereto and shall continue to have all the rights and
obligations of the Swingline Lender under this Agreement and the other Loan
Documents with respect to Swingline Loans made by it prior to such resignation,
but shall not be required to make any additional Swingline Loans.
2.8    Overadvances.
(a)    If at any time or for any reason the aggregate amount of all Revolving
Extensions of Credit exceeds the lesser of (x) the amount of the Total Revolving
Commitments then in effect, and (y) the amount of the Borrowing Base then in
effect (any such excess, an “Overadvance”), the Borrower shall, within one (1)
Business Day, pay the full amount of such Overadvance to the Administrative
Agent, without notice or demand, for application against the Revolving
Extensions of Credit in accordance with the terms hereof; provided that any such
repayment of an Overadvance shall be applied by the Administrative Agent first
to repay Revolving Loans that are ABR Loans and thereafter to Revolving Loans
that are Eurodollar Loans. Any prepayment of any Revolving Loan that is a
Eurodollar Loan hereunder shall be subject to Borrower’s obligation to pay any
amounts owing pursuant to Section 2.27. Without limiting Borrower’s obligation
to repay any amount of the Overadvance, Borrower agrees to pay interest on the
outstanding amount of any Overadvance, on demand, at the Default Rate.
(b)    The Administrative Agent and the Lenders (including any Issuing Lender in
its capacity as Issuing Lender and any Swingline Lender in its capacity as
Swingline Lender) shall have no obligation to make any Loan if an Overadvance
would result, unless the Administrative Agent and all Lenders expressly agree to
do so in their sole discretion, in which case such permitted Overadvances shall
be repaid in full upon demand by the Administrative Agent; provided that the
foregoing shall not (i) modify or abrogate any of the provisions of Section 2
regarding each Lender’s obligation to fund its participations in L/C
Disbursements in accordance with its respective L/C Percentage, and to fund its
respective Swingline Participation Amount of any Swingline Loan, or (ii) result
in any claim or liability against the Administrative Agent (regardless of the
amount of any Overadvance) for Unintentional Overadvances.
2.9    Fees.
(a)    Fee Letter. The Borrower agrees to pay to the Administrative Agent for
its own account and for the account of the Lenders, as applicable, the fees in
the amounts and on the dates as set forth in the Fee Letter and to perform any
other obligations contained therein.

36

--------------------------------------------------------------------------------




(b)    Commitment Fee. As additional compensation for the Revolving Commitments,
the Borrower shall pay the Administrative Agent for the account of the Lenders,
in arrears, on the first day of each month prior to the Revolving Termination
Date and on the Revolving Termination Date, a fee for the Borrower’s non -use of
available funds in an amount equal to the Commitment Fee Rate per annum
multiplied by the difference between (x) the Revolving Commitments (as they may
be reduced from time to time) and (y) the average for the period of the daily
closing balance of the Revolving Loans outstanding.
(c)    Fees Nonrefundable. All fees payable under this Section 2.9 shall be
fully earned on the date paid and nonrefundable.
2.10    Termination or Reduction of Revolving Commitments.
(a)    Termination or Reduction. Subject to payment of the sums set forth in
Section 2.10(b), the Borrower shall have the right, upon not less than three (3)
Business Days’ notice to the Administrative Agent, to terminate the Revolving
Commitments or, from time to time, to reduce the amount of the Revolving
Commitments; provided that no such termination or reduction of the Revolving
Commitments shall be permitted if, after giving effect thereto and to any
prepayments of the Revolving Loans and Swingline Loans made on the effective
date thereof, the Total Revolving Extensions of Credit would exceed the
Available Revolving Commitments. Any such reduction shall be in an amount equal
to $1,000,000 (or, if the then Total Revolving Commitments are less than such
amount, such lesser amount), or a whole multiple thereof, and shall reduce
permanently the Revolving Commitments then in effect; provided that, if in
connection with any such reduction or termination of the Total Revolving
Commitments a Eurodollar Loan is prepaid on any day other than the last day of
the Interest Period applicable thereto, the Borrower shall also pay any amounts
owing pursuant to Section 2.27. The Borrower shall have the right, upon not less
than three (3) Business Days’ notice to the Administrative Agent, to terminate
the L/C Commitments or, from time to time, to reduce the amount of the L/C
Commitments; provided that no such termination or reduction of L/C Commitments
shall be permitted if, after giving effect thereto, the Total L/C Commitments
shall be reduced to an amount that would result in the aggregate L/C Exposure
exceeding the Total L/C Commitments (as so reduced). Any such reduction shall be
in an amount equal to $1,000,000 (or, if the then Total L/C Commitments are less
than such amount, such lesser amount), or a whole multiple thereof, and shall
reduce permanently the L/C Commitments then in effect.
(b)    Revolving Commitment Reduction Fee. The Revolving Commitments may not be
reduced or terminated pursuant to Section 2.10(a) unless the Borrower pays to
the Administrative Agent (for the ratable benefit of the Revolving Lenders),
contemporaneously with the reduction or termination of the Revolving
Commitments, a fee equal to, (i) with respect to any such reduction or
termination of the Revolving Commitment made during the period commencing on the
Fourth Amendment Effective Date and ending on the first anniversary of the
Fourth Amendment Effective Date, 0.50% of the aggregate amount of the Revolving
Commitments so reduced or terminated; and (ii) thereafter, 0%. Any such fee
described in this Section 2.10(b) shall be fully earned on the date paid and
shall not be refundable for any reason. Notwithstanding the foregoing, each
Lender agrees that the fee described in this clause (b) owing to such Lender
shall be waived if such Lender agrees to re-finance and re-document the Facility
under another division of such Lender (in its sole and exclusive discretion)
prior to the Revolving Termination Date.
2.11    [Reserved].
2.12    [Reserved].
2.13    Conversion and Continuation Options.

37

--------------------------------------------------------------------------------




(a)    The Borrower may elect from time to time to convert Eurodollar Loans to
ABR Loans by giving the Administrative Agent prior irrevocable notice in a
Notice of Conversion/Continuation of such election no later than 10:00 A.M.,
Pacific time, on the Business Day preceding the proposed conversion date;
provided that any such conversion of Eurodollar Loans may only be made on the
last day of an Interest Period with respect thereto. Subject to Section 2.17,
the Borrower may elect from time to time to convert ABR Loans to Eurodollar
Loans by giving the Administrative Agent prior irrevocable notice in a Notice of
Conversion/Continuation of such election no later than 10:00 A.M., Pacific time,
on the third Business Day preceding the proposed conversion date (which notice
shall specify the length of the initial Interest Period therefor); provided that
(i) upon the occurrence of an Event of Default, all Revolving Loans that are
Eurodollar Loans will convert into ABR Loans on the last day of the then
expiring Interest Period for such Eurodollar Loans, and (ii) no ABR Loan may be
converted into a Eurodollar Loan when any Event of Default has occurred and is
continuing. Upon receipt of any such notice, the Administrative Agent shall
promptly notify each relevant Lender thereof.
(b)    Subject to Section 2.17, any Eurodollar Loan may be continued as such
upon the expiration of the then current Interest Period with respect thereto by
the Borrower giving irrevocable notice in a Notice of Conversion/Continuation to
the Administrative Agent by no later than 10:00 A.M., Pacific time, on the date
occurring three Business Days preceding the proposed continuation date and
otherwise in accordance with the applicable provisions of the term “Interest
Period” set forth in Section 1.1, of the length of the next Interest Period to
be applicable to such Loans; provided that no Eurodollar Loan may be continued
as such when any Event of Default has occurred and is continuing; provided
further that if the Borrower shall fail to give any required notice as described
above in this paragraph or if such continuation is not permitted pursuant to the
preceding proviso, such Loans shall automatically be converted to ABR Loans on
the last day of such then expiring Interest Period. Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof.
2.14    Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $1,000,000 or a whole multiple of $100,000
in excess thereof, and (b) no more than seven (7) Eurodollar Tranches shall be
outstanding at any one time.
2.15    Interest Rates and Payment Dates.
(a)    Each Eurodollar Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the greater of
(i) the sum of (x) the Eurodollar Rate determined for such day plus (y) the
Applicable Margin, or (ii) three and three-quarters percent (3.75%). Each ABR
Loan (including any Swingline Loan) shall bear interest at a rate per annum
equal to (i) the ABR plus (ii) the Applicable Margin.
(b)    During the continuance of an Event of Default, all outstanding Loans
shall bear interest at a rate per annum equal to the rate that would otherwise
be applicable thereto pursuant to the foregoing provisions of this Section plus
3.00% (the “Default Rate”).
(c)    Interest shall be payable in arrears on each Interest Payment Date;
provided that interest accruing pursuant to Section 2.15(b) shall be payable
from time to time on demand.
2.16    Computation of Interest and Fees.

38

--------------------------------------------------------------------------------




(a)    Interest and fees payable pursuant hereto shall be calculated on the
basis of a 360-day year for the actual days elapsed. The Administrative Agent
shall as soon as practicable notify the Borrower and the relevant Lenders of
each determination of a Eurodollar Rate. Any change in the interest rate on a
Loan resulting from a change in the ABR or the Eurocurrency Reserve Requirements
shall become effective as of the opening of business on the day on which such
change becomes effective. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of the effective date and the
amount of each such change in interest rate.
(b)    Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.16(a).
2.17    Inability to Determine Interest Rate. If prior to the first day of any
Interest Period, the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) in connection
with any request for a Eurodollar Loan or a conversion to or a continuation
thereof that, by reason of circumstances affecting the relevant market, (a)
Dollar deposits are not being offered to banks in the London interbank market
for the applicable amount and Interest Period of such requested Loan or
conversion or continuation, as applicable, (b) adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or (c)
the Eurodollar Rate determined or to be determined for such Interest Period will
not adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining their affected Loans during
such Interest Period, then, in any such case (a), (b) or (c), the Administrative
Agent shall promptly notify the Borrower and the relevant Lenders thereof as
soon as practicable thereafter. Any such determination shall specify the basis
for such determination and shall, in the absence of manifest error, be
conclusive and binding for all purposes. Thereafter, (x) any Eurodollar Loans
under the relevant Facility requested to be made on the first day of such
Interest Period shall be made as ABR Loans, (y) any Loans under the relevant
Facility that were to have been converted on the first day of such Interest
Period to Eurodollar Loans shall be continued as ABR Loans and (z) any
outstanding Eurodollar Loans under the relevant Facility shall be converted, on
the last day of the then-current Interest Period, to ABR Loans. Until such
notice has been withdrawn by the Administrative Agent, no further Eurodollar
Loans under the relevant Facility shall be made or continued as such, nor shall
the Borrower have the right to convert Loans under the relevant Facility to
Eurodollar Loans.
2.18    Pro Rata Treatment and Payments.
(a)    Each borrowing by the Borrower from the Lenders hereunder, each payment
by the Borrower on account of any commitment fee and any reduction of the
Commitments shall be made pro rata according to the respective L/C Percentages
or Revolving Percentages, as the case may be, of the relevant Lenders.
(b)    [Reserved].
(c)    Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.

39

--------------------------------------------------------------------------------




(d)    All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without condition or deduction for any counterclaim, defense, recoupment
or setoff and shall be made prior to 10:00 A.M., Pacific time, on the due date
thereof to the Administrative Agent, for the account of the Lenders, at the
applicable Funding Office, in Dollars and in immediately available funds. The
Administrative Agent shall distribute such payments to the Lenders promptly upon
receipt in like funds as received. Any payment received by the Administrative
Agent after 10:00 A.M. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue. If any payment
hereunder (other than payments on the Eurodollar Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day. If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day. In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.
(e)    Unless the Administrative Agent shall have been notified in writing by
any Lender prior to the date of any borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent on such date in
accordance with Section 2, and the Administrative Agent may, in reliance upon
such assumption, make available to the Borrower a corresponding amount. If such
amount is not in fact made available to the Administrative Agent by the required
time on the Borrowing Date therefor, such Lender and the Borrower severally
agree to pay to the Administrative Agent, on demand, such corresponding amount
with interest thereon, for each day from and including the date on which such
amount is made available to the Borrower but excluding the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, a rate equal to the greater of (A) the Federal Funds Effective Rate and
(B) a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation, and (ii) in the case of a payment to
be made by the Borrower, the rate per annum applicable to ABR Loans under the
relevant Facility. If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.
(f)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Lender hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower is making such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing
Lender, as the case may be, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Lender,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Lender,
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation. Nothing herein shall be deemed to limit the rights of
Administrative Agent or any Lender against the Borrower.

40

--------------------------------------------------------------------------------




(g)    If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Section 2, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable extension of
credit set forth in Section 5.1 or Section 5.2 are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.
(h)    The obligations of the Lenders hereunder to (i) make Revolving Loans,
(ii) fund its participations in L/C Disbursements in accordance with its
respective L/C Percentage, (iii) fund its respective Swingline Participation
Amount of any Swingline Loan, and (iv) make payments pursuant to Section 9.7, as
applicable, are several and not joint. The failure of any Lender to make any
such Loan, to fund any such participation or to make any such payment under
Section 9.7 on any date required hereunder shall not relieve any other Lender of
its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 9.7.
(i)    Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
(j)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, toward payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, toward payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.
(k)    If any Lender shall obtain any payment (whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise) on account of the
principal of or interest on any Loan made by it, its participation in the L/C
Exposure or other obligations hereunder, as applicable (other than pursuant to a
provision hereof providing for non-pro rata treatment), in excess of its
Revolving Percentage or L/C Percentage, as applicable, of such payment on
account of the Loans or participations obtained by all of the Lenders, such
Lender shall forthwith advise the Administrative Agent of the receipt of such
payment, and within five (5) Business Days of such receipt purchase (for cash at
face value) from the other Revolving Lenders or L/C Lenders, as applicable
(through the Administrative Agent), without recourse, such participations in the
Revolving Loans made by them and/or participations in the L/C Exposure held by
them, as applicable, or make such other adjustments as shall be equitable, as
shall be necessary to cause such purchasing Lender to share the excess payment
ratably with each of the other Lenders in accordance with their respective
Revolving Percentages or L/C Percentages, as applicable; provided, however, that
if all or any portion of such excess payment is thereafter recovered by or on
behalf of the Borrower from such purchasing Lender, the purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest. The Borrower agrees that any Lender so purchasing a
participation from another Lender pursuant to this Section 2.18(k) may exercise
all its rights of payment (including the right of set-off) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. No documentation other than
notices and the like referred to in this Section 2.18(k) shall be required to
implement the terms of this Section 2.18(k). The Administrative Agent shall keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased pursuant to this Section 2.18(k) and shall in each
case notify the Revolving Lenders or the L/C Lenders, as applicable, following
any such purchase. The provisions of this Section 2.18(k) shall not be

41

--------------------------------------------------------------------------------




construed to apply to (i) any payment made by or on behalf of the Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), (ii) the application of Cash Collateral provided for in Section 3.10,
or (iii) any payment obtained by a Lender as consideration for the assignment of
or sale of a participation in any of its Loans or sub-participations in any L/C
Exposure to any assignee or participant, other than an assignment to the
Borrower or any Affiliate thereof (as to which the provisions of this Section
shall apply). The Borrower consents on behalf of itself and each other Loan
Party to the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against each Loan Party rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of each Loan Party in the amount of such participation.
(l)    Any amounts actually paid to or collected by the Administrative Agent
pursuant to Section 6.3(c) at any time shall be applied by the Administrative
Agent to the Revolving Loans then outstanding and distributed by the
Administrative Agent to the Revolving Lenders, in each case, (i) in accordance
with the Revolving Percentages of such Revolving Lenders then in effect, and
(ii) by no later than the date occurring three days after the date on which such
payments or proceeds are so received or collected by the Administrative Agent,
with any remaining amounts to be returned to the Borrower as specified in
Section 6.3(c).
(m)    Notwithstanding anything to the contrary in this Agreement, the
Administrative Agent may, in its discretion at any time or from time to time,
without the Borrower’s request and even if the conditions set forth in
Section 5.2 would not be satisfied, make a Revolving Loan in an amount equal to
the portion of the Obligations constituting overdue interest and fees and
Swingline Loans from time to time due and payable to itself, any Revolving
Lender, the Swingline Lender or the Issuing Lender, and apply the proceeds of
any such Revolving Loan to those Obligations; provided that after giving effect
to any such Revolving Loan, the aggregate outstanding Revolving Loans will not
exceed the Total Revolving Commitments then in effect.
2.19    Requirements of Law.
(a)    Illegality. If any Lender determines that any Requirement of Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender to make, maintain or fund Eurodollar Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Loans or to convert ABR Loans to Eurodollar Loans shall be suspended
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrower shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Loans of such Lender to ABR Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Loans. Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted.
(b)    Requirements of Law. If the adoption of or any change in any Requirement
of Law or in the interpretation or application thereof or compliance by any
Lender with any request or directive

42

--------------------------------------------------------------------------------




(whether or not having the force of law) from any central bank or other
Governmental Authority made subsequent to the Closing Date:
(i)    shall subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes, (C) Connection Income Taxes, and (D) Taxes attributable to a Tax
Deduction made in accordance with Section 2.21) on its Loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;
(ii)    shall impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate); or
(iii)    shall impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing is to increase the cost to such Lender or
such other Recipient of making, converting to, continuing or maintaining Loans
determined with reference to the Eurodollar Rate or of maintaining its
obligation to make such Loans, or to increase the cost to such Lender or such
other Recipient of issuing or participating in Letters of Credit, or to reduce
any amount receivable or received by such Lender or other Recipient hereunder in
respect thereof (whether in respect of principal, interest or any other amount),
then, in any such case, upon the request of such Lender or other Recipient, the
Borrower shall promptly pay such Lender or other Recipient, as the case may be,
any additional amounts necessary to compensate such Lender or other Recipient,
as the case may be, for such increased cost or reduced amount receivable. If any
Lender becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.
(c)    If any Lender determines that any change in any Requirement of Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by the Issuing Lender, to a level below that which
such Lender or such Lender’s holding company could have achieved but for such
change in such Requirement of Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy or liquidity), then from time to time the Borrower will pay to
such Lender or the Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Lender or such Lender’s or
Issuing Lender’s holding company for any such reduction suffered.
(d)    For purposes of this Agreement, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, or directives in
connection therewith are deemed to have gone into effect and been adopted after
the date of this Agreement, and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III, shall
in each case be deemed to be a change in any Requirement of Law, regardless of
the date enacted, adopted or issued.

43

--------------------------------------------------------------------------------




(e)    A certificate as to any additional amounts payable pursuant to paragraphs
(b), (c), or (d) of this Section submitted by any Lender to the Borrower (with a
copy to the Administrative Agent) shall be conclusive in the absence of manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof. Failure or delay on the part
of any Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s right to demand such compensation.
Notwithstanding anything to the contrary in this Section 2.19, the Borrower
shall not be required to compensate a Lender pursuant to this Section 2.19 for
any amounts incurred more than nine months prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor;
provided that if the circumstances giving rise to such claim have a retroactive
effect, then such nine-month period shall be extended to include the period of
such retroactive effect. The obligations of the Borrower arising pursuant to
this Section 2.19 shall survive the termination of the Commitments, the
termination of this Agreement, the repayment of all Obligations and the
resignation of the Administrative Agent.
2.20    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party (other than one covered by Section 2.21) (each such
Loan Party covered by this Section 2.20, a "Non-UK Loan Party") under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable law and the Borrower shall, and shall cause each other
Non-UK Loan Party, to comply with the requirements set forth in this
Section 2.20. If any applicable law (as determined in the good faith discretion
of an applicable Withholding Agent) requires the deduction or withholding of any
Tax from any such payment by a Withholding Agent, then the applicable
Withholding Agent shall be entitled to make such deduction or withholding and
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law and, if such Tax is an
Indemnified Tax, then the sum payable by the applicable Loan Party shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 2.20) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.
(b)    Payment of Other Taxes. The Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
(c)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Non-UK Loan Party to a Governmental Authority pursuant to this Section
2.20, such Loan Party shall deliver to the Administrative Agent the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(d)    Indemnification by Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.20 or under
Section 2.21) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto (including any recording and filing fees with
respect thereto or resulting therefrom and any liabilities with respect to, or
resulting from, any delay in paying such Indemnified Taxes), whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided that this Section 2.20(d) shall not apply where
such Indemnified Taxes are compensated for by an increased

44

--------------------------------------------------------------------------------




payment under Section 2.21(b) or would have been so compensated but were not so
compensated because one of the exclusions in Section 2.21(b)(iv) applied or
because Section 2.21(b)(xi) applies to limit any entitlement to an increased
payment under Section 2.21(b). A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error. If any Loan Party
fails to pay any Taxes when due to the appropriate taxing authority or fails to
remit to the Administrative Agent the required receipts or other required
documentary evidence, such Loan Party shall indemnify the Administrative Agent
and the Lenders for any incremental taxes, interest or penalties that may become
payable by the Administrative Agent or any Lender as a result of any such
failure.
(e)    Indemnification by Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.6 relating to the maintenance of a Participant Register
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax (except UK withholding Tax, as to which the provisions of
Section 2.21 shall apply) with respect to payments made under any Loan Document
shall deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.20(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if the Lender is not legally entitled to complete, execute or deliver
such documentation or, in the Lender’s reasonable judgment, such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement

45

--------------------------------------------------------------------------------




(and from time to time thereafter upon the reasonable request of the Borrower or
the Administrative Agent), executed originals of IRS Form W-9 certifying that
such Lender is exempt from U.S. federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(2)    executed originals of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 871(h) or Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit J-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit J-2 or Exhibit J-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit J-4 on behalf of each such direct and
indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b)

46

--------------------------------------------------------------------------------




of the Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
(iii)    Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so. Each Foreign
Lender shall promptly notify the Borrower at any time it determines that it is
no longer in a position to provide any previously delivered certificate to the
Borrower (or any other form of certification adopted by the U.S. taxing
authorities for such purpose). Notwithstanding any other provision of this
paragraph, a Foreign Lender shall not be required to deliver any form pursuant
to this paragraph that such Foreign Lender is not legally able to deliver.
(iv)    Each Lender acknowledges and agrees that certain payments made under
this Agreement after June 30, 2014, as to extensions of credit made after June
20, 2014, to any Lender that does not comply with the information collection and
reporting obligations imposed by the United States with respect to foreign
accounts, or that fails to provide adequate certification regarding such
compliance, may become subject to withholding taxes imposed under FATCA. Each
Lender agrees to undertake commercially reasonable actions to cooperate with the
Administrative Agent and the Borrower in establishing that it is in compliance
with such requirements and agrees to provide all certifications required by the
IRS or determined by the Administrative Agent, in its reasonable discretion, to
be necessary for the Administrative Agent to establish its compliance under such
provisions on or before June 30, 2014. Nothing in this Agreement shall be
interpreted to require any Lender to violate any law or regulation applicable to
such Lender in any jurisdiction in which such Lender is formed, managed and
controlled or doing business.
(g)    Treatment of Certain Refunds. In this Section 2.20(g), any reference to:
(i) an "indemnified party" shall include a reference to a person to whom a Tax
Payment (within the meaning of Section 2.21) has been made; and (ii)
"indemnifying party" shall include a reference to a person by whom a Tax Payment
(within the meaning of Section 2.21) has been made, in each case, as the context
requires. If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 2.20 or in respect of which a Tax Payment
has been made pursuant to Section 2.21 (as the case may be) (including by the
payment of additional amounts pursuant to this Section 2.20 or Section 2.21), it
shall pay to the indemnifying party an amount equal to such refund (but only to
the extent of indemnity payments made under this Section 2.20 or Tax Payments
made under Section 2.21 (as the case may be) with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party

47

--------------------------------------------------------------------------------




would have been in if the indemnification payments or additional amounts giving
rise to such refund had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(h)    Survival. Each party’s obligations under this Section 2.20 and under
Section 2.21 shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments, the termination of this Agreement and the
repayment, satisfaction or discharge of all obligations under any Loan Document.
2.21    Taxes: UK Loan Parties.
(a)    Definitions. For the purpose of this Section 2.21, the following terms
shall have the following meanings:
“UK Borrower": K2M UK Limited and any Additional UK Borrower (unless the context
otherwise requires).
“Additional UK Borrower”: a Borrower which is added to this Agreement after the
date of this Agreement and which is paying interest in connection with this
Agreement that has a UK source.
"Borrower DTTP Filing": an HM Revenue & Customs' Form DTTP2 duly completed and
filed by the relevant UK Borrower, which:
(A)    where (i) it relates to a Treaty Lender that is a Lender as at the date
of this Agreement, contains the scheme reference number and jurisdiction of tax
residence stated opposite the Lender's name in Schedule 2.21; and (ii) (x) where
the UK Borrower is a Borrower at the date of this Agreement, is filed with HM
Revenue & Customs within 30 days of the date of this Agreement, or (y) where the
UK Borrower is an Additional UK Borrower, is filed with HM Revenue & Customs
within 30 days of the date on which that Borrower becomes an Additional
Borrower; or
(B)    where (i) it relates to a Treaty Lender that is a New Lender, contains
the scheme reference number and jurisdiction of tax residence stated in respect
of that Lender in the relevant transfer documentation which it executes on
becoming a party to this Agreement; and (ii) where the UK Borrower is a Borrower
as at the date on which such Treaty Lender becomes a New Lender (the "Transfer
Date"), is filed with HM Revenue & Customs within 30 days of that Transfer Date,
or (ii) where the UK Borrower is not a Borrower as at the relevant Transfer
Date, is filed with HM Revenue & Customs within 30 days of the date on which
that Borrower becomes an Additional Borrower.
“CTA”: the Corporation Tax Act 2009.
"Facility Office": the office or offices notified by a Lender to the
Administrative Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five Business Days' written notice) as the
office or offices through which it will perform its obligations under this
Agreement.
“ITA”: the Income Tax Act 2007.
“New Lender”: a Lender which is added to this Agreement after the Closing Date.

48

--------------------------------------------------------------------------------




"Protected Party": a Secured Party which is or will be subject to any liability,
or required to make any payment, for or on account of Tax in relation to a sum
received or receivable (or any sum deemed for the purposes of Tax to be received
or receivable) under a Loan Document.
"Qualifying Lender": a Lender which is beneficially entitled to interest payable
to that Lender in respect of an advance under a Loan Document and is:
(A)    a Lender which is (i) a bank (as defined for the purpose of Section 879
of the ITA) making an advance under a Loan Document and is within the charge to
United Kingdom corporation tax as respects any payments of interest made in
respect of that advance or would be within such charge as respects such payments
apart from Section 18A of the CTA, or (ii) in respect of an advance made under a
Loan Document by a person that was a bank (as defined for the purpose of Section
879 of the ITA) at the time that that advance was made and within the charge to
United Kingdom corporation tax as respects any payments of interest made in
respect of that advance; or
(B)    a Treaty Lender.
"Tax Deduction": a deduction or withholding for or on account of UK Tax from a
payment under a Loan Document.
"Tax Payment": the increase in a payment made by a UK Loan Party to a Secured
Party under Section 2.21(b).
"Treaty Lender": a Lender which (i) is treated as a resident of a Treaty State
for the purposes of the Treaty; and (ii) does not carry on a business in the
United Kingdom through a permanent establishment with which that Lender's
participation in the Loans is effectively connected.
"Treaty State": a jurisdiction having a double taxation agreement (a "Treaty")
with the United Kingdom which makes provision for full exemption from tax
imposed by the United Kingdom on interest.
"UK Loan Party": a Loan Party which is paying interest in connection with this
Agreement that has a UK source.
(b)    Tax Gross-Up.
(i)    Each UK Loan Party shall make all payments to be made by it without any
Tax Deduction, unless a Tax Deduction is required by law.
(ii)    Any UK Loan Party shall promptly upon becoming aware that a Tax
Deduction must be made (or that there is any change in the rate or the basis of
a Tax Deduction) notify the Agent accordingly. Similarly, a Lender shall notify
the Administrative Agent on becoming so aware in respect of a payment payable to
that Lender. If the Administrative Agent receives such notification from a
Lender it shall notify the UK Borrower and that UK Loan Party.
(iii)    If a Tax Deduction is required by law to be made by a UK Loan Party,
the amount of the payment due from that Loan Party shall be increased to an
amount which (after making any Tax Deduction) leaves an amount equal to the
payment which would have been due if no Tax Deduction had been required.

49

--------------------------------------------------------------------------------




(iv)    A payment shall not be increased under Section 2.21(b)(iii) above by
reason of a Tax Deduction, if on the date on which the payment falls due:
(A)    the payment could have been made to the relevant Lender without a Tax
Deduction if the Lender had been a Qualifying Lender (assuming compliance with,
and completion of, any procedural formalities), but on that date that Lender is
not or has ceased to be a Qualifying Lender other than as a result of any change
after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or Treaty or any
published practice or published concession of any relevant taxing authority; or
(B)    the relevant Lender is a Treaty Lender and the UK Loan Party making the
payment is able to demonstrate that the payment could have been made to the
Lender (assuming compliance with, and completion of, any procedural formalities)
without the Tax Deduction had that Lender complied with its obligations under
Sections 2.21(b)(vii) or (viii) (as applicable) below.
(v)    If a UK Loan Party is required to make a Tax Deduction, that UK Loan
Party shall make that Tax Deduction and any payment required in connection with
that Tax Deduction within the time allowed and in the minimum amount required by
law.
(vi)    Within thirty days of making either a Tax Deduction or any payment
required in connection with that Tax Deduction, the UK Loan Party making that
Tax Deduction shall deliver to the Administrative Agent for the Secured Party
entitled to the payment a statement under section 975 of the ITA or other
evidence reasonably satisfactory to that Secured Party that the Tax Deduction
has been made or (as applicable) any appropriate payment paid to the relevant
taxing authority.
(vii)    Cooperation; HMRC Double Tax Treaty Passport Scheme.
(A)    Cooperation. Subject to paragraph (B) below, a Treaty Lender and each UK
Loan Party which makes a payment to which that Treaty Lender is entitled shall
co-operate in completing any procedural formalities necessary for that Loan
Party to obtain authorization to make that payment without a Tax Deduction.
(B)    HMRC Double Tax Treaty Passport Scheme.
(i)    A Treaty Lender which becomes a party to this Agreement on the day on
which this Agreement is entered into that holds a passport under the HMRC Double
Tax Treaty Passport scheme, and which wishes that scheme to apply to this
Agreement, shall confirm its scheme reference number and its jurisdiction of tax
residence opposite its name in Schedule 2.21; and
(ii)    a New Lender that is a Treaty Lender that holds a passport under the
HMRC Double Tax Treaty Passport scheme, and which wishes that scheme to apply to
this Agreement, shall confirm its scheme reference number and its jurisdiction
of tax residence in the relevant transfer documentation which it executes on
becoming a party to this Agreement,
and, having done so, that Lender shall be under no obligation pursuant to
Section 2.21(b)(vii)(A) above.


(viii)    If a Lender has confirmed its scheme reference number and its
jurisdiction of tax residence in accordance with Section 2.21(b)(vii) above and:

50

--------------------------------------------------------------------------------




(A)    a UK Borrower making a payment to that Lender has not made a Borrower
DTTP Filing in respect of that Lender; or
(B)    a UK Borrower making a payment to that Lender has made a Borrower DTTP
Filing in respect of that Lender but:
(i)    that Borrower DTTP Filing has been rejected by HM Revenue & Customs; or
(ii)    HM Revenue & Customs has not given the UK Borrower authority to make
payments to that Lender without a Tax Deduction within 60 days of the date of
the Borrower DTTP Filing,
and in each case, the UK Borrower has notified that Lender in writing, that
Lender and that UK Borrower shall co-operate in completing any additional
procedural formalities necessary for that UK Borrower to obtain authorization to
make that payment without a Tax Deduction.


(ix)    If a Lender has not confirmed its scheme reference number and
jurisdiction of tax residence in accordance with Section 2.21(b)(vii)(B) above,
no UK Loan Party shall make a Borrower DTTP Filing or file any other form
relating to the HMRC Double Tax Treaty Passport scheme in respect of that
Lender's participation obligation or its participation in any Loan unless the
Lender otherwise agrees in writing.
(x)    A UK Borrower shall, promptly on making a Borrower DTTP Filing, deliver a
copy of that Borrower DTTP Filing to the Administrative Agent for delivery to
the relevant Lender.
(xi)    If (A) a Lender assigns or transfers any of its rights or obligations
under the Loan Documents or changes its Facility Office, and (B) as a result of
circumstances existing at the date the assignment, transfer or change occurs, a
UK Loan Party would be obliged to make a payment to the New Lender or Lender
acting through its new Facility Office under Section 2.21(b)(iii), then in such
instance, the New Lender or Lender acting through its new Facility Office is
only entitled to receive payment under that Section to the same extent as the
existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, transfer or change had not occurred. This Section
2.21(b)(xi) shall not apply to a Treaty Lender that has included a confirmation
of its scheme reference number and its jurisdiction of tax residence in
accordance with Section 2.21(vii)(b)(ii) if the UK Loan Party making the payment
has not made a Borrower DTTP Filing in respect of that Treaty Lender.
(c)    Lender Status Confirmation.
(i)    Each Lender which becomes a Party to this Agreement after the date of
this Agreement shall indicate, in the relevant transfer documentation which it
executes on becoming a party to this Agreement, and for the benefit of the
Administrative Agent and without liability to any Loan Party, which of the
following categories it falls in:
(A)    not a Qualifying Lender;
(B)    a Qualifying Lender (other than a Treaty Lender); or
(C)    a Treaty Lender.

51

--------------------------------------------------------------------------------




If a New Lender fails to indicate its status in accordance with this Section
2.21(c) then such New Lender shall be treated for the purposes of this Agreement
(including by each Loan Party) as if it is not a Qualifying Lender until such
time as it notifies the Administrative Agent which category applies (and the
Administrative Agent, upon receipt of such notification, shall inform any UK
Borrower). For the avoidance of doubt, relevant transfer documentation shall not
be invalidated by any failure of a Lender to comply with this Section 2.21(c).


2.22    Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 2.19(c), Section 2.19(d),
Section 2.20(a), Section 2.21(b) or Section 2.27(b) with respect to such Lender,
it will, if requested by the Borrower, use reasonable efforts (subject to
overall policy considerations of such Lender) to designate a different lending
office for funding or booking its Loans affected by such event or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, in each case, with the object of avoiding the consequences of such
event; provided that such designation is made on terms that, in the sole
judgment of such Lender, cause such Lender and its lending office(s) to suffer
no economic, legal, regulatory or other disadvantage; provided further that
nothing in this Section shall affect or postpone any of the obligations of the
Borrower or the rights of any Lender pursuant to Section 2.19(c), Section
2.19(d), Section 2.20(a), Section 2.21(b) or Section 2.27(b). The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
2.23    Substitution of Lenders. Upon the receipt by the Borrower of any of the
following (or in the case of clause (a) below, if the Borrower is required to
pay any such amount), with respect to any Lender (any such Lender described in
clauses (a) through (c) below being referred to as an “Affected Lender”
hereunder):
(a)    a request from a Lender for payment of Indemnified Taxes or a Tax Payment
or additional amounts under Section 2.20, Section 2.21 or Section 2.27 or of
increased costs pursuant to Section 2.19(c) or Section 2.19(d) (and, in any such
case, such Lender has declined or is unable to designate a different lending
office in accordance with Section 2.22 or is a Non-Consenting Lender);
(b)    a notice from the Administrative Agent under Section 10.1(b) that one or
more Minority Lenders are unwilling to agree to an amendment or other
modification approved by the Required Lenders and the Administrative Agent; or
(c)    notice from the Administrative Agent that a Lender is a Defaulting
Lender;
then the Borrower may, within fifteen (15) days after the occurrence of such
event or receipt by the Borrower of such notice and demand, at its sole expense
and effort, upon notice to the Administrative Agent and such Affected Lender:
(i) request that one or more of the other Lenders acquire and assume all or part
of such Affected Lender’s Loans and Commitment; or (ii) designate a replacement
lending institution (which shall be an Eligible Assignee) to acquire and assume
all or a ratable part of such Affected Lender’s Loans and Commitment (the
replacing Lender or lender in (i) or (ii) being a “Replacement Lender”);
provided, however, that the Borrower shall be liable for the payment upon demand
of all costs and other amounts arising under Section 2.27 that result from the
acquisition of any Affected Lender’s Loan and/or Commitments (or any portion
thereof) by a Lender or Replacement Lender, as the case may be, on a date other
than the last day of the applicable Interest Period with respect to any
Eurodollar Loans then outstanding; and provided further, however, that if the
Borrower elects to exercise such right with respect to any Affected Lender under
clause

52

--------------------------------------------------------------------------------




(a) or (b) of this Section 2.23, then the Borrower shall be obligated to replace
all Affected Lenders under such clauses. The Affected Lender replaced pursuant
to this Section 2.23 shall be required to assign and delegate, without recourse,
all of its interests, rights and obligations under this Agreement and the
related Loan Documents to one or more Replacement Lenders that so agree to
acquire and assume all or a ratable part of such Affected Lender’s Loans and
Commitment upon payment to such Affected Lender of an amount (in the aggregate
for all Replacement Lenders) equal to 100% of the outstanding principal of the
Affected Lender’s Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents from such
Replacement Lenders (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts, including
amounts under Section 2.27). Any such designation of a Replacement Lender shall
be effected in accordance with, and subject to the terms and conditions of, the
assignment provisions contained in Section 10.6 (with the assignment fee to be
paid by the Borrower in such instance), and, if such Replacement Lender is not
already a Lender hereunder or an Affiliate of a Lender or an Approved Fund,
shall be subject to the prior written consent of the Administrative Agent (which
consent shall not be unreasonably withheld). Notwithstanding the foregoing, with
respect to any assignment pursuant to this Section 2.23, (a) in the case of any
such assignment resulting from a claim for compensation under Section 2.19 or
payments required to be made pursuant to Section 2.20, Section 2.21 or Section
2.27, such assignment shall result in a reduction in such compensation or
payments thereafter; (b) such assignment shall not conflict with applicable law
and (c) in the case of any assignment resulting from a Lender being a Minority
Lender referred to in clause (b) of this Section 2.23, the applicable assignee
shall have consented to the applicable amendment, waiver or consent.
Notwithstanding the foregoing, an Affected Lender shall not be required to make
any such assignment or delegation if, prior thereto, as a result of a waiver by
such Affected Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.
2.24    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.1 and in the definition of Required
Lenders.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise, and including any amounts made available to the
Administrative Agent by such Defaulting Lender pursuant to Section 10.7), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to the Issuing Lender
or to the Swingline Lender hereunder; third, to be held as Cash Collateral for
the funding obligations of such Defaulting Lender of any participation in any
Letter of Credit; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x)satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement, and (y)
be held as Cash Collateral for the future funding obligations of such Defaulting
Lender of any participation in any future Letter of Credit; sixth, to the
payment of any amounts

53

--------------------------------------------------------------------------------




owing to any L/C Lender, Issuing Lender or Swingline Lender as a result of any
judgment of a court of competent jurisdiction obtained by any L/C Lender,
Issuing Lender or Swingline Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default has occurred and is
continuing, to the payment of any amounts owing to the Borrower as a result of
any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(A) such payment is a payment of the principal amount of any Loans or L/C
Advances in respect of which such Defaulting Lender has not fully funded its
appropriate share and (B) such Loans or L/C Advances were made at a time when
the conditions set forth in Section 5.2 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Advances owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Advances owed to, such Defaulting Lender until such time
as all Loans and funded and unfunded participations in L/C Advances and
Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments under the applicable Facility without giving effect to Section
2.24(a)(iv).Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.24(a)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.
(iii)    Certain Fees.
(E)    No Defaulting Lender shall be entitled to receive any fee pursuant to
Section 2.9(b) for any period during which such Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to such Defaulting Lender).
(F)    Each Defaulting Lender shall be limited in its right to receive letter of
credit fees as provided in Section 3.3(d).
(G)    With respect to any letter of credit fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall (x)
pay to each Non-Defaulting Lender that portion of any such fee otherwise payable
to such Defaulting Lender with respect to such Defaulting Lender’s participation
in Letters of Credit or Swingline Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the Issuing
Lender and the Swingline Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to the
Issuing Lender’s or the Swingline Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.
(iv)    Reallocation of Pro Rata Share to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit pursuant to Section 3.4 or in Swingline
Loans pursuant to Section 2.7(c), the L/C Percentage of each non-Defaulting
Lender of any such Letter of Credit and the Revolving Percentage of each
non-Defaulting Lender of any such Swingline Loan, as the case may be, shall be
computed without giving effect to the Revolving Commitment of such Defaulting
Lender; provided that, (A) each such reallocation shall be given effect only if,
at the date the applicable Lender becomes a Defaulting Lender, no Event of
Default has occurred and is continuing; (B) the aggregate obligations of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swingline Loans shall not exceed the positive difference, if any, of
(1) the Revolving Commitment of that non-Defaulting Lender minus (2) the
aggregate outstanding amount of the Revolving

54

--------------------------------------------------------------------------------




Loans of that Lender, plus the aggregate amount of that Lender’s (x) L/C
Percentage of then outstanding Letters of Credit and (y) Swingline Participation
Amount of then outstanding Swingline Loans and (C) the conditions set forth in
Section 5.2 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time). No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a non-Defaulting Lender as a result of such
non-Defaulting Lender’s increased exposure following such reallocation.
(v)    Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swingline Loans in an amount equal to
the Swingline Lender’s Fronting Exposure and (y) second, Cash Collateralize the
Issuing Lender’s Fronting Exposure in accordance with the procedures set forth
in Section 3.10.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the Issuing Lender agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), such Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
respective Revolving Percentages and L/C Percentages, as applicable (without
giving effect to Section 2.24(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from such Lender having been a Defaulting
Lender.
(c)    New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) no Issuing Lender shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.
(d)    Termination of Defaulting Lender. The Borrower may terminate the unused
amount of the Commitment of any Revolving Lender that is a Defaulting Lender
upon not less than ten (10) Business Days’ prior notice to the Administrative
Agent (which shall promptly notify the Lenders thereof), and in such event the
provisions of Section 2.24(a)(ii) will apply to all amounts thereafter paid by
the Borrower for the account of such Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity or other amounts);
provided that (i) no Event of Default shall have occurred and be continuing, and
(ii) such termination shall not be deemed to be a waiver or release of any claim
the Borrower, the Administrative Agent, the Issuing Lender, the Swingline Bank
or any other Lender may have against such Defaulting Lender.
2.25    Joint and Several Liability of the Borrowers.

55

--------------------------------------------------------------------------------




(a)    Each Borrower is accepting joint and several liability hereunder and
under the other Loan Documents in consideration of the financial accommodations
to be provided by the Lenders under this Agreement, for the mutual benefit,
directly and indirectly, of each Borrower and in consideration of the
undertakings of the other the Borrowers to accept joint and several liability
for the Obligations. Each Borrower is entering into this Agreement and the other
Loan Documents and is making all representations and warranties hereunder on a
joint and several basis, and all covenants, agreements and undertakings herein
expressed or implied on the part of each Borrower shall be deemed to be joint
and several.
(b)    Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other the Borrowers, with respect to the payment
and performance of all of the Obligations (including any Obligations arising
under this Section 2.25), it being the intention of the parties hereto that all
the Obligations shall be the joint and several obligations of each Borrower
without preferences or distinction among them.
(c)    If and to the extent that any Borrower shall fail to make any payment
with respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other the Borrowers will make such payment with respect to, or perform, such
Obligation.
(d)    The Obligations of each Borrower under the provisions of this Section
2.25 constitute the absolute and unconditional, full recourse Obligations of
each Borrower enforceable against each Borrower to the full extent of its
properties and assets, irrespective of the validity, regularity or
enforceability of this Agreement or any other circumstances whatsoever.
(e)    Except as otherwise expressly provided in this Agreement, each Borrower
hereby waives notice of acceptance of its joint and several liability, notice of
any Loans made or Letters of Credit issued under or pursuant to this Agreement,
notice of the occurrence of any Default, Event of Default, or of any demand for
any payment under this Agreement, notice of any action at any time taken or
omitted by the Administrative Agent or Lenders under or in respect of any of the
Obligations, any requirement of diligence or to mitigate damages and, generally,
to the extent permitted by applicable law, all demands, notices and other
formalities of every kind in connection with this Agreement (except as otherwise
provided in this Agreement). Each Borrower hereby assents to, and waives notice
of, any extension or postponement of the time for the payment of any of the
Obligations, the acceptance of any payment of any of the Obligations, the
acceptance of any partial payment thereon, any waiver, consent or other action
or acquiescence by the Administrative Agent or Lenders at any time or times in
respect of any default by any Borrower in the performance or satisfaction of any
term, covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by the Administrative Agent or Lenders in respect of any
of the Obligations, and the taking, addition, substitution or release, in whole
or in part, at any time or times, of any security for any of the Obligations or
the addition, substitution or release, in whole or in part, of any Borrower.
Without limiting the generality of the foregoing, each Borrower assents to any
other action or delay in acting or failure to act on the part of the
Administrative Agent or Lender with respect to the failure by any Borrower to
comply with any of its respective Obligations, including, without limitation,
any failure strictly or diligently to assert any right or to pursue any remedy
or to comply fully with applicable laws or regulations thereunder, which might,
but for the provisions of this Section 2.25 afford grounds for terminating,
discharging or relieving any Borrower, in whole or in part, from any of its
Obligations under this Section 2.25, it being the intention of each Borrower
that, so long as any of the Obligations hereunder remain unsatisfied, the
Obligations of each Borrower under this Section 2.25 shall not be discharged
except by performance and then only to the extent of such performance. The
Obligations of each Borrower under this Section 2.25 shall not be diminished

56

--------------------------------------------------------------------------------




or rendered unenforceable by any winding up, reorganization, arrangement,
liquidation, reconstruction or similar proceeding with respect to any Borrower,
the Administrative Agent or any Lender.
(f)    Each Borrower represents and warrants to the Administrative Agent and
Lenders that such Borrower is currently informed of the financial condition of
the Borrowers and of all other circumstances which a diligent inquiry would
reveal and which bear upon the risk of nonpayment of the Obligations. Each
Borrower further represents and warrants to the Administrative Agent and Lenders
that such Borrower has read and understands the terms and conditions of the Loan
Documents. Each Borrower hereby covenants that such Borrower will continue to
keep informed of the Borrowers’ financial condition, the financial condition of
other guarantors, if any, and of all other circumstances which bear upon the
risk of nonpayment or nonperformance of the Obligations.
(g)    Each Borrower waives all rights and defenses arising out of an election
of remedies by the Administrative Agent or any Lender, even though that election
of remedies, such as a nonjudicial foreclosure with respect to security for a
guaranteed obligation, has destroyed the Administrative Agent’s or such Lender’s
rights of subrogation and reimbursement against such Borrower by the operation
of Section 580(d) of the California Code of Civil Procedure or otherwise.
(h)    Each Borrower waives all rights and defenses that such Borrower may have
because the Obligations are secured by real property at any time. This means,
among other things:
(i)    The Administrative Agent and Lenders may collect from such Borrower
without first foreclosing on any real or personal property Collateral pledged by
the Borrowers.
(ii)    If the Administrative Agent or any Lender forecloses on any Collateral
consisting of real property pledged by the Borrowers:
(A)    The amount of the Obligations may be reduced only by the price for which
that collateral is sold at the foreclosure sale, even if the collateral is worth
more than the sale price.
(B)    The Administrative Agent and Lenders may collect from such Borrower even
if the Administrative Agent or Lenders, by foreclosing on real property, has
destroyed any right such Borrower may have to collect from the other Borrowers.
This is an unconditional and irrevocable waiver of any rights and defenses such
Borrower may have because the Obligations are secured by real property. These
rights and defenses include, but are not limited to, any rights or defenses
based upon Section 580a, 580b, 580d or 726 of the California Code of Civil
Procedure.
(i)    The provisions of this Section 2.25 are made for the benefit of the
Administrative Agent, Lenders and their respective successors and assigns, and
may be enforced by it or them from time to time against any or all the Borrowers
as often as occasion therefor may arise and without requirement on the part of
the Administrative Agent, Lender, successor or assign first to marshal any of
its or their claims or to exercise any of its or their rights against any
Borrower or to exhaust any remedies available to it or them against any Borrower
or to resort to any other source or means of obtaining payment of any of the
Obligations hereunder or to elect any other remedy. The provisions of this
Section 2.25 shall remain in effect until all of the Obligations shall have been
paid in full or otherwise fully satisfied. If at any time, any payment, or any
part thereof, made in respect of any of the Obligations, is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Lender upon
the insolvency, bankruptcy or reorganization of

57

--------------------------------------------------------------------------------




any Borrower, or otherwise, the provisions of this Section 2.25 will forthwith
be reinstated in effect, as though such payment had not been made.
(j)    Each Borrower hereby agrees that it will not enforce any of its rights of
contribution or subrogation against any other Borrower with respect to any
liability incurred by it hereunder or under any of the other Loan Documents, any
payments made by it to the Administrative Agent or Lenders with respect to any
of the Obligations or any collateral security therefor until such time as all of
the Obligations have been paid in full in cash. Any claim which any Borrower may
have against any other Borrower with respect to any payments to the
Administrative Agent or Lender hereunder or under any other Loan Documents are
hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Obligations and, in the
event of any insolvency, bankruptcy, receivership, liquidation, reorganization
or other similar proceeding under the laws of any jurisdiction relating to any
Borrower, its debts or its assets, whether voluntary or involuntary, all such
Obligations shall be paid in full in cash before any payment or distribution of
any character, whether in cash, securities or other property, shall be made to
any other Borrower therefor. Notwithstanding anything to the contrary contained
in this Section 2.25, no Borrower shall exercise any rights of subrogation,
contribution, indemnity, reimbursement or other similar rights against, and
shall not proceed or seek recourse against or with respect to any property or
asset of, any other Borrower (the “Foreclosed Borrower”), including after
payment in full of the Obligations, if all or any portion of the Obligations
have been satisfied in connection with an exercise of remedies in respect of the
Capital Stock of such Foreclosed Borrower whether pursuant to the Security
Documents or otherwise.
Each Borrower hereby agrees that, after the occurrence and during the
continuance of any Default or Event of Default, the payment of any amounts due
with respect to the indebtedness owing by any Borrower to any other Borrower is
hereby subordinated to the prior payment in full in cash of the Obligations.
Each Borrower hereby agrees that after the occurrence and during the continuance
of any Default or Event of Default, such Borrower will not demand, sue for or
otherwise attempt to collect any indebtedness of any other Borrower owing to
such Borrower until the Obligations shall have been paid in full in cash. If,
notwithstanding the foregoing sentence, such Borrower shall collect, enforce or
receive any amounts in respect of such indebtedness, such amounts shall be
collected, enforced and received by such Borrower as trustee for the
Administrative Agent, and such Borrower shall deliver any such amounts to the
Administrative Agent for application to the Obligations in accordance with the
terms of this Agreement.


2.26    Notes. If so requested by any Lender by written notice to the Borrower
(with a copy to the Administrative Agent), the Borrower shall execute and
deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to
Section 10.6) (promptly after the Borrower’s receipt of such notice) a Note or
Notes to evidence such Lender’s Loans.
2.27    Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) a default by the Borrower in making a borrowing
of, conversion into or continuation of Eurodollar Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) a default by the Borrower in making any prepayment of or
conversion from Eurodollar Loans after the Borrower has given a notice thereof
in accordance with the provisions of this Agreement, or (c) for any reason, the
making of a prepayment of Eurodollar Loans on a day that is not the last day of
an Interest Period with respect thereto. Such losses and expenses shall be equal
to the excess, if any, of (i) the amount of interest that would have accrued

58

--------------------------------------------------------------------------------




on the amount so prepaid, or not so borrowed, reduced, converted or continued,
for the period from the date of such prepayment or of such failure to borrow,
reduce, convert or continue to the last day of such Interest Period (or, in the
case of a failure to borrow, reduce, convert or continue, the Interest Period
that would have commenced on the date of such failure) in each case at the
applicable rate of interest or other return for such Loans provided for herein
(excluding, however, the Applicable Margin included therein, if any), over (ii)
the amount of interest (as reasonably determined by such Lender) that would have
accrued to such Lender on such amount by placing such amount on deposit for a
comparable period with leading banks in the interbank eurodollar market. A
certificate as to any amounts payable pursuant to this Section submitted to the
Borrower by any Lender shall be conclusive in the absence of manifest error.
This covenant shall survive the Discharge of Obligations.
SECTION 3.    
LETTERS OF CREDIT
3.1    L/C Commitment.
(a)    Subject to the terms and conditions hereof, the Issuing Lender agrees to
issue letters of credit (“Letters of Credit”) for the account of the Borrower on
any Business Day during the Letter of Credit Availability Period in such form as
may reasonably be approved from time to time by the Issuing Lender; provided
that the Issuing Lender shall have no obligation to issue any Letter of Credit
if, after giving effect to such issuance, the L/C Exposure would exceed either
the Total L/C Commitments or the Available Revolving Commitment at such time.
Each Letter of Credit shall (i) be denominated in Dollars and (ii) expire no
later than the earlier of (x) the first anniversary of its date of issuance and
(y) the Letter of Credit Maturity Date, provided that any Letter of Credit with
a one-year term may provide for the renewal thereof for additional one-year
periods (which shall in no event extend beyond the date referred to in clause
(y) above).
(b)    The Issuing Lender shall not at any time be obligated to issue any Letter
of Credit if:
(i)    such issuance would conflict with, or cause the Issuing Lender or any L/C
Lender to exceed any limits imposed by, any applicable Requirement of Law;
(ii)    any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Lender
from issuing, amending or reinstating such Letter of Credit, or any law, rule or
regulation applicable to the Issuing Lender or any request, guideline or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Lender shall prohibit, or request
that the Issuing Lender refrain from, the issuance, amendment, renewal or
reinstatement of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Issuing Lender with respect to such Letter
of Credit any restriction, reserve or capital requirement (for which the Issuing
Lender is not otherwise compensated) not in effect on the Closing Date, or shall
impose upon the Issuing Lender any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which the Issuing Lender in good faith
deems material to it;
(iii)    the Issuing Lender has received written notice from any Lender, the
Administrative Agent or the Borrower, at least one (1) Business Day prior to the
requested date of issuance, amendment, renewal or reinstatement of such Letter
of Credit, that one or more of the applicable conditions contained in
Section 5.2 shall not then be satisfied;

59

--------------------------------------------------------------------------------




(iv)    any requested Letter of Credit is not in form and substance acceptable
to the Issuing Lender, or the issuance, amendment or renewal of a Letter of
Credit shall violate any applicable laws or regulations or any applicable
policies of the Issuing Lender;
(v)    such Letter of Credit contains any provisions providing for automatic
reinstatement of the stated amount after any drawing thereunder;
(vi)    except as otherwise agreed by the Administrative Agent and the Issuing
Lender, such Letter of Credit is in an initial face amount less than $50,000 (or
such lesser amount as to which the Administrative Agent and the Issuing Lender
may agree); or
(vii)    any Lender is at that time a Defaulting Lender, unless the Issuing
Lender has entered into arrangements, including the delivery of Cash Collateral
pursuant to Section 3.10, satisfactory to the Issuing Lender (in its sole
discretion) with the Borrower or such Defaulting Lender to eliminate the Issuing
Lender’s actual or potential Fronting Exposure (after giving effect to
Section 2.24(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or such Letter of Credit and all
other L/C Exposure as to which the Issuing Lender has actual or potential
Fronting Exposure, as it may elect in its sole discretion.
3.2    Procedure for Issuance of Letters of Credit. The Borrower may from time
to time request that the Issuing Lender issue a Letter of Credit for the account
of the Borrower by delivering to the Issuing Lender at its address for notices
specified herein an Application therefor, completed to the satisfaction of the
Issuing Lender, and such other certificates, documents and other papers and
information as the Issuing Lender may request. Upon receipt of any Application,
the Issuing Lender will process such Application and the certificates, documents
and other papers and information delivered to it in connection therewith in
accordance with its customary procedures and shall promptly issue the Letter of
Credit requested thereby (but in no event shall the Issuing Lender be required
to issue any Letter of Credit earlier than three (3) Business Days after its
receipt of the Application therefor and all such other certificates, documents
and other papers and information relating thereto) by issuing the original of
such Letter of Credit to the beneficiary thereof or as otherwise may be agreed
to by the Issuing Lender and the Borrower. The Issuing Lender shall furnish a
copy of such Letter of Credit to the Borrower promptly following the issuance
thereof. The Issuing Lender shall promptly furnish to the Administrative Agent,
which shall in turn promptly furnish to the Lenders, notice of the issuance of
each Letter of Credit (including the amount thereof).
3.3    Fees and Other Charges.
(e)    The Borrower agrees to pay, with respect to each Existing Letter of
Credit and each outstanding Letter of Credit issued for the account of (or at
the request of) the Borrower, (i) a fronting fee of 0.125% per annum on the
daily amount available to be drawn under each such Letter of Credit to the
Issuing Lender for its own account, and (ii) a letter of credit fee of 2.0% per
annum multiplied by the daily amount available to be drawn under each such
Letter of Credit on the drawable amount of such Letter of Credit to the
Administrative Agent for the ratable account of the L/C Lenders (determined in
accordance with their respective L/C Percentages), in each case payable
quarterly in arrears on the last Business Day of March, June, September and
December of each year and on the Letter of Credit Maturity Date (each, an “L/C
Fee Payment Date”) after the issuance date of such Letter of Credit, as well as
the Issuing Lender’s standard and reasonable fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit issued for the account
of (or at the request of) the Borrower or processing of drawings thereunder

60

--------------------------------------------------------------------------------




(the fees in this clause (ii), collectively, the “Issuing Lender Fees”). All
Issuing Lender Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days.
(f)    In addition to the foregoing fees, the Borrower shall pay or reimburse
the Issuing Lender for such normal and customary costs and expenses as are
incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.
(g)    The Borrower shall furnish to the Issuing Lender and the Administrative
Agent such other documents and information pertaining to any requested Letter of
Credit issuance, amendment or renewal, including any L/C-Related Documents, as
the Issuing Lender or the Administrative Agent may require. This Agreement shall
control in the event of any conflict with any L/C-Related Document (other than
any Letter of Credit).
(h)    Any letter of credit fees otherwise payable for the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the Issuing
Lender pursuant to Section 3.10 shall be payable, to the maximum extent
permitted by applicable law, to the other L/C Lenders in accordance with the
upward adjustments in their respective L/C Percentages allocable to such Letter
of Credit pursuant to Section 2.23(a)(iv), with the balance of such fee, if any,
payable to the Issuing Lender for its own account.
3.4    L/C Participations; Existing Letters of Credit.
(a)    L/C Participations. The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Lender, and, to induce the Issuing Lender to issue
Letters of Credit, each L/C Lender irrevocably agrees to accept and purchase and
hereby accepts and purchases from the Issuing Lender, on the terms and
conditions set forth below, for such L/C Lender’s own account and risk an
undivided interest equal to such L/C Lender’s L/C Percentage in the Issuing
Lender’s obligations and rights under and in respect of each Letter of Credit
and the amount of each draft paid by the Issuing Lender thereunder. Each L/C
Lender agrees with the Issuing Lender that, if a draft is paid under any Letter
of Credit for which the Issuing Lender is not reimbursed in full by the Borrower
pursuant to Section 3.5(a), such L/C Lender shall pay to the Issuing Lender upon
demand at the Issuing Lender’s address for notices specified herein an amount
equal to such L/C Lender’s L/C Percentage of the amount of such draft, or any
part thereof, that is not so reimbursed. Each L/C Lender’s obligation to pay
such amount shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such L/C Lender may have against the Issuing Lender, the
Borrower or any other Person for any reason whatsoever, (ii) the occurrence of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5.2, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower, (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other L/C
Lender, or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.
(b)    Existing Letters of Credit. On and after the Closing Date, the Existing
Letters of Credit shall be deemed for all purposes, including for purposes of
the fees to be collected pursuant to Sections 3.3(a) and (b), reimbursement of
costs and expenses to the extent provided herein and for purposes of being
secured by the Collateral, a Letter of Credit outstanding under this Agreement
and entitled to the benefits of this Agreement and the other Loan Documents, and
shall be governed by the applications and agreements pertaining thereto and by
this Agreement (which shall control in the event of a conflict).
3.5    Reimbursement.

61

--------------------------------------------------------------------------------




(a)    If the Issuing Lender shall make any L/C Disbursement in respect of a
Letter of Credit, the Issuing Lender shall notify the Borrower and the
Administrative Agent thereof and the Borrower shall pay or cause to be paid to
the Issuing Lender an amount equal to the entire amount of such L/C Disbursement
not later than the immediately following Business Day. Each such payment shall
be made to the Issuing Lender at its address for notices referred to herein in
Dollars and in immediately available funds.
(b)    If the Issuing Lender shall not have received from the Borrower the
payment that it is required to make pursuant to Section 3.5(a) with respect to a
Letter of Credit within the time specified in such Section, the Issuing Lender
will promptly notify the Administrative Agent of the L/C Disbursement and the
Administrative Agent will promptly notify each L/C Lender of such L/C
Disbursement and its L/C Percentage thereof, and each L/C Lender shall pay to
the Issuing Lender upon demand at the Issuing Lender’s address for notices
specified herein an amount equal to such L/C Lender’s L/C Percentage of such L/C
Disbursement (and the Administrative Agent may apply Cash Collateral provided
for this purpose); upon such payment pursuant to this paragraph to reimburse the
Issuing Lender for any L/C Disbursement, the Borrower shall be required to
reimburse the L/C Lenders for such payments (including interest accrued thereon
from the date of such payment until the date of such reimbursement at the rate
applicable to Revolving Loans that are ABR Loans plus 2% per annum) on demand;
provided that if at the time of and after giving effect to such payment by the
L/C Lenders, the conditions to borrowings and Revolving Loan Conversions set
forth in Section 5.2 are satisfied, the Borrower may, by written notice to the
Administrative Agent certifying that such conditions are satisfied and that all
interest owing under this paragraph has been paid, request that such payments by
the L/C Lenders be converted into Revolving Loans (a “Revolving Loan
Conversion”), in which case, if such conditions are in fact satisfied, the L/C
Lenders shall be deemed to have extended, and the Borrower shall be deemed to
have accepted, a Revolving Loan in the aggregate principal amount of such
payment without further action on the part of any party; any amount so paid
pursuant to this paragraph shall, on and after the payment date thereof, be
deemed to be Revolving Loans for all purposes hereunder; provided that the
Issuing Lender, at its option, may effectuate a Revolving Loan Conversion
regardless of whether the conditions to borrowings and Revolving Loan
Conversions set forth in Section 5.2 are satisfied.
3.6    Obligations Absolute. The Borrower’s obligations under this Section 3
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the Borrower
may have or have had against the Issuing Lender, any beneficiary of a Letter of
Credit or any other Person. The Borrower also agrees with the Issuing Lender
that the Issuing Lender shall not be responsible for, and the Borrower’s
obligations hereunder shall not be affected by, among other things, the validity
or genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender. The Borrower agrees that
any action taken or omitted by the Issuing Lender under or in connection with
any Letter of Credit or the related drafts or documents, if done in the absence
of gross negligence or willful misconduct, shall be binding on the Borrower and
shall not result in any liability of the Issuing Lender to the Borrower.

62

--------------------------------------------------------------------------------




In addition to amounts payable as elsewhere provided in the Agreement, the
Borrower hereby agrees to pay and to protect, indemnify, and save Issuing Lender
harmless from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable attorneys’ fees and
allocated costs of internal counsel) that the Issuing Lender may incur or be
subject to as a consequence, direct or indirect, of (A) the issuance of any
Letter of Credit, or (B) the failure of Issuing Lender or of any L/C Lender to
honor a demand for payment under any Letter of Credit thereof as a result of any
act or omission, whether rightful or wrongful, of any present or future de jure
or de facto government or Governmental Authority, in each case other than to the
extent solely as a result of the gross negligence or willful misconduct of
Issuing Lender or such L/C Lender (as finally determined by a court of competent
jurisdiction).
3.7    Letter of Credit Payments. If any draft shall be presented for payment
under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower and the Administrative Agent of the date and amount thereof. The
responsibility of the Issuing Lender to the Borrower in connection with any
draft presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.
3.8    Applications. To the extent that any provision of any Application related
to any Letter of Credit is inconsistent with the provisions of this Section 3,
the provisions of this Section 3 shall apply.
3.9    Interim Interest. If the Issuing Lender shall make any L/C Disbursement
in respect of a Letter of Credit, then, unless either the Borrower shall have
reimbursed such L/C Disbursement in full within the time period specified in
Section 3.5(a) or the L/C Lenders shall have reimbursed such L/C Disbursement in
full on such date as provided in Section 3.5(b), in each case the unpaid amount
thereof shall bear interest for the account of the Issuing Lender, for each day
from and including the date of such L/C Disbursement to but excluding the date
of payment by the Borrower, at the rate per annum that would apply to such
amount if such amount were a Revolving Loan; provided that the provisions of
Section 2.15(c) shall be applicable to any such amounts not paid when due.
3.10    Cash Collateral.
(a)    Certain Credit Support Events. Upon the request of the Administrative
Agent or the Issuing Lender (i) if the Issuing Lender has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Advance by all the L/C Lenders that is not reimbursed by the Borrower
or converted into a Revolving Loan pursuant to Section 3.5(b), or (ii) if, as of
the Letter of Credit Maturity Date, any L/C Exposure for any reason remains
outstanding, the Borrower shall, in each case, immediately Cash Collateralize
the then effective L/C Exposure in an amount equal to 103% of such L/C Exposure.
At any time that there shall exist a Defaulting Lender, within one (1) Business
Day following the request of the Administrative Agent or the Issuing Lender
(with a copy to the Administrative Agent), the Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover 103% of
the Fronting Exposure (after giving effect to Section 2.24(a)(iv) and any Cash
Collateral provided by such Defaulting Lender).

63

--------------------------------------------------------------------------------




(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts with the Administrative Agent.
The Borrower, and to the extent provided by any Lender or Defaulting Lender,
such Lender or Defaulting Lender, hereby grants to (and subjects to the control
of) the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Lender and the L/C Lenders, and agrees to maintain, a first priority
security interest in all such Cash Collateral and in all proceeds thereof, as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 3.10(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent or any Issuing Lender as herein provided, or that the
total amount of such Cash Collateral is less than 103% of the applicable L/C
Exposure, Fronting Exposure and other obligations secured thereby, the Borrower
or the relevant Defaulting Lender will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by such Defaulting Lender).
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 3.10, Section 2.24
or otherwise in respect of Letters of Credit shall be held and applied to the
satisfaction of the specific L/C Exposure, obligations to fund participations
therein (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.
(d)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce Fronting Exposure or other obligations shall no
longer be required to be held as Cash Collateral pursuant to this Section 3.10
following (i) the elimination of the applicable Fronting Exposure and other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender), or (ii) a determination by the
Administrative Agent and the Issuing Lender that there exists excess Cash
Collateral; provided, however, (A) that Cash Collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of an Event
of Default, and (B) that, subject to Section 2.24, the Person providing Cash
Collateral and the Issuing Lender may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations, and provided further, that to the extent that such Cash
Collateral was provided by the Borrower or any other Loan Party, such Cash
Collateral shall remain subject to any security interest granted pursuant to the
Loan Documents.
3.11    [Reserved].
3.12    Resignation of the Issuing Lender. The Issuing Lender may resign at any
time by giving at least 30 days’ prior written notice to the Administrative
Agent, the Lenders and the Borrower. Upon the acceptance of any appointment as
the Issuing Lender hereunder by a Lender that shall agree to serve as successor
Issuing Lender(and, if no Event of Default has occurred and is continuing, upon
the consent of the US Borrower not to be unreasonably withheld or delayed), such
successor shall succeed to and become vested with all the interests, rights and
obligations of the retiring Issuing Lender and the retiring Issuing Lender shall
be discharged from its obligations to issue additional Letters of Credit
hereunder without affecting its rights and obligations with respect to Letters
of Credit previously issued by it. At the time such resignation shall become
effective, the Borrower shall pay all accrued and unpaid fees pursuant to
Section 3.3. The acceptance of any appointment as the Issuing Lender hereunder
by a successor Lender shall be evidenced by

64

--------------------------------------------------------------------------------




an agreement entered into by such successor, in a form satisfactory to the
Borrower and the Administrative Agent, and, from and after the effective date of
such agreement, (i) such successor Lender shall have all the rights and
obligations of the previous Issuing Lender under this Agreement and the other
Loan Documents and (ii) references herein and in the other Loan Documents to the
term “Issuing Lender” shall be deemed to refer to such successor or to any
previous Issuing Lender, or to such successor and all previous Issuing Lenders,
as the context shall require. After the resignation of the Issuing Lender
hereunder, the retiring Issuing Lender shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Lender under this
Agreement and the other Loan Documents with respect to Letters of Credit issued
by it prior to such resignation, but shall not be required to issue additional
Letters of Credit or to extend, renew or increase any existing Letter of Credit.
3.13    Applicability of ISP. Unless otherwise expressly agreed by the Issuing
Lender and the Borrower when a Letter of Credit is issued and subject to
applicable laws, the Letters of Credit shall be governed by and subject to the
rules of the ISP.
SECTION 4.    
REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue the Letters of Credit, Holdings and the Borrower
hereby jointly and severally represent and warrant to the Administrative Agent
and each Lender, as to themselves and each of their respective Subsidiaries,
that:
4.1    Financial Condition.
(a)    [Reserved.]
(b)    The audited consolidated balance sheets of Group Holdings and its
Subsidiaries as of December 31, 2011, and the related consolidated statements of
income and of cash flows for the fiscal years ended on such dates, reported on
by and accompanied by an unqualified report from Ernst & Young LLP, present
fairly in all material respects the consolidated financial condition of Group
Holdings and its Subsidiaries as at such date, and the consolidated results of
its operations and its consolidated cash flows for the respective fiscal years
then ended. The unaudited consolidated balance sheet of the Specified Group
Members as at August 31, 2012, and the related unaudited consolidated statements
of income and cash flows for the eight-month period ended on such date, present
fairly in all material respects the consolidated financial condition of the
Specified Group Members as at such date, and the consolidated results of its
operations and its consolidated cash flows for the eight-month period then ended
(subject to normal year‑end audit adjustments). All such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP applied consistently throughout the periods involved
(except as approved by the aforementioned firm of accountants and disclosed
therein). No Group Member has, as of the Fourth Amendment Effective Date, any
material Guarantee Obligations, contingent liabilities and liabilities for
taxes, or any long‑term leases or unusual forward or long‑term commitments,
including any interest rate or foreign currency swap or exchange transaction or
other obligation in respect of derivatives, that are not reflected in the most
recent financial statements referred to in this paragraph.
4.2    No Change. Since December 31, 2011, there has been no development or
event that has had or could reasonably be expected to have a Material Adverse
Effect.

65

--------------------------------------------------------------------------------




4.3    Existence; Compliance with Law. Each Group Member (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, except, solely in the case of Group Members that are not Loan
Parties, where the failure to be so could not reasonably be expected to have a
Material Adverse Effect, (b) has the power and authority, and the legal right,
to own and operate its property, to lease the property it operates as lessee and
to conduct the business in which it is currently engaged, (c) is duly qualified
as a foreign corporation or other organization and in good standing under the
laws of each jurisdiction where the failure to be so qualified could reasonably
be expected to have a Material Adverse Effect and (d) is in material compliance
with all Requirements of Law except in such instances in which (i) such
Requirement of Law is being contested in good faith by appropriate proceedings
diligently conducted and the prosecution of such contest would not reasonably be
expected to result in a Material Adverse Effect, or (ii) the failure to comply
therewith, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.
4.4    Power, Authorization; Enforceable Obligations. Each Loan Party has the
power and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No Governmental Approval or consent or authorization of, filing with,
notice to or other act by or in respect of, any other Person is required in
connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except (i) Governmental Approvals, consents, authorizations,
filings and notices described in Schedule 4.4, which Governmental Approvals,
consents, authorizations, filings and notices have been obtained or made and are
in full force and effect, (ii) the filings referred to in Section 4.19,
(iii) Governmental Approvals described in Schedule 4.4, and (iv) other
Governmental Approvals, to the extent the failure to obtain any such
Governmental Approval could not reasonably be expected to result in a Material
Adverse Effect. Each Loan Document has been duly executed and delivered on
behalf of each Loan Party that is a party thereto. This Agreement constitutes,
and each other Loan Document upon execution will constitute, a legal, valid and
binding obligation of each Loan Party that is a party thereto, enforceable
against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
4.5    No Legal Bar. The execution, delivery and performance of this Agreement
and the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law (except as set forth in Schedule 4.5) or any material Contractual
Obligation of any Group Member and will not result in, or require, the creation
or imposition of any Lien on any of their respective properties or revenues
pursuant to any Requirement of Law or any such Contractual Obligation (other
than the Liens created by the Security Documents or other Liens expressly
permitted pursuant to Section 7.3). No Requirement of Law or Contractual
Obligation applicable to the Borrower, Holdings or any of their respective
Subsidiaries could reasonably be expected to have a Material Adverse Effect. The
absence of

66

--------------------------------------------------------------------------------




obtaining the Governmental Approvals described in Schedule 4.5 and the
violations of Requirements of Law referenced in Schedule 4.5 shall not have an
adverse effect on any rights of the Lenders or the Administrative Agent pursuant
to the Loan Documents.
4.6    Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of Holdings
or the Borrower, threatened by or against any Group Member or against any of
their respective properties or revenues (a) with respect to any of the Loan
Documents, or (b) that could reasonably be expected to have a Material Adverse
Effect.
4.7    No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that could reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing, nor shall either result from the making of a requested Credit
Extension.
4.8    Ownership of Property; Liens; Investments. Each Group Member has title in
fee simple to, or a valid leasehold interest in, all of its real property, and
good title to, or a valid leasehold interest in, all of its other property, and
none of such property is subject to any Lien except as expressly permitted by
Section 7.3. No Loan Party owns any Investment except as permitted by
Section 7.7. The Perfection Certificate sets forth a complete and accurate list
of all (x) real property owned by each Loan Party as of the Fourth Amendment
Effective Date, if any and (y) leases of real property under which any Loan
Party is the lessee as of the Fourth Amendment Effective Date.
4.9    Intellectual Property. Each Group Member owns, or is licensed to use, all
Intellectual Property necessary for the conduct of its business as currently
conducted. No claim has been asserted and is pending by any Person challenging
or questioning any Group Member’s use of any Intellectual Property or the
validity or effectiveness of any Group Member’s Intellectual Property, nor does
Holdings or the Borrower know of any valid basis for any such claim, unless such
claim could not reasonably be expected to have a Material Adverse Effect. The
use of Intellectual Property by each Group Member, and the conduct of such Group
Member’s business, as currently conducted, does not infringe on or otherwise
violate the rights of any Person, unless such infringement could not reasonably
be expected to have a Material Adverse Effect, and there are no claims pending
or, to the knowledge of Holdings or the Borrower, threatened to such effect that
could reasonably be expected to have a Material Adverse Effect.
4.10    Taxes. Each Group Member has filed or caused to be filed all Federal,
state and other material tax returns that are required to be filed and has paid
all material taxes shown to be due and payable on said returns or on any
assessments made against it or any of its property and all other material taxes,
fees or other charges imposed on it or any of its property by any Governmental
Authority (other than any the amount or validity of which are currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of the relevant
Group Member); no tax Lien has been filed (other than as permitted under Section
7.3(b)), and, to the knowledge of Holdings or the Borrower, no claim for any
material tax has been asserted, with respect to any such tax, fee or other
charge.

67

--------------------------------------------------------------------------------




4.11    Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used (a) for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect for any purpose
that violates the provisions of the Regulations of the Board or (b) for any
purpose that violates the provisions of the Regulations of the Board. If
requested by any Lender or the Administrative Agent, the Borrower will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.
4.12    Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of Holdings
or the Borrower, threatened; (b) hours worked by and payment made to employees
of each Group Member have not been in violation of the Fair Labor Standards Act
or any other applicable Requirement of Law dealing with such matters; and (c)
all payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.
4.13    ERISA. (d) Schedule 4.13 is a complete and accurate list of all Plans
maintained or sponsored by the Borrower or any ERISA Affiliate or to which the
Borrower or any ERISA Affiliate contributes as of the Fourth Amendment Effective
Date;
(e)    Except as, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect:
(i)    the Borrower and its ERISA Affiliates are in compliance in all material
respects with all applicable provisions and requirements of ERISA with respect
to each Plan, and have performed all their obligations under each Plan;
(ii)    no ERISA Event has occurred or is reasonably expected to occur;
(iii)    the Borrower and each of its ERISA Affiliates have met all applicable
requirements under the ERISA Funding Rules with respect to each Pension Plan,
and no waiver of the minimum funding standards under the ERISA Funding Rules has
been applied for or obtained;
(iv)    as of the most recent valuation date for any Pension Plan, the funding
target attainment percentage (as defined in Section 430(d)(2) of the Code) is at
least 60%, and neither the Borrower nor any of its ERISA Affiliates knows of any
facts or circumstances that could reasonably be expected to cause the funding
target attainment percentage to fall below 60% as of the most recent valuation
date;
(v)    except to the extent required under Section 4980B of the Code, or as
described on Schedule 4.13, no Plan provides health or welfare benefits (through
the purchase of insurance or otherwise) for any retired or former employee of
the Borrower or any of its ERISA Affiliates;
(vi)    as of the most recent valuation date for any Pension Plan, the amount of
outstanding benefit liabilities (as defined in Section 4001(a)(18) of ERISA),
individually or in the aggregate for all Pension Plans (excluding for purposes
of such computation any Pension Plans with respect to which assets exceed
benefit liabilities), does not exceed $100,000;

68

--------------------------------------------------------------------------------




(vii)    the execution and delivery of this Agreement and the consummation of
the transactions contemplated hereunder will not involve any transaction that is
subject to the prohibitions of Section 406 of ERISA or in connection with which
taxes could be imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code;
(viii)    all liabilities under each Plan are (i) funded to at least the minimum
level required by law or, if higher, to the level required by the terms
governing the Plans, (ii) insured with a reputable insurance company,
(iii) provided for or recognized in the financial statements most recently
delivered to the Administrative Agent and the Lenders pursuant hereto or
(iv) estimated in the formal notes to the financial statements most recently
delivered to the Administrative Agent and the Lenders pursuant hereto;
(ix)    there are no circumstances which may give rise to a liability in
relation to any Plan which is not funded, insured, provided for, recognized or
estimated in the manner described in clause (g); and
(x)    (A) the Borrower is not and will not be a “plan” within the meaning of
Section 4975(e) of the Code; (B) the assets of the Borrower do not and will not
constitute “plan assets” within the meaning of the United States Department of
Labor Regulations set forth in 29 C.F.R. §2510.3-101; (C) the Borrower is not
and will not be a “governmental plan” within the meaning of Section 3(32) of
ERISA; and (D) transactions by or with the Borrower are not and will not be
subject to state statutes applicable to the Borrower regulating investments of
fiduciaries with respect to governmental plans.
4.14    Investment Company Act; Other Regulations. No Loan Party is an
“investment company,” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended. Except as
set forth in Schedule 4.5, no Loan Party is subject to regulation under any
Requirement of Law (other than Regulation X of the Board) that limits its
ability to incur Indebtedness. No Loan Party is subject to regulation under the
Federal Power Act or under any other federal or state statute or regulation
which may limit its ability to incur Indebtedness or which may otherwise render
all or any portion of the Obligations unenforceable.
4.15    Subsidiaries. Except as disclosed to the Administrative Agent by the
Borrower in writing from time to time after the Fourth Amendment Effective Date,
(a) Schedule 4.15 sets forth the name and jurisdiction of organization of each
Subsidiary of the Borrower and, as to each such Subsidiary, the percentage of
each class of Capital Stock owned by any Loan Party, and (b) there are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Capital Stock of the
Borrower, Holdings or any Subsidiary, except as may be created by the Loan
Documents.
4.16    Use of Proceeds. The proceeds of the Revolving Loans, Swingline Loans
and the Letters of Credit, shall be used to refinance the obligations of the
Borrower outstanding under the Existing Credit Facility, to pay related fees and
expenses and for general corporate purposes.
4.17    Environmental Matters. Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect:

69

--------------------------------------------------------------------------------




(f)    Except as disclosed on Schedule 4.17, the facilities and properties
owned, leased or operated by any Group Member (the “Properties”) do not contain,
and have not previously contained, any Materials of Environmental Concern in
amounts or concentrations or under circumstances that constitute or have
constituted a violation of, or could give rise to liability under, any
Environmental Law;
(g)    no Group Member has received or is aware of any notice of violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does Holdings or the Borrower have knowledge or reason to believe that any
such notice will be received or is being threatened;
(h)    no Group Member has transported or disposed of Materials of Environmental
Concern from the Properties in violation of, or in a manner or to a location
that could give rise to liability under, any Environmental Law, nor has any
Group Member generated, treated, stored or disposed of Materials of
Environmental Concern at, on or under any of the Properties in violation of, or
in a manner that could give rise to liability under, any applicable
Environmental Law;
(i)    no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of Holdings and the Borrower, threatened, under any
Environmental Law to which any Group Member is or will be named as a party with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business;
(j)    there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties arising from or related to the
operations of any Group Member or otherwise in connection with the Business, in
violation of or in amounts or in a manner that could give rise to liability
under Environmental Laws;
(k)    the Properties and all operations of the Group Members at the Properties
are in compliance, and have in the last five years been in compliance, with all
applicable Environmental Laws, and except as set forth on Schedule 4.17, to the
knowledge of the Borrower, there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and
(l)    no Group Member has assumed any liability of any other Person under
Environmental Laws.
4.18    Accuracy of Information, etc. No statement or information contained in
this Agreement, any other Loan Document or any other document, certificate or
statement furnished by or on behalf of any Loan Party to the Administrative
Agent or the Lenders, or any of them, for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents,
contained as of the date such statement, information, document or certificate
was so furnished (or, as applicable, after giving effect to any supplements or
updates provided to the Administrative Agent), any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements contained herein or therein, when taken as a whole, not misleading in
any material respect. The projections and pro forma financial information
contained in the materials referenced above are based upon good faith estimates
and assumptions believed by management of the Borrower to be reasonable at the
time made, it being recognized by the Lenders that such financial information

70

--------------------------------------------------------------------------------




as it relates to future events is not to be viewed as fact and that actual
results during the period or periods covered by such financial information may
differ from the projected results set forth therein by a material amount.
4.19    Security Documents.
(d)    The Guarantee and Collateral Agreement is effective to create in favor of
the Administrative Agent, for the benefit of the Secured Parties, a legal, valid
and enforceable security interest in the Collateral described therein and
proceeds thereof. In the case of the Pledged Stock described in the Guarantee
and Collateral Agreement that are securities represented by stock certificates
or otherwise constituting certificated securities within the meaning of
Section 8-102(a)(15) of the UCC or the corresponding code or statute of any
other applicable jurisdiction (“Certificated Securities”), when certificates
representing such Pledged Stock are delivered to the Administrative Agent, and
in the case of the other Collateral constituting personal property described in
the Guarantee and Collateral Agreement, when financing statements and other
filings specified on Schedule 4.19(a) in appropriate form are filed in the
offices specified on Schedule 4.19(a), the Administrative Agent, for the benefit
of the Secured Parties, shall have a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in such
Collateral and the proceeds thereof, as security for the Obligations, in each
case prior and superior in right to any other Person (subject only to Liens
expressly permitted by Section 7.3 having priority by operation of law over the
Liens of the Administrative Agent under the Loan Documents). As of the Fourth
Amendment Effective Date, none of the Borrower, Holdings or any Guarantor that
is a limited liability company or partnership has any Capital Stock that is a
not Certificated Security.
(e)    Each of the Mortgages delivered after the Closing Date will be, upon
execution, effective to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a legal, valid and enforceable Lien on the
Mortgaged Properties described therein and proceeds thereof, and when the
Mortgages are filed in the offices for the applicable jurisdictions in which the
Mortgaged Properties are located, each such Mortgage shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in the Mortgaged Properties and the proceeds thereof, as
security for the Obligations (as defined in the relevant Mortgage), in each case
prior and superior in right to any other Person.
(f)    (i) The obligations expressed to be assumed by the Loan Parties under the
Foreign Law Security Documents and Guarantee are their legal, valid, binding and
enforceable obligations, and (ii) each Foreign Law Security Document creates the
security interests in respect of the Collateral that that Foreign Law Security
Document purports to create and those security interests are valid and
effective.
4.20    Solvency; Fraudulent Transfer. Holdings and its Subsidiaries, on a
consolidated basis, is, and after giving effect to the incurrence of all
Indebtedness and obligations being incurred in connection herewith, will be and
will continue to be, Solvent. No transfer of property is being made by any Loan
Party and no obligation is being incurred by any Loan Party in connection with
the transactions contemplated by this Agreement or the other Loan Documents with
the intent to hinder, delay, or defraud either present or future creditors of
such Loan Party.
4.21    Regulation H. No Mortgage encumbers improved real property that is
located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards and in which flood
insurance has not been made available under the National Flood Insurance Act of
1968.

71

--------------------------------------------------------------------------------




4.22    Designated Senior Indebtedness. The Loan Documents and all of the
Obligations have been deemed “Designated Senior Indebtedness” or a similar
concept thereto, if applicable, for purposes of any other Indebtedness (to the
extent constituting borrowed money) of the Loan Parties.
4.23    [Reserved].
4.24    Insurance. All insurance maintained by the Loan Parties is in full force
and effect, all premiums have been paid when due, no Loan Party has received
notice of violation or cancellation thereof, and there exists no default under
any material requirement of such insurance. Each Loan Party maintains insurance
with financially sound and reputable insurance companies insurance on all its
property (and also with respect to its foreign receivables) in at least such
amounts and against at least such risks (but including in any event public
liability, product liability and business interruption) as are usually insured
against in the same general area by companies engaged in the same or a similar
business.
4.25    No Casualty. No Loan Party has received any notice of, nor does any Loan
Party have any knowledge of, the occurrence or pendency or contemplation of any
Casualty Event affecting all or any material portion of its property that has
had or that could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.
4.26    Accounts Receivable.
(a)    To the extent any Account is designated in any Transaction Report as an
“Eligible Account”, such Account constitutes an Eligible Account as of the date
of such Transaction Report.
(b)    All statements made and all unpaid balances appearing in all invoices,
instruments and other documents evidencing the Accounts are and shall be true
and correct and all such invoices, instruments and other documents, and all of
the Borrower’s books and records are genuine and in all respects what they
purport to be. All sales and other transactions underlying or giving rise to
each Account shall comply in all material respects with all applicable laws and
governmental rules and regulations. To the best of the Borrower’s knowledge, all
signatures and endorsements on all documents, instruments, and agreements
relating to all Accounts are genuine, and all such documents, instruments and
agreements are legally enforceable in accordance with their terms.
4.27    Capitalization. Schedule 4.27 sets forth the beneficial owners of all
Capital Stock of Group Holdings and its Subsidiaries, and the amount of Capital
Stock held by each such owner, as of the Fourth Amendment Effective Date.
4.28    Patriot Act. Each Loan Party is in compliance, in all material respects,
with the (a) Trading with the Enemy Act, as amended, and each of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, (b) the Patriot Act or the Bribery Act 2012
and (c) the UK Bribery Act 2010. No part of the proceeds of the loans made
hereunder will be used by any Loan Party or any of their Affiliates, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or

72

--------------------------------------------------------------------------------




obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.
4.29    OFAC. No Loan Party nor any of its Subsidiaries is in violation of any
of the country or list based economic and trade sanctions administered and
enforced by OFAC or HM Treasury. No Loan Party nor any of its Subsidiaries (a)
is a Sanctioned Person or a Sanctioned Entity, (b) has its assets located in
Sanctioned Entities, or (c) derives revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities. No proceeds of any
Loan made hereunder will be used to fund any operations in, finance any
investments or activities in, or make any payments to, a Sanctioned Person or a
Sanctioned Entity.
4.30    Holding Company. Holdings is a holding company and does not have any
material liabilities, own any material assets (other than the Capital Stock of
the US Borrower and the Specified Holdings Subsidiaries) or engage in any
operations or business (other than the ownership of the US Borrower and the
Specified Holdings Subsidiaries and activities reasonably relating thereto), in
each case, except in respect of (i) the performance of the Loan Documents to
which it is a party and the maintenance of its corporate existence and corporate
governance including the ability to incur fees, costs and expenses relating to
maintenance, (ii) participating in tax, accounting and other administrative
matters as a Group Member, (iii) any Restricted Payment, Indebtedness,
Investment otherwise expressly permitted to be made or incurred by Holdings
hereunder, (iv) the making of any Restricted Payment or the holding of any cash
received in connection with any Restricted Payment made by the Borrower, in each
case to the extent permitted by Section 7.6 hereof, (v) incurring reasonable,
documented and out-of-pocket fees, costs and expenses relating to overhead and
general operating (including such professional fees for legal, tax and
accounting issues and paying taxes), (vi) providing reasonable and customary
indemnification to officers and directors and Holdings and as otherwise
permitted hereunder, (vii) making contributions to the capital of its
Subsidiaries and guaranteeing the obligations of its Subsidiaries to the extent
such guarantees and obligations are permitted hereunder, (viii) non-consensual
obligations imposed by operation of applicable law, and (ix) activities
reasonably incidental to the businesses or activities described in clauses (i)
to (viii) of this Section 4.30.
SECTION 5.    
CONDITIONS PRECEDENT
5.1    Conditions to Initial Extension of Credit. The effectiveness of this
Agreement and the obligation of each Lender to make its initial extension of
credit hereunder were subject to the satisfaction, prior to or concurrently with
the making of such extension of credit on the Closing Date, of the following
conditions precedent:
(i)    Loan Documents. The Administrative Agent shall have received each of the
following, each of which shall be in form and substance satisfactory to the
Administrative Agent:
(i)    this Agreement, executed and delivered by the Administrative Agent, the
Borrower and each Lender listed on Schedule 1.1A;
(ii)    the Perfection Certificate of each Loan Party, executed by a Responsible
Officer;

73

--------------------------------------------------------------------------------




(iii)    if required by any Revolving Lender, a Revolving Loan Note executed by
the Borrower in favor of such Revolving Lender;
(iv)    if required by the Swingline Lender, the Swingline Loan Note executed by
the Borrower in favor of such Swingline Lender;
(v)    the Guarantee and Collateral Agreement, executed and delivered by each
Grantor named therein;
(vi)    each Intellectual Property Security Agreement, executed by the
applicable Grantor related thereto;
(vii)    the SVB Deposit Account Control Agreement, executed by the Borrower,
SVB and the Administrative Agent;
(viii)    the SVB Securities Account Control Agreement, executed by the
Borrower, SVB, the Administrative Agent and Penson Financial Services, Inc.;
(ix)    each other Security Document, executed and delivered by the applicable
Loan Party that is a party thereto;
(x)    a landlord’s waiver with respect to real property leased by the Borrower
located at 751 Miller Road SE, Suite F1, Leesburg, Virginia 20175, executed and
delivered by the landlord of such real property;
(xi)    a completed Transaction Report dated as of the sixth (6th) Business Day
after the most recent month end prior to the Closing Date; and
(xii)    [Reserved].
(j)    [Reserved].
(k)    Financial Statements; Projections. The Lenders shall have received (i)
audited consolidated financial statements of Group Holdings as of December 31,
2011, (ii) and unaudited interim consolidated financial statements of the
Specified Group Members for each fiscal month ended after the date of the latest
applicable financial statements delivered pursuant to clause (i) of this
paragraph and at least 30 days before the Closing Date.
(l)    Approvals. Except for the Governmental Approvals described in Schedule
4.4, all Governmental Approvals and consents and approvals of, or notices to,
any other Person (including the holders of any Capital Stock issued by any Loan
Party) required in connection with the execution and performance of the Loan
Documents, the consummation of the transactions contemplated hereby, shall have
been obtained and be in full force and effect. The absence of obtaining the
Governmental Approvals described in Schedule 4.5 shall not have an adverse
effect on any rights of the Lenders, the Administrative Agent pursuant to the
Loan Documents or an adverse effect on the Group Members with regard to their
continuing operations.
(m)    Secretary’s or Managing Member’s Certificates; Certified Operating
Documents; Good Standing Certificates. The Administrative Agent shall have
received (i) a certificate of each Loan Party, dated the Closing Date and
executed by the Secretary, Managing Member or equivalent officer of such Loan
Party, substantially in the form of Exhibit C, with appropriate insertions and
attachments,

74

--------------------------------------------------------------------------------




including (A) the Operating Documents of such Loan Party, (B)the relevant board
resolutions or written consents of such Loan Party adopted by such Loan Party
for the purposes of authorizing such Loan Party to enter into and perform the
Loan Documents to which such Loan Party is party and (C) the names, titles,
incumbency and signature specimens of those representatives of such Loan Party
who have been authorized by such resolutions and/or written consents to execute
Loan Documents on behalf of such Loan Party, and (ii)(other than in respect of
the UK Borrower)a long form good standing certificate for each Loan Party from
its respective jurisdiction of organization.
(n)    Responsible Officer’s Certificates.
(i)    The Administrative Agent shall have received a certificate signed by a
Responsible Officer of each Loan Party, in form and substance reasonably
satisfactory to it, either (A) attaching copies of all consents, licenses and
approvals required in connection with the execution, delivery and performance by
such Loan Party and the validity against such Loan Party of the Loan Documents
to which it is party, and such consents, licenses and approvals shall be in full
force and effect, or (B) stating that no such consents, licenses or approvals
are so required.
(ii)    The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower, in form and substance reasonably
satisfactory to it, certifying (A) that the conditions specified in Sections
5.2(a) and (e) have been satisfied, and (B) that there has been no event or
circumstance since December 31, 2011, that has had or that could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.
(o)    Patriot Act. The Administrative Agent shall have received, prior to the
Closing Date, all documentation and other information required by Governmental
Authorities under applicable “know your customer” and anti-money-laundering
rules and regulations, including the Patriot Act.
(p)    Due Diligence Investigation. The Administrative Agent shall have
completed a due diligence investigation of the Borrower and its Subsidiaries in
scope, and with results, satisfactory to the Administrative Agent and shall have
been given such access to the management, records, books of account, contracts
and properties of the Borrower and its Subsidiaries and shall have received such
financial, business and other information regarding each of the foregoing
Persons and businesses as it shall have requested.
(q)    Reports. The Administrative Agent shall have received, in form and
substance satisfactory to it, all asset appraisals, field audits, and such other
reports and certifications, as it has reasonably requested.
(r)    Existing Credit Facility, Etc. The Borrower shall have provided notice to
the Existing Lender (in accordance with the terms of the Existing Credit
Facility) of its intent to pay all obligations of the Group Members outstanding
under the Existing Credit Facility on the Closing Date, (B) the Administrative
Agent shall have received the Payoff Letter executed by the Existing Lender and
the Borrower, (C) all obligations of the Group Members in respect of the
Existing Credit Facility shall, substantially contemporaneously with the funding
of certain Loan proceeds on the Closing Date directly to the Existing Lender as
contemplated by Sections 2.2 and 2.5, have been paid in full, (D) the
Administrative Agent shall be satisfied that all actions necessary to terminate
the agreements evidencing the obligations of the Group Members in respect of the
Existing Credit Facility and the Liens of the Existing Lender in the assets of
the Group Members securing obligations under the Existing Credit Facility shall
have been, or substantially contemporaneously with the Closing Date, shall be,
taken, and (E) the Administrative Agent shall have received such other documents
and information related to the Existing Credit Facility and the refinancing
thereof as it may request.

75

--------------------------------------------------------------------------------




(s)    Collateral Matters.
(xii)    Lien Searches. The Administrative Agent shall have received the results
of recent lien searches in each of the jurisdictions where any of the Loan
Parties is formed or organized, and such searches shall reveal no liens on any
of the assets of the Loan Parties except for Liens expressly permitted by
Section 7.3, or Liens to be discharged on or prior to the Closing Date, or Liens
securing obligations of the Group Members under the Existing Credit Facility,
which Liens shall be discharged substantially contemporaneously with the Closing
Date pursuant to the Payoff Letter.
(xiii)    Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent
shall have received original copies of (A) the certificates representing the
shares of Capital Stock pledged to the Administrative Agent (for the ratable
benefit of the Secured Parties) pursuant to the Guarantee and Collateral
Agreement, together with an undated stock power or other valid instrument of
transfer under applicable law, as applicable, for each such certificate executed
in blank by a duly authorized officer of the pledgor thereof, and (B) each
promissory note (if any) pledged to the Administrative Agent (for the ratable
benefit of the Secured Parties) pursuant to the Guarantee and Collateral
Agreement, endorsed (without recourse) in blank (or accompanied by an executed
transfer form in blank) by the pledgor thereof.
(xiv)    Filings, Registrations, Recordings, Agreements, Etc. Each document
(including any UCC financing statements, Intellectual Property Security
Agreements, Deposit Account Control Agreements, Securities Account Control
Agreements, and landlord access agreements and/or bailee waivers) required by
the Security Documents or under law or reasonably requested by the
Administrative Agent (or the Security Trustee, as the case may be) to be filed,
registered or recorded to create in favor of the Administrative Agent (or the
Security Trustee, as the case may be) (for the ratable benefit of the Secured
Parties), a perfected Lien on the Collateral described therein, prior and
superior in right and priority to any Lien in the Collateral held by any other
Person (subject only to Liens expressly permitted by Section 7.3 having priority
by operation of law over the Liens of the Administrative Agent under the Loan
Documents), shall have been executed and delivered to the Administrative Agent
or, as applicable, be in proper form for filing, registration or recordation.
(t)    Insurance. The Administrative Agent shall have received insurance
endorsements and certificates satisfying the requirements of Section 6.6 hereof
and Section 5.2(b) of the Guaranty and Collateral Agreement, in form and
substance satisfactory to the Administrative Agent.
(u)    Fees. The Lenders and the Administrative Agent shall have received all
fees required to be paid on or prior to the Closing Date (including pursuant to
the Fee Letter), and all reasonable and documented fees and expenses for which
invoices have been presented (including the reasonable and documented fees and
expenses of legal counsel to the Administrative Agent) for payment on or before
the Closing Date. All such amounts will be paid with proceeds of Loans made on
the Closing Date and will be reflected in the funding instructions given by the
Borrower to the Administrative Agent on or before the Closing Date.
(v)    Legal Opinions. The Administrative Agent shall have received the executed
legal opinion of Morgan, Lewis &Bockius LLP, counsel to the Loan Parties, and
Field Fisher Waterhouse LLP, English counsel to the Administrative Agent, each
addressed to the Administrative Agent and the Lenders, each in form and
substance reasonably satisfactory to the Administrative Agent. Such legal
opinions shall cover such matters incident to the transactions contemplated by
this Agreement as the Administrative Agent may reasonably require.

76

--------------------------------------------------------------------------------




(w)    Borrowing Notices. The Administrative Agent shall have received, in
respect of any Revolving Loans to be made on the Closing Date, a completed
Notice of Borrowing executed by the Borrower and otherwise complying with the
requirements of Section 2.5.
(x)    Solvency Certificate. The Administrative Agent shall have received a
Solvency Certificate from the chief financial officer or treasurer of Holdings
and the Borrower.
(y)    No Material Adverse Effect. There shall not have occurred since December
31, 2011 any event or condition that has had or could be reasonably expected to
have, individually or in the aggregate, a Material Adverse Effect.
(z)    No Litigation. No litigation, investigation or proceeding of or before
any arbitrator or Governmental Authority is pending or, to the knowledge of any
Group Member, threatened, that could reasonably be expected to have a Material
Adverse Effect.
For purposes of determining compliance with the conditions specified in this
Section 5.1, each Lender that has executed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter either sent (or made available) by the Administrative Agent to
such Lender for consent, approval, acceptance or satisfaction, or required
thereunder to be consented to or approved by or acceptable or satisfactory to
such Lender, unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Closing Date specifying such Lender’s objection thereto
and either such objection shall not have been withdrawn by notice to the
Administrative Agent to that effect on or prior to the Closing Date or, if any
extension of credit on the Closing Date has been requested, such Lender shall
not have made available to the Administrative Agent on or prior to the Closing
Date such Lender’s Revolving Percentage of such requested extension of credit.
5.2    Conditions to Each Extension of Credit. The agreement of each Lender to
make any extension of credit requested to be made by it on any date (including
its initial extension of credit) is subject to the satisfaction of the following
conditions precedent:
(c)    Representations and Warranties. Each of the representations and
warranties made by each Loan Party in or pursuant to any Loan Document (i) that
is qualified by materiality shall be true and correct in all respects, and (ii)
that is not qualified by materiality, shall be true and correct in all material
respects, in each case, on and as of such date as if made on and as of such
date, except to the extent any such representation and warranty expressly
relates to an earlier date, in which case such representation and warranty shall
have been true and correct in all respects (or in all material respects, as
applicable) as of such earlier date.
(d)    Transaction Report. The Borrower shall have delivered to the
Administrative Agent a duly executed original Transaction Report as and when
required by Section 6.2(g) reflecting information concerning Eligible Accounts
and Eligible Inventory prior to the requested Borrowing Date.
(e)    Availability. With respect to any requests for any Revolving Extensions
of Credit, after giving effect to such Revolving Extension of Credit, the
availability and borrowing limitations specified in Section 2.4 shall be
complied with.

77

--------------------------------------------------------------------------------




(f)    Notices of Borrowing. The Administrative Agent shall have received a
Notice of Borrowing in connection with any such request for extension of credit
which complies with the requirements hereof.
(g)    No Default. No Default or Event of Default shall have occurred as of or
on such date or after giving effect to the extensions of credit requested to be
made on such date.
Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder, each Revolving Loan Conversion shall constitute a representation and
warranty by the Borrower as of the date of such extension of credit or Revolving
Loan Conversion, as applicable, that the conditions contained in this
Section 5.2 have been satisfied.
SECTION 6.    
AFFIRMATIVE COVENANTS
Holdings and the Borrower hereby jointly and severally agree that, until all
Commitments have been terminated and the principal of and interest on each Loan,
all fees and all other expenses or amounts payable under any Loan Document shall
have been paid in full (other than inchoate indemnification and other contingent
obligations and other than obligations under or in respect of Specified Swap
Agreements or Cash Management Agreements) and all Letters of Credit have been
canceled or have expired and all amounts drawn thereunder have been reimbursed
in full, or otherwise Cash Collateralized or backstopped to the extent required
hereby or otherwise to the reasonable satisfaction of the Administrative Agent,
the Issuing Lender and the L/C Lenders, each of Holdings and the Borrower shall,
and, where applicable, shall cause each of its Subsidiaries to:
6.1    Financial Statements. Furnish to the Administrative Agent, with
sufficient copies for distribution to each Lender:
(h)    as soon as available, but in any event within one hundred fifty (150)
days after the end of each fiscal year, a copy of (i) the audited consolidated
balance sheet of Group Holdings and its Subsidiaries as at the end of such
fiscal year and the related audited consolidated statements of income and of
cash flows for such fiscal year, and (ii) the unaudited consolidated balance
sheet of the Specified Group Members as at the end of such fiscal year and the
related unaudited consolidated statements of income and cash flows for such
fiscal year, in each case setting forth in comparative form the figures for the
previous year, and, in the case of audited consolidated balance sheet and
related consolidated financial statements, reported on without a “going concern”
or like qualification or exception, or qualification arising out of the scope of
the audit, by Ernst & Young LLP or other independent certified public
accountants of nationally recognized standing;
(i)    at all times other than during a Monthly Reporting Period, as soon as
available, but in any event not later than forty-five (45) days after the end of
each fiscal quarter, the unaudited consolidated and consolidating balance sheet
of the Specified Group Members as at the end of such fiscal quarter and the
related unaudited consolidated and consolidating statements of income and of
cash flows for such fiscal quarter and the portion of the fiscal year through
the end of such fiscal quarter, certified by a Responsible Officer as being
fairly stated in all material respects (subject to normal year-end audit
adjustments and the absence of notes). It is understood and agreed that, with
respect to consolidating statements described in this clause (c), (i) financial
information for each of (x) K2M Solutions Inc., a Delaware corporation, and (y)
K2M Australia Pty Ltd., a corporation organized under the laws of Australia, may
be consolidated with financial information of the US Borrower, and (ii)
financial information for K2M Solutions GmbH, a

78

--------------------------------------------------------------------------------




corporation organized under the laws of Austria, may be consolidated with the
financial information of K2M Germany GmbH, a corporation organized under the
laws of Germany; and
(j)    during any Monthly Reporting Period, as soon as available, but in any
event not later than thirty (30) days after the end of each month (unless such
month end is also a fiscal quarter end, in which case within forty-five (45)
days after the end of such month), the unaudited consolidated and consolidating
balance sheet of the Specified Group Members as at the end of such month and the
related unaudited consolidated and consolidating statements of income and of
cash flows for such month and the portion of the fiscal year through the end of
such month, certified by a Responsible Officer as being fairly stated in all
material respects (subject to normal year-end audit adjustments and the absence
of notes). It is understood and agreed that, with respect to consolidating
statements described in this clause (c), (i) financial information for each of
(x) K2M Solutions Inc., a Delaware corporation, and (y) K2M Australia Pty Ltd.,
a corporation organized under the laws of Australia, may be consolidated with
financial information of the US Borrower, and (ii) financial information for K2M
Solutions GmbH, a corporation organized under the laws of Austria, may be
consolidated with the financial information of K2M Germany GmbH, a corporation
organized under the laws of Germany.
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods. Documents, notices and other
information required to be delivered pursuant to Section 6.1(a), Section 6.1(b)
and Section 6.2 below may be delivered electronically and if so delivered, shall
be deemed to have been delivered, subject to satisfaction of the obligation set
forth in the second proviso of this sentence, on the date (i) on which Group
Holdings, Holdings or the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the Internet; or (ii) on which such
documents are transmitted by electronic mail to the Administrative Agent;
provided that Group Holdings’ having filed with the SEC (a) an annual report on
Form 10-K for any fiscal year will satisfy its obligation under Section 6.1(a)
with respect to such year and (b) a quarterly report on Form 10-Q for any fiscal
quarter will satisfy its obligation under Section 6.1(b) with respect to such
fiscal quarter; provided further that the Borrower shall have notified in
writing (which may be by facsimile or electronic mail) the Administrative Agent
of the posting of any such documents and provided to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. Each
Lender shall be solely responsible for timely accessing posted documents or
requesting delivery of paper copies of such documents from the Administrative
Agent and maintaining its copies of such documents.
6.2    Certificates; Reports; Other Information. Furnish to the Administrative
Agent, for distribution to each Lender (or, in the case of clause (k), to the
relevant Lender):
(c)    [reserved];
(d)    concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to such
Responsible Officer’s knowledge, each Loan Party during such period has observed
or performed all of its covenants and other agreements, and satisfied every
condition contained in this Agreement and the other Loan Documents to which it
is a party to be observed, performed or satisfied by it, and that such
Responsible Officer has obtained no knowledge of any Default or Event of Default
except as specified in such certificate and (ii) in the case of monthly,
quarterly or annual financial statements, (w) a Compliance Certificate
containing all information and calculations necessary for determining compliance
by each Group Member with the provisions of this Agreement referred to therein,
as of the last day of the month, quarter or fiscal year of the Borrower, as the
case may be, (x) to

79

--------------------------------------------------------------------------------




the extent not previously disclosed to the Administrative Agent, a description
of any change in the jurisdiction of organization of any Loan Party and a list
of any registered Intellectual Property issued to or acquired by any Loan Party
since the date of the most recent report delivered pursuant to this clause (b)
(or, in the case of the first such report so delivered, since the Closing Date),
(y) a description of any incurrence by any Group Member of any Indebtedness for
borrowed money (other than Indebtedness constituting Loans) in a principal
amount equaling or exceeding $500,000, and (z) a description of any material
change in accounting policies or financial reporting practices by any Loan Party
since the date of the most recent report delivered pursuant to this clause (b)
(or, in the case of the first such report so delivered, since the Fourth
Amendment Effective Date);
(e)    as soon as available, and in any event no later than thirty (30) days
after the end of each fiscal year of the US Borrower, or as updated, a detailed
consolidated budget for the following fiscal year (including a projected
consolidated balance sheet of the Specified Group Members as of the end of each
fiscal quarter of such fiscal year, the related consolidated statements of
projected cash flow, projected changes in financial position and projected
income and a description of the underlying assumptions applicable thereto), and,
as soon as available, significant revisions, if any, of such budget and
projections with respect to such fiscal year (collectively, the “Projections”),
which Projections shall in each case be accompanied by a certificate of a
Responsible Officer stating that such Projections are based on good faith
estimates, information and assumptions believed to be reasonable by such
Responsible Officer;
(f)    promptly, and in any event within five (5) Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof (other than
routine comment letters from the staff of the SEC relating to the Borrower’s
filings with the SEC);
(g)    within five (5) days after the same are sent, copies of each annual
report, proxy or financial statement or other material report that Holdings or
the Borrower sends to the holders of any class of the Borrower’s debt securities
or public equity securities and, within five days after the same are filed,
copies of all annual, regular, periodic and special reports and registration
statements which Holdings or the Borrower may file with the SEC under Section 13
or 15(d) of the Exchange Act, or with any national securities exchange, and not
otherwise required to be delivered to the Administrative Agent pursuant hereto;
(h)    upon request by the Administrative Agent, within five (5) days after the
same are sent or received, copies of all correspondence, reports, documents and
other filings with any Governmental Authority regarding compliance with or
maintenance of Governmental Approvals or Requirements of Law or that could
reasonably be expected to have a Material Adverse Effect on any of the
Governmental Approvals or otherwise on the operations of the Group Members;
(i)    concurrently with the delivery of the financial statements referred to in
Section 6.1 (i) (x) during a Monthly Reporting Period, not later than thirty
(30) days after the end of each month, or (y) otherwise, not later than
forty-five (45) days after the end of each quarter, (ii) prior to any borrowing
of Revolving Loans to the extent the following reports were not delivered with
respect to the prior month or quarter, as applicable and (iii) in the case of
the following sub-clause (A), concurrently with any Notice of Borrowing: (A) a
Transaction Report accompanied by such supporting detail and documentation as
shall be requested by the Administrative Agent in its reasonable discretion, (B)
accounts receivable agings (including all domestic and foreign accounts
receivable of US Borrower and UK Borrower), aged by invoice date,(C) accounts
payable agings, aged by invoice date, and outstanding or held check registers,
if any, (D) a deferred

80

--------------------------------------------------------------------------------




revenue schedule, (E) monthly perpetual inventory reports for Inventory valued
on an average cost basis at the lower of cost or market (in accordance with
GAAP) or such other inventory reports as are requested by the Administrative
Agent in its good faith business judgment, and (F) reconciliations of accounts
receivable agings (aged by invoice date), transactions reports and general
ledger;
(j)    concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a report of a reputable insurance broker with respect to the
insurance coverage required to be maintained pursuant to Section 6.6, together
with any supplemental reports with respect thereto which the Administrative
Agent may reasonably request;
(k)    [reserved];
(l)    [reserved]; and
(m)    promptly, such additional reports and financial and other information as
the Administrative Agent or any Lender may from time to time reasonably request.
6.3    Accounts Receivable.
(g)    Schedules and Documents Relating to Accounts. The Borrower shall deliver
to the Administrative Agent transaction reports and schedules of collections, as
provided in Section 6.2, on the Administrative Agent’s standard forms. If
requested by the Administrative Agent, the Borrower shall furnish the
Administrative Agent with copies of all contracts, orders, invoices, and other
similar documents, and all shipping instructions, delivery receipts, bills of
lading, and other evidence of delivery, for any goods the sale or disposition of
which gave rise to such Accounts. In addition, the Borrower shall deliver to the
Administrative Agent, on its request, the originals of all instruments, chattel
paper, security agreements, guarantees and other documents and property
evidencing or securing any Accounts, in the same form as received, with all
necessary endorsements, and copies of all credit memos;
(h)    Disputes. The Borrower shall promptly notify the Administrative Agent of
all disputes or claims relating to Accounts outside the ordinary course of
business in excess of $500,000 during any Monthly Reporting Period or in excess
of $1,000,000 at any other time. The Borrower may forgive (completely or
partially), compromise, or settle any Account for less than payment in full, or
agree to do any of the foregoing at any time so long as (i) the Borrower does so
in good faith, in a commercially reasonable manner, in the ordinary course of
business, in arm’s-length transactions, and reports the same to the
Administrative Agent in the regular reports provided to the Administrative
Agent; (ii) no Default or Event of Default has occurred and is continuing at
such time; and (iii) after taking into account all such discounts, settlements
and forgiveness, the aggregate amount of aggregate Revolving Extensions of
Credit then outstanding will not exceed the Available Revolving Commitments in
effect at such time.
(i)    Collection of Accounts of Borrower (other than UK Borrower). Subject to
Section 6.3(d) below, the Borrower shall have the right to collect all Accounts
(other than UK Borrower's Accounts) unless and until an Event of Default has
occurred and is continuing and the Administrative Agent has notified the
Borrower under this Section. Regardless of whether an Event of Default has
occurred and is continuing, the Borrower shall hold all payments on, and
proceeds of, its Accounts in trust for the Administrative Agent, and, if
requested by the Administrative Agent, the Borrower shall immediately deliver
all such payments and proceeds to the Administrative Agent in their original
form, duly endorsed, and the Administrative Agent may, in its good faith
business judgment, require that all proceeds of such Accounts be deposited by
the Borrower into one or more lockbox accounts, or such other “blocked accounts”
as the Administrative Agent may specify, in each case pursuant to a Control
Agreement in such form as the Administrative Agent may

81

--------------------------------------------------------------------------------




specify in its good faith business judgment. Any such amounts actually paid to
or collected by the Administrative Agent pursuant to this Section 6.3(c) shall
be applied by the Administrative Agent to the Obligations then outstanding on a
daily basis in accordance with Section 2.18(i). To the extent that (A) any
amount of such payments or collections remains after the application by the
Administrative Agent thereof to the payment in full of the Loans then
outstanding, (B) no Event of Default then exists, (C) such remaining amount is
not otherwise required to be applied to the Obligations pursuant to any other
Section of this Agreement, and (D) the Required Lenders have not otherwise
requested that such remaining amount be applied to the Obligations then
outstanding, then such remaining amount shall be returned by the Administrative
Agent to the Borrower. Notwithstanding the foregoing (but subject to Section
6.3(d) below), so long as no Event of Default has occurred and is continuing,
such amounts actually paid to or collected by the Administrative Agent pursuant
to this Section 6.3(c) will be remitted to Borrower’s primary operating account
at SVB.
(j)    Collection of UK Borrower's Accounts. As soon as possible after the date
of this Agreement and in any event from the date which is 60 days after the date
of this Agreement, UK Borrower shall direct each of its Account Debtors from
time to time promptly to remit any payments with respect to its Accounts to
Sterling and Dollar and Euro blocked account(s) (as appropriate) established
with Royal Bank of Scotland plc or such other designated account(s) with such
bank as the Security Trustee may stipulate from time to time, or to wire any
other transfer payments to a cash collateral account that the Security Trustee
controls (collectively, the "Blocked Account"). UK Borrower shall at all times
get in and realise and pay into the Blocked Account all monies which UK Borrower
may receive in respect of its Accounts, and shall not draw money from such
account except to the extent permitted in writing by the Security Trustee on a
case by case basis. UK Borrower shall not at any time without the prior written
consent of the Security Trustee deal with its Accounts (or the proceeds of such
Accounts) or other monies otherwise than by getting in the same and paying them
into the Blocked Account. Without prejudice to the generality of the foregoing,
UK Borrower shall not at any such time factor or discount any of its Accounts or
their proceeds or enter into any agreement for such factoring or discounting and
shall not, without the prior written consent of the Security Trustee, release,
exchange, compound, set off, grant time or indulgence in respect of, or in any
other manner deal with all or any of the UK Borrower's Accounts or their
proceeds except in accordance with the Credit Policy. It will be considered an
immediate Event of Default if the Blocked Account is not set up and operational
by the date which is 60 days after the date of this Agreement. Notwithstanding
any terms in this Agreement to the contrary, the Security Trustee shall have
absolute discretion as to the sums (if any) it permits UK Borrower, on a
case-by-case basis, to withdraw from the Blocked Account, and the Security
Trustee shall have no obligation to allow UK Borrower to withdraw any sums in
the Blocked Account. The Security Trustee may at its absolute discretion apply
the proceeds of any Accounts credited to the Blocked Account to the Obligations.
This Section 6.3(d) does not impose any affirmative duty on the Security Trustee
to perform any act in respect of the Accounts or otherwise.
(k)    Returns. Upon the request of the Administrative Agent, the Borrower shall
promptly provide the Administrative Agent with an Inventory return history;
(l)    Verification. During the continuance of an Event of Default, the
Administrative Agent may, from time to time, verify directly with the respective
Account Debtors the validity, amount and other matters relating to the Accounts,
either in the name of a Borrower or the Administrative Agent or such other name
as the Administrative Agent may choose.
(m)    No Liability. The Administrative Agent shall not be responsible or liable
for any shortage or discrepancy in, damage to, or loss or destruction of, any
goods, the sale or other disposition of which gives rise to an Account, or for
any error, act, omission, or delay of any kind occurring in the settlement,

82

--------------------------------------------------------------------------------




failure to settle, collection or failure to collect any Account, or for settling
any Account in good faith for less than the full amount thereof, nor shall the
Administrative Agent be deemed to be responsible for any of the Borrower’s
obligations under any contract or agreement giving rise to an Account. Nothing
herein shall, however, relieve the Administrative Agent from liability for its
own gross negligence or willful misconduct.
6.4    Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the relevant Group Member or where the failure would not cause an Event of
Default pursuant to Section 8.1(e).
6.5    Maintenance of Existence; Compliance. (a)(i) Preserve, renew and keep in
full force and effect its organizational existence except to the extent
otherwise permitted under Section 7 and (ii) take all reasonable action to
maintain or obtain all Governmental Approvals and all other rights, privileges
and franchises necessary or desirable in the normal conduct of its business,
except, in each case, as otherwise permitted by Section 7.4 and except, in the
case of clause (ii) above, to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect; (b) comply with all
Contractual Obligations (including with respect to leasehold interests of the
Borrower) and Requirements of Law except to the extent that failure to comply
therewith could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect; and (c) comply with all Governmental Approvals, and any term,
condition, rule, filing or fee obligation, or other requirement related thereto,
except to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect. Without limiting the generality of the
foregoing, the Borrower shall, and shall cause each of its ERISA Affiliates to,
except, in each case, where the failure to do so would not reasonably be
expected to have a Material Adverse Effect: (1) maintain each Plan in compliance
in all material respects with the applicable provisions of ERISA, the Code or
other Federal or state law; (2) cause each Qualified Plan to maintain its
qualified status under Section 401(a) of the Code; (3) make all required
contributions to any Plan; (4) not become a party to any Multiemployer Plan;
(5) ensure that all liabilities under each Plan are either (x) funded to at
least the minimum level required by law or, if higher, to the level required by
the terms governing such Plan; (y) insured with a reputable insurance company;
or (z) provided for or recognized in the financial statements most recently
delivered to the Administrative Agent and the Lenders pursuant hereto; and
(6) ensure that the contributions or premium payments to or in respect of each
Plan are and continue to be promptly paid at no less than the rates required
under the rules of such Plan and in accordance with the most recent actuarial
advice received in relation to such Plan and applicable law.
6.6    Maintenance of Property; Insurance. (a) Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted and (b) maintain with financially sound and reputable insurance
companies insurance on all its property (and also with respect to its foreign
receivables) in at least such amounts and against at least such risks (but
including in any event public liability, product liability and business
interruption) as are usually insured against in the same general area by
companies engaged in the same or a similar business.

83

--------------------------------------------------------------------------------




6.7    Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) upon
reasonable notice and during normal business hours (unless an Event of Default
shall have occurred and be continuing, in which event the foregoing limitations
shall not apply), permit representatives and independent contractors of the
Administrative Agent and any Lender to visit and inspect any of its properties
and examine and make abstracts from any of its books and records at any
reasonable time and as often as may reasonably be desired and to discuss the
business, operations, properties and financial and other condition of the Group
Members with officers, directors and employees of the Group Members and with
their independent certified public accountants; provided that the Borrower shall
be afforded an opportunity to be present during any such discussions with its
independent certified public accountants.
6.8    Notices. Give prompt written notice to each of the Administrative Agent
and each Lender of:
(a)    the occurrence of any Default or Event of Default;
(b)    any (i) default or event of default under any Contractual Obligation of
any Group Member or (ii) litigation, investigation or proceeding that may exist
at any time between any Group Member and any Governmental Authority, that in the
case of either clause (i) or (ii), if not cured, could reasonably be expected to
have a Material Adverse Effect;
(c)    any litigation or proceeding affecting any Group Member not involving any
Contractual Obligation not to compete (i) in which the amount involved is
$500,000 or more and not covered by insurance, (ii) in which the amount involved
is $1,000,000 or more if covered by insurance, (iii) in which injunctive or
similar relief is sought and which could reasonably be expected to have a
Material Adverse Effect or (iv) which relates to any Loan Document;
(d)    (i) promptly after the Borrower has knowledge or becomes aware of the
occurrence of any of the following ERISA Events affecting the Borrower or any
ERISA Affiliate (but in no event more than ten days after such event), the
occurrence of any of the following ERISA Events to the extent such ERISA Event
would reasonably be expected to result in liability in excess of $500,000 to any
Loan Party, and shall provide the Administrative Agent with a copy of any notice
with respect to such event that may be required to be filed with a Governmental
Authority and any notice delivered by a Governmental Authority to the Borrower
or any ERISA Affiliate with respect to such event: (A) an ERISA Event to the
extent such ERISA Event would reasonably be expected to result in liability in
excess of $500,000 to any Loan Party, (B) the adoption of any new Pension Plan
by the Borrower or any ERISA Affiliate, (C) the adoption of any amendment to a
Pension Plan, if such amendment will result in a material increase in benefits
or unfunded benefit liabilities (as defined in Section 4001(a)(18) of ERISA), or
(D) the commencement of contributions by the Borrower or any ERISA Affiliate to
any Plan that is subject to Title IV of ERISA or Section 412 of the Code; and
(e)    (ii)    (A) promptly after the giving, sending or filing thereof, or the
receipt thereof, copies of (1) each Schedule B (Actuarial Information) to the
annual report (Form 5500 Series) filed by the Borrower or any of its ERISA
Affiliates with the IRS with respect to each Pension Plan, (2) all notices
received by the Borrower or any of its ERISA Affiliates from a Multiemployer
Plan sponsor concerning an ERISA Event, and (3) copies of such other documents
or governmental reports or filings relating to any Plan

84

--------------------------------------------------------------------------------




as the Administrative Agent shall reasonably request; and (B), without limiting
the generality of the foregoing, such certifications or other evidence of
compliance with the provisions of Sections 4.13 and 7.9 as any Lender (through
the Administrative Agent) may from time to time reasonably request; and
(f)    any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.
Each notice pursuant to this Section 6.8 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.
6.9    Environmental Laws.
(c)    Comply in all material respects with, and ensure compliance in all
material respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply in all material respects with and
maintain, and ensure that all tenants and subtenants obtain and comply in all
material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws.
(d)    Conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other actions required under Environmental Laws
and promptly comply in all material respects with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws.
6.10    Operating Accounts. Maintain the Borrower’s, Holdings’ and their
respective Subsidiaries’ primary domestic depository and operating accounts and
securities accounts into which not less than seventy-five percent (75%) of all
cash and Cash Equivalents (worldwide) of all Group Members are deposited, with
SVB or with SVB’s Affiliates. Subject to the immediately preceding sentence, no
Loan Party shall, nor permit its Subsidiaries to, establish or maintain any
deposit account or securities account (including, but not limited to, with SVB
or with SVB’s Affiliates) unless the Administrative Agent shall have promptly
received a Control Agreement (in form and substance reasonably satisfactory to
the Administrative Agent) or other similar instrument under applicable law in
order to perfect (and further establish) the Administrative Agent’s Liens in
respect of such account or to grant the Administrative Agent control over such
account.
6.11    Audits. At reasonable times, on five (5) Business Days’ notice (provided
that no notice is required if an Event of Default has occurred and is
continuing), the Administrative Agent, or its agents, shall have the right to
inspect the Collateral and the right to audit and copy any and all of any Loan
Party’s books and records including ledgers, federal and state tax returns,
records regarding assets or liabilities, the Collateral, business operations or
financial condition, and all computer programs or storage or any equipment
containing such information. The foregoing inspections and audits shall be at
the Borrower’s expense, and the charge therefor shall be $850 per person per day
(or such higher amount as shall represent the Administrative Agent’s
then-current standard charge for the same), plus reasonable out-of-pocket
expenses. Such inspections and audits shall not be undertaken more frequently
than twice per year, unless an Event of Default has occurred and is continuing.
6.12    Additional Collateral, etc.

85

--------------------------------------------------------------------------------




(c)    With respect to any property (to the extent included in the definition of
Collateral) acquired after the Closing Date by any Loan Party (other than (x)
any property described in paragraph (b), (c) or (d) below, and (y) any property
subject to a Lien expressly permitted by Section 7.3(c)) as to which the
Administrative Agent, for the benefit of the Secured Parties, does not have a
perfected Lien, promptly (and in any event within three (3) Business Days or
such later date as the Administrative Agent may agree in its sole discretion)(i)
execute and deliver to the Administrative Agent such amendments to the Guarantee
and Collateral Agreement or such other documents as the Administrative Agent
deems necessary or advisable to evidence that such Loan Party is a Guarantor and
to grant to the Administrative Agent, for the ratable benefit of the Secured
Parties, a security interest in such property and (ii) take all actions
necessary or advisable in the opinion of the Administrative Agent to grant to
the Administrative Agent, for the ratable benefit of the Secured Parties, a
perfected first priority (subject only to Liens expressly permitted by Section
7.3 having priority by operation of law over the Liens of the Administrative
Agent under the Loan Documents) security interest and Lien in such property,
including the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be requested by the Administrative Agent.
(d)    With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $750,000 acquired after the
Closing Date by any Loan Party (other than any such real property subject to a
Lien expressly permitted by Section 7.3(c)), promptly, to the extent requested
by the Administrative Agent, (i) execute and deliver a first priority Mortgage,
in favor of the Administrative Agent, for the ratable benefit of the Secured
Parties, covering such real property, (ii) if requested by the Administrative
Agent, provide the Lenders with (x) title and extended coverage insurance
covering such real property in an amount at least equal to the purchase price of
such real property (or such other amount as shall be reasonably specified by the
Administrative Agent) as well as a current ALTA survey thereof, together with a
surveyor’s certificate, and (y) any consents or estoppels reasonably deemed
necessary or advisable by the Administrative Agent in connection with such
Mortgage, each of the foregoing in form and substance reasonably satisfactory to
the Administrative Agent and (iii) if requested by the Administrative Agent,
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.
(e)    With respect to any new direct or indirect Subsidiary created or acquired
after the Closing Date by any Loan Party, promptly (i) execute and deliver to
the Administrative Agent such amendments to the Guarantee and Collateral
Agreement as the Administrative Agent deems necessary or advisable to grant to
the Administrative Agent, for the ratable benefit of the Secured Parties, a
perfected first priority security interest in the Capital Stock of such new
Subsidiary that is owned directly or indirectly by such Loan Party, (ii) deliver
to the Administrative Agent such documents and instruments as may be required to
grant, perfect, protect and ensure the priority of such security interest,
including but not limited to, the certificates representing such Capital Stock,
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of the relevant Loan Party; provided that until an Event of
Default has occurred, no Loan Party shall be required to deliver any
certificates representing any Capital Stock of any Foreign Subsidiary (other
than the UK Borrower) or undated stock powers with respect thereto; (iii) cause
such new Subsidiary (A) to become a party to the Guarantee and Collateral
Agreement, (B) to take such actions as are necessary or advisable in the opinion
of the Administrative Agent to grant to the Administrative Agent for the benefit
of the Secured Parties a perfected first priority security interest (subject
only to Liens expressly permitted by Section 7.3 having priority by operation of
law over the Liens of the Administrative Agent under the Loan Documents)in the
Collateral described in the Guarantee and Collateral Agreement, with respect to
such Subsidiary, including the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law or as may be

86

--------------------------------------------------------------------------------




requested by the Administrative Agent and (C) to deliver to the Administrative
Agent a certificate of such Subsidiary, in a from reasonably satisfactory to the
Administrative Agent, with appropriate insertions and attachments, provided that
until an Event of Default has occurred, no Loan Party shall be required to cause
any Foreign Subsidiary (other than the UK Borrower) to become a party to the
Guarantee and Collateral Agreement, and (iv) if requested by the Administrative
Agent, deliver to the Administrative Agent legal opinions relating to the
matters described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.
(f)    [Reserved].
(g)    At the request of the Administrative Agent, each Loan Party shall use
commercially reasonable efforts to obtain a landlord’s agreement or bailee
letter, as applicable, from the lessor of each leased property or bailee with
respect to any warehouse, processor or converter facility or other location
where Collateral having an aggregate value at cost equal to or greater than
$250,000 or located, which agreement or letter shall contain a waiver or
subordination of all Liens or claims that the landlord or bailee may assert
against the Collateral at that location, and shall otherwise be reasonably
satisfactory in form and substance to the Administrative Agent. With respect to
such locations or warehouse space leased or owned as of the Closing Date and
thereafter, if the Administrative Agent has not received a landlord or mortgagee
agreement or bailee letter as of the Closing Date (or, if later, as of the date
such location is acquired or leased), the Eligible Inventory at that location
shall, in the Administrative Agent’s discretion, be excluded from the Borrowing
Base or be subject to such Reserves as may be established by the Administrative
Agent in its reasonable credit judgment. Each Loan Party shall pay and perform
its material obligations under all leases and other agreements with respect to
each leased location or public warehouse (which excludes, in any case,
hospitals, independent agents, and sales channels) where any Collateral having
an aggregate value at cost equal to or greater than $250,000 is or may be
located.
6.13    [Reserved].
6.14    Use of Proceeds. Use the proceeds of each Credit Extension only for the
purposes specified in Section 4.16.
6.15    Designated Senior Indebtedness. Cause the Loan Documents and all of the
Obligations to be deemed “Designated Senior Indebtedness” or a similar concept
thereto, if applicable, for purposes of any Indebtedness of the Loan Parties.
6.16    Further Assurances. Execute any further instruments and take such
further action as the Administrative Agent reasonably deems necessary to
perfect, protect, ensure the priority of or continue the Administrative Agent’s
Lien on the Collateral or to effect the purposes of this Agreement.
SECTION 7.    
NEGATIVE COVENANTS
Holdings and the Borrower hereby jointly and severally agree that, until all
Commitments have been terminated and the principal of and interest on each Loan,
all fees and all other expenses or amounts payable under any Loan Document shall
have been paid in full (other than inchoate indemnification and other contingent
obligations and other than obligations under or in respect of Specified Swap
Agreements or Cash Management Agreements) and all Letters of Credit have been
canceled or have expired and all amounts drawn thereunder have been reimbursed
in full, or otherwise Cash Collateralized or backstopped to the extent

87

--------------------------------------------------------------------------------




required hereby or otherwise to the reasonable satisfaction of the
Administrative Agent, the Issuing Lender and the L/C Lenders, neither Holdings
nor the Borrower shall, nor shall Holdings and the Borrower permit any of their
respective Subsidiaries to, directly or indirectly:
7.1    Financial Condition Covenant. Permit the Consolidated Adjusted Quick
Ratio of the Borrower and its Subsidiaries as at the last day of any month to be
less than 1.20:1.00.
7.2    Indebtedness. Create, issue, incur, assume, become liable in respect of
or suffer to exist any Indebtedness, except:
(n)    Indebtedness consisting of the Obligations;
(o)    Indebtedness existing on the Fourth Amendment Effective Date and shown on
the Perfection Certificate and any Permitted Refinancing Indebtedness in respect
thereof;
(p)    Subordinated Indebtedness;
(q)    unsecured Indebtedness to trade creditors and other similar obligations
incurred in the ordinary course of business;
(r)    Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;
(s)    Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.3(c) in an aggregate principal amount
not to exceed $5,000,000 at any one time outstanding and any Permitted
Refinancing Indebtedness in respect thereof;
(t)    Indebtedness (i) of any Loan Party owing to any other Loan Party, (ii) of
any Subsidiary (which is not a Loan Party) owing to any other Subsidiary (which
is not a Loan Party), (iii) of any Loan Party owing to any Subsidiary (which is
not a Loan Party), provided that, such Indebtedness shall be subordinated to the
Obligations as set forth in the Intercompany Subordination Agreement, and (iv)
of any Subsidiary (which is not a Loan Party) owing to any Loan Party, provided
that, (1) the aggregate amount of any such Indebtedness, when aggregated with
(x) all other Indebtedness incurred pursuant to this clause (g)(iv), and (y) all
Investments made in reliance on Section 7.8(f)(iii), shall not exceed Fifteen
Million Dollars ($15,000,000) in any fiscal year of the Borrower, (2) before and
immediately after giving effect to the incurrence of any Indebtedness under this
clause (g)(iv), Borrower shall have Liquidity of at least $3,000,000;
(u)    obligations (contingent or otherwise) of the Loan Parties and their
respective Subsidiaries existing or arising under any Specified Swap Agreement
or Interest Rate Agreement, provided that such obligations are (or were) entered
into by such Person in accordance with Section 7.13 and not for purposes of
speculation;
(v)    Indebtedness to the extent (and without duplication) constituting
Investments permitted under Section 7.8;
(w)    Indebtedness in respect of obligations to pay the deferred purchase price
of goods or services or progress payments in connection with such goods and
services purchased in the ordinary course of business and not in connection with
the borrowing of money; and

88

--------------------------------------------------------------------------------




(x)    additional Indebtedness (other than for borrowed money) in an aggregate
principal amount not to exceed $500,000; provided that such Indebtedness, if
secured, shall be secured solely by Liens permitted pursuant to Section 7.3(m).
7.3    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:
(c)    Liens existing on the Fourth Amendment Effective Date and shown on the
Perfection Certificate or securing the Obligations and any Liens granted as a
replacement or substitute therefor; provided that (i) no such Lien is spread to
cover any additional property after such Lien was first created or incurred,
(ii) the amount of Indebtedness secured or benefitted thereby is not increased,
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) any renewal or extension of the obligations secured thereby is
permitted by Section 7.2(b);
(d)    Liens for taxes, fees, assessments or other government charges or levies,
either not delinquent or being contested in good faith and for which Borrower
maintains adequate reserves on its books in conformity with GAAP;
(e)    Liens securing Indebtedness incurred pursuant to Section 7.2(f) to
finance the acquisition of fixed or capital assets; provided that (i) such Liens
shall be created substantially simultaneously with the acquisition of such fixed
or capital assets, (ii) such Liens do not at any time encumber any property
other than the property financed by such Indebtedness, and (iii) the amount of
Indebtedness secured thereby is not increased;
(f)    carriers’, warehousemen’s, landlord’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than 30 days or that are being contested in
good faith by appropriate proceedings and which could not, individually or in
the aggregate, have a Material Adverse Effect;
(g)    pledges or deposits in connection with workers’ compensation, employment
insurance, old-age pensions, social security and other like obligations incurred
in the ordinary course of business, which do not individually or in the
aggregate have a Material Adverse Effect;
(h)    any interest or title of a lessor or sublessor under any leases or
subleases of real property granted in the ordinary course of business, and
leases, subleases, non-exclusive licenses or sublicenses of property (other than
real property or intellectual property) granted in the ordinary course of
Borrower’s business and covering only the assets so leased or licensed, if the
leases, subleases, licenses and sublicenses do not prohibit granting a security
interest in favor of the Administrative Agent;
(i)    Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default;
(j)    Liens in favor of other financial institutions arising in connection with
deposit and/or securities accounts held at such institutions, provided that the
Administrative Agent has a perfected security interest in the amounts held in
such deposit and/or securities accounts;
(k)    Liens on cash collateral granted in favor of any Lender and/or L/C Issuer
created a result of any requirement or option to Cash Collateralize pursuant to
this Agreement or any other Loan Document;

89

--------------------------------------------------------------------------------




(l)    Liens imposed by Requirements of Law or deposits to secure the
performance of bids, tenders, trade contracts (other than for borrowed money),
leases, statutory obligations, surety, stay, customs and appeal bonds,
performance and return of money bonds and other obligations of a like nature
incurred in the ordinary course of business (other than for indebtedness or any
Liens arising under ERISA);
(m)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of custom duties in connection with the importation of
goods; and
(n)    Additional Liens not otherwise permitted by this Section 7.3 securing
Indebtedness permitted pursuant to Section 7.2(k), so long as such Liens do not
encumber Intellectual Property or any asset of the type included in the
Borrowing Base.
7.4    Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:
(d)    any Subsidiary of the Borrower or Holdings may be merged or consolidated
with or into the Borrower or Holdings (provided that the Borrower or Holdings,
as applicable, shall be the continuing or surviving corporation) or with or into
any Loan Party (provided that such Loan Party shall be the continuing or
surviving corporation);
(e)    any Subsidiary of the Borrower or Holdings may Dispose of any or all of
its assets (i) to the Borrower, Holdings or any Loan Party (upon voluntary
liquidation or otherwise) or (ii) pursuant to a Disposition permitted by
Section 7.5; and
(f)    any Investment expressly permitted by Section 7.8 may be structured as a
merger, consolidation or amalgamation.
7.5    Disposition of Property. Dispose of any of its property, whether now
owned or hereafter acquired, or, in the case of any Subsidiary of the Borrower
or Holdings, issue or sell any shares of such Subsidiary’s Capital Stock to any
Person, except:
(c)    Dispositions of obsolete or worn out property in the ordinary course of
business;
(d)    Dispositions of Inventory in the ordinary course of business (including
with respect to any product marketed as a “loss-leader”);
(e)    to the extent constituting Dispositions, transactions permitted by
Section 7.4, 7.6, 7.8, 7.10, and 7.12;
(f)    (i) the sale or issuance of the Capital Stock of any Subsidiary of the
Borrower or Holdings to the Borrower, Holdings or any other Loan Party; and (ii)
to the extent permitted by Section 7.8(f) and not constituting a Change of
Control, the sale or issuance of the Capital Stock of any Subsidiary of the
Borrower or Holdings that is not a Loan Party to any other Subsidiary that is
not a Loan Party);
(g)    the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of this Agreement or the other Loan Documents;
(h)    the non-exclusive licensing of patents, trademarks, copyrights, and other
Intellectual Property rights in the ordinary course of business;

90

--------------------------------------------------------------------------------




(i)    the Disposition of property (i) from any Loan Party to any other Loan
Party, and (ii) from any Subsidiary that is not a Loan Party to any Loan Party;
(j)    Dispositions of property subject to a Casualty Event;
(k)    leases or subleases of Real Property;
(l)    the sale or discount without recourse of accounts receivable arising in
the ordinary course of business in connection with the compromise or collection
thereof; provided that any such sale or discount is undertaken in accordance
with Section 6.3(b); and
(m)    any abandonment, cancellation, non-renewal or discontinuance of use or
maintenance of Intellectual Property (or rights relating thereto) of any Group
Member that the Borrower determines in good faith is desirable in the conduct of
its business and not materially disadvantageous to the interests of the Lenders.
provided, however, that any Disposition made pursuant to this Section 7.5 (other
than Dispositions described in clauses (a), (b) (with respect to any product
marketed as a “loss-leader”), (c) (with respect to transactions permitted under
Sections 7.8 and 7.10, to the extent among Group Members), (d), (g), (h), and
(j) above) shall be made in good faith on an arm’s length basis for fair value.
7.6    Restricted Payments. Make any payment or prepayment of principal of,
premium, if any, or interest on, or redemption, purchase, retirement, defeasance
(including in-substance or legal defeasance), sinking fund or similar payment
with respect to, any Subordinated Indebtedness, declare or pay any dividend
(other than dividends payable solely in common Capital Stock of the Person
making such dividend) on, or make any payment on account of, or set apart assets
for a sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any Capital Stock of any Group Member,
whether now or hereafter outstanding, or make any other distribution in respect
thereof, either directly or indirectly, whether in cash or property or in
obligations of any Group Member (collectively, “Restricted Payments”), except
that:
(e)    (i) any Subsidiary of Holdings may make Restricted Payments to any Loan
Party and (ii) any Subsidiary of Holdings that is not a Loan Party may make
Restricted Payments to its direct parent (regardless of whether such direct
parent is a Borrower or a Guarantor);
(f)    so long as no Event of Default has occurred and is continuing or would
result therefrom, each Loan Party may purchase Capital Stock from present or
former directors, officers or employees, or consultants of any Group Member (or
the spouse, ex-spouse, or estate thereof) upon the death, disability or
termination of employment of such director, officer, consultant or employee;
provided that the aggregate amount of payments made under this clause (ii) shall
not exceed $100,000 during any fiscal year of the Borrower;
(g)    any Group Member may make Restricted Payments in order to pay, or to
facilitate the payment of, (i) cash in lieu of fractional Capital Stock in
connection with any dividend, split or combination thereof, not to exceed One
Hundred Thousand Dollars ($100,000) in the aggregate during any fiscal year of
the Borrower, (ii) corporate overhead expenses incurred by Group Holdings in the
ordinary course of business, not to exceed One Million Dollars ($1,000,000) in
the aggregate during any fiscal year, and (iii) any Taxes imposed on Group
Holdings as the common parent of a group filing a consolidated, combined,
unitary, or affiliated tax return of, provided that such Restricted Payments
made by any Loan Party shall not exceed an

91

--------------------------------------------------------------------------------




amount equal to such Loan Party’s proportionate share of the amounts of Taxes
actually imposed on Group Holdings under such tax returns; and
(h)    any Group Member may make cashless repurchases of Capital Stock that are
deemed to occur upon the exercise of stock options or warrants if such purchased
Capital Stock represents a portion of the exercise price of such options or
warrants.
7.7    [Reserved].
7.8    Investments. Make any advance, loan, extension of credit (by way of
guarantee or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:
(e)    Investments shown on the Perfection Certificate and existing on the
Fourth Amendment Effective Date;
(f)    (i) Cash Equivalents, and (ii) any Investments permitted by Borrower’s
investment policy, as amended from time to time, provided that such investment
policy (and any such amendment thereto) has been approved by the Administrative
Agent;
(g)    Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
Borrower;
(h)    Investments consisting of deposit accounts in which the Administrative
Agent has a perfected security interest;
(i)    Investments accepted in connection with dispositions permitted by Section
7.5;
(j)    Investments (including the forgiveness or conversion to equity of any
Indebtedness owed by Holdings, the Borrower or any Subsidiary to another Group
Member) (i) by Loan Parties in other Loan Parties, (ii) by Subsidiaries that are
not Loan Parties in Loan Parties, and (iii) by Loan Parties in Subsidiaries that
are not Loan Parties, provided that, with respect to this clause (f)(iii), (1)
the aggregate amount of any such Investments, when aggregated with (x) all other
Investments described in this clause (f)(iii) and (y) all Indebtedness incurred
under Section 7.2(g)(iv) shall not exceed Fifteen Million Dollars ($15,000,000)
in any fiscal year of the Borrower, and (2) before and immediately after giving
effect to the incurrence of any Indebtedness under this clause (g)(iv), Borrower
shall have Liquidity of at least $3,000,000;
(k)    Investments consisting of (i) travel advances and employee relocation
loans and other employee loans and advances in the ordinary course of business,
and (ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by Borrower’s Board of Directors;
(l)    Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;
(m)    Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business; provided that this paragraph (i) shall not
apply to Investments of Borrower in any Subsidiary;

92

--------------------------------------------------------------------------------




(n)    Investments by US Borrower consisting of transfers of Inventory to
Foreign Subsidiaries in the ordinary course of business and consistent with past
practices; provided that (i) the aggregate cost value of such Inventory
transferred to all such Foreign Subsidiaries (other than UK Borrower) does not
exceed twenty percent (20%) of all Inventory of the Group Members at any time
and (ii) the intercompany payable due to US Borrower for such Inventory is paid
by the applicable Foreign Subsidiary subsequent to its sale of such Inventory in
the ordinary course of its business and consistent with past practices;
(o)    Specified Swap Agreements and Interest Rate Agreements permitted to be
entered into pursuant to this Agreement;
(p)    any Guaranty Obligations of the Loan Parties or any of their respective
Subsidiaries in favor of the Secured Parties pursuant to the Loan Documents;
(q)    additional Investments; provided that the aggregate amount of all such
Investments that are so made pursuant to this clause (m) (valued at the time of
the making thereof, and without giving effect to any write downs or write offs
thereof) and outstanding at any time (taking into account the repayment of any
loans or advances comprising, or any other returns in respect of, such
Investments, solely to the extent made in cash and actually received by the Loan
Party who made such Investment) shall not exceed an amount equal to $500,000;
and
(r)    Guaranty Obligations with respect to leases entered into by a Loan Party
(other than Capitalized Lease Obligations) that do not constitute Indebtedness,
in each case entered into in the ordinary course of business and consisting of a
transaction otherwise permitted hereunder.
7.9    ERISA. Except to the extent any of the following would not reasonably be
expected to have a Material Adverse Effect, the Borrower shall not, and shall
not permit any of its ERISA Affiliates to: (a) terminate any Pension Plan so as
to result in any material liability to the Borrower or any ERISA Affiliate,
(b) permit to exist any ERISA Event, or any other event or condition, which
presents the risk of a material liability to any ERISA Affiliate, (c) make a
complete or partial withdrawal (within the meaning of ERISA Section 4201) from
any Multiemployer Plan so as to result in any material liability to the Borrower
or any ERISA Affiliate, (d) enter into any new Plan or modify any existing Plan
so as to increase its obligations thereunder which could result in any material
liability to any ERISA Affiliate, (e) permit the present value of all
nonforfeitable accrued benefits under any Plan (using the actuarial assumptions
utilized by the PBGC upon termination of a Plan) materially to exceed the fair
market value of Plan assets allocable to such benefits, all determined as of the
most recent valuation date for each such Plan, or (f) engage in any transaction
which would cause any obligation, or action taken or to be taken, hereunder (or
the exercise by the Administrative Agent or any Lender of any of its rights
under this Agreement, any Note or the other Loan Documents) to be a non-exempt
(under a statutory or administrative class exemption) prohibited transaction
under ERISA or Section 4975 of the Code.
7.10    Optional Payments and Modifications of Certain Preferred Stock and Debt
Instruments. (a) Amend, modify, waive or otherwise change, or consent or agree
to any amendment, modification, waiver or other change to, any of the terms of
the Preferred Stock (i) that would move to an earlier date the scheduled
redemption date or increase the amount of any scheduled redemption payment or
increase the rate or move to an earlier date any date for payment of dividends
thereon or (ii) that would be otherwise materially adverse to any Lender or any
other Secured Party; or (b)

93

--------------------------------------------------------------------------------




amend, modify, waive or otherwise change, or consent or agree to any amendment,
modification, waiver or other change to, any of the terms of any Indebtedness
permitted by Section 7.2 (other than Indebtedness pursuant to any Loan Document)
that would shorten the maturity or increase the amount of any payment of
principal thereof or the rate of interest thereon or shorten any date for
payment of interest thereon or that would be otherwise materially adverse to any
Lender or any other Secured Party.
7.11    Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than any Group Member) unless such transaction is (a) otherwise permitted
under this Agreement, (b) in the ordinary course of business of the relevant
Group Member, and (c) upon fair and reasonable terms no less favorable to the
relevant Group Member than it would obtain in a comparable arm’s length
transaction with a Person that is not an Affiliate, except that this Section
7.11 shall not apply to:
(h)    agreements and transactions with and payments to officers, directors,
employees and shareholders (to the extent constituting Affiliates) that are
either entered into in the ordinary course of business and not prohibited under
Sections 7.6 (c) or (d);
(i)    transactions among Group Members permitted under Sections 7.2, 7.3, 7.4,
7.5, 7.6, 7.8 and 7.10; and
(j)    reasonable and customary employment and severance arrangements and
health, disability and similar insurance or benefit plans between Group Members
and their respective directors, officers, employees (including management and
employee benefit plans or agreements, subscription agreements or similar
arrangements pertaining to the repurchase of Capital Stock pursuant to put/call
rights or similar rights with current or former employees, officers or directors
and stock option or incentive plans and other compensation arrangements) in the
ordinary course of business and, if required by such Group Member’s Operational
Documents, as approved by the relevant board of directions, board of managers,
or equivalent corporate body.
7.12    Sale Leaseback Transactions. Enter into any Sale Leaseback Transaction.
7.13    Swap Agreements. Enter into any Swap Agreement, except Specified Swap
Agreements which are entered into by a Group Member to (a) hedge or mitigate
risks to which such Group Member has actual exposure (other than those in
respect of Capital Stock), or (b) effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of such Group Member.
7.14    Accounting Changes. Make (a) any material change in its accounting
policies or reporting practices, except as required by GAAP, or (b) any change
in its fiscal year.
7.15    Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of any Loan Party
to create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired, to secure its Obligations
under the Loan Documents to which it is a party, other than (a) this Agreement

94

--------------------------------------------------------------------------------




and the other Loan Documents, (b) any agreements governing any purchase money
Liens or Capital Lease Obligations otherwise permitted hereby (in which case,
any prohibition or limitation shall only be effective against the assets
financed thereby), (c) customary restrictions on the assignment of leases,
licenses and other agreements, (d) any agreement in effect at the time any
Subsidiary becomes a Subsidiary of a Loan Party, so long as such agreement was
not entered into solely in contemplation of such Person becoming a Subsidiary
or, in any such case, that is set forth in any agreement evidencing any
amendments, restatements, supplements, modifications, extensions, renewals and
replacements of the foregoing, so long as such amendment, restatement,
supplement, modification, extension, renewal or replacement applies only to such
Subsidiary and does not otherwise expand in any material respect the scope of
any restriction or condition contained therein, and (e) any restriction pursuant
to any document, agreement or instrument governing or relating to any Lien
expressly permitted under Section 7.3(c), or any agreement or option to Dispose
any asset of any Group Member, the Disposition of which is permitted by any
other provision of this Agreements (in each case, provided that any such
restriction relates only to the assets or property subject to such Lien or being
Disposed).
7.16    Clauses Restricting Subsidiary Distributions. Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of Holdings to (a) make Restricted Payments in respect
of any Capital Stock of such Subsidiary held by, or pay any Indebtedness owed
to, any other Group Member, (b) make loans or advances to, or other Investments
in, any other Group Member, or (c) transfer any of its assets to any other Group
Member, except for such encumbrances or restrictions existing under or by reason
of (i) any restrictions existing under the Loan Documents, (ii) any restrictions
with respect to a Subsidiary imposed pursuant to an agreement that has been
entered into in connection with a Disposition permitted hereby of all or
substantially all of the Capital Stock or assets of such Subsidiary, (iii)
customary restrictions on the assignment of leases, licenses and other
agreements, or (iv) restrictions of the nature referred to in clause (c) above
under agreements governing purchase money liens or Capital Lease Obligations
otherwise permitted hereby which restrictions are only effective against the
assets financed thereby (v) any agreement in effect at the time any Subsidiary
becomes a Subsidiary of a Borrower, so long as such agreement applies only to
such Subsidiary, was not entered into solely in contemplation of such Person
becoming a Subsidiary or in each case that is set forth in any agreement
evidencing any amendments, restatements, supplements, modifications, extensions,
renewals and replacements of the foregoing, so long as such amendment,
restatement, supplement, modification, extension, renewal or replacement does
not expand in any material respect the scope of any restriction or condition
contained therein, or (vi) any restriction pursuant to any document, agreement
or instrument governing or relating to any Lien expressly permitted under
Section 7.3(e) (provided that any such restriction relates only to the assets or
property subject to such Lien or being Disposed).
7.17    Lines of Business. Enter into any business or conduct any activities,
either directly or through any Subsidiary, except for (i) with respect to the
Borrower and its Subsidiaries, those businesses and activities in which Holdings
and its Subsidiaries are engaged on the date of this Agreement or that are
reasonably related, ancillary or incidental thereto, and (ii) with respect to
Holdings, those activities described in Section 4.30.

95

--------------------------------------------------------------------------------




7.18    Designation of other Indebtedness. Designate any Indebtedness or
indebtedness other than the Obligations as “Designated Senior Indebtedness” or a
similar concept thereto, if applicable.
7.19    [Reserved].
7.20    Amendments to Organizational Agreements and Material Contracts. (a)
Amend or permit any amendments to any Loan Party’s organizational documents or
(b) amend or permit any amendments to, or terminate or waive any provision of,
any Contractual Obligation, the breach or termination of which could reasonably
be expected to result in a Material Adverse Effect, if as to both (a) and (b),
such amendment, termination, or waiver would be adverse to Administrative Agent
or the Lenders in any material respect; if such amendment would be adverse to
Administrative Agent or the Lenders in any material respect; or (b) amend or
permit any amendments to the Credit Policy without the prior written consent of
the Security Trustee.
7.21    Use of Proceeds. Use the proceeds of any extension of credit hereunder,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
U of the Board) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund indebtedness originally incurred for such
purpose, in each case in violation of, or for a purpose which violates, or would
be inconsistent with, Regulation T, U or X of the Board.
7.22    Subordinated Debt.
(a)    Amendments. Amend, modify, supplement, waive compliance with, or consent
to noncompliance with, any Subordinated Debt Document, unless the amendment,
modification, supplement, waiver or consent (i) does not adversely affect the
Borrower’s or any of Holdings’ or any of its Subsidiaries’, as applicable,
ability to pay and perform each of its Obligations at the time and in the manner
set forth herein and in the other Loan Documents and is not otherwise adverse to
the Administrative Agent and the Lenders, and (ii) is in compliance with the
subordination provisions therein and any subordination agreement with respect
thereto in favor of the Administrative Agent and the Lenders.
(b)    Payments. Make any voluntary or optional payment, prepayment or repayment
on, redemption, exchange or acquisition for value of, or any sinking fund or
similar payment with respect to, any Subordinated Debt, except to the extent
expressly permitted by both the subordination provisions in the applicable
Subordinated Debt Documents and any subordination agreement with respect thereto
in favor of the Administrative Agent and the Lenders.
SECTION 8.    
EVENTS OF DEFAULT
8.1    Events of Default. The occurrence of any of the following shall
constitute an Event of Default:
(y)    the Borrower shall fail to pay any amount of principal of any Loan when
due in accordance with the terms hereof; or the Borrower shall fail to pay any
amount of interest on any Loan, or any other amount payable hereunder or under
any other Loan Document, within three (3) Business Days after any such interest
or other amount becomes due in accordance with the terms hereof; or

96

--------------------------------------------------------------------------------




(z)    any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document (i) if qualified
by materiality, shall be incorrect or misleading when made or deemed made, or
(ii) if not qualified by materiality, shall be incorrect or misleading in any
material respect when made or deemed made; or
(aa)    (i) any Loan Party shall default in the observance or performance of any
agreement contained in Section 5.3, Section 6.1, Section 6.2, Section 6.3(c),
clause (i) or (ii) of Section 6.5(a), Section 6.8(a), Section 6.10 or Section 7
of this Agreement, or (ii) an “Event of Default” under and as defined in any
Mortgage shall have occurred and be continuing; or
(bb)    any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of fifteen (15) days thereafter;
or
(cc)    any Group Member shall (i) default in making any payment of any
principal of any Indebtedness (including any Guarantee Obligation, but excluding
the Loans) on the scheduled or original due date with respect thereto; or (ii)
default in making any payment of any interest on any such Indebtedness beyond
the period of grace, if any, provided in the instrument or agreement under which
such Indebtedness was created; or (iii) default in the observance or performance
of any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to (x) cause, or to permit the holder or
beneficiary of such Indebtedness (or a trustee or agent on behalf of such holder
or beneficiary) to cause, with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity or (in the case of any
such Indebtedness constituting a Guarantee Obligation) to become payable or (y)
to cause, with the giving of notice if required, any Group Member to purchase or
redeem or make an offer to purchase or redeem such Indebtedness prior to its
stated maturity; provided that a default, event or condition described in clause
(i), (ii) or (iii) of this paragraph (e) shall not at any time constitute an
Event of Default unless, at such time, one or more defaults, events or
conditions of the type described in clauses (i), (ii) and (iii) of this
paragraph (e) shall have occurred with respect to Indebtedness the outstanding
principal amount of which exceeds in the aggregate $1,000,000; or
(dd)    (i) any Group Member shall commence any case, proceeding or other action
(a) under the Bankruptcy Code or any other existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding‑up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (b)
seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or any
Group Member shall make a general assignment for the benefit of its creditors;
or (ii) there shall be commenced against any Group Member any case, proceeding
or other action of a nature referred to in clause (i) above that (a) results in
the entry of an order for relief or any such adjudication or appointment or (b)
remains undismissed, undischarged or unbonded for a period of forty-five (45)
days; or (iii) there shall be commenced against any Group Member any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets that results in the entry of an order for any such relief that shall
not have been vacated, discharged, or stayed or bonded pending appeal within
forty-five (45) days from the entry thereof; or (iv) any Group Member shall take
any action in furtherance of, or indicating its consent to,

97

--------------------------------------------------------------------------------




approval of, or acquiescence in, any of the acts set forth in clause (i), (ii),
or (iii) above; or (v) any Group Member shall generally not, or shall be unable
to, or shall admit in writing its inability to, pay its debts as they become
due; or(vi) a UK Insolvency Proceeding shall be commenced by or against any
Group Member; or
(ee)    There shall occur one or more ERISA Events which individually or in the
aggregate results in or otherwise is associated with liability of any Loan Party
or any ERISA Affiliate thereof in excess of $250,000 during the term of this
Agreement; or there exists an amount of unfunded benefit liabilities (as defined
in Section 4001(a)(18) of ERISA), individually or in the aggregate for all
Pension Plans (excluding for purposes of such computation any Pension Plans with
respect to which assets exceed benefit liabilities) which exceeds One Million
Dollars ($1,000,000); or
(ff)    There is entered against any Group Member (i) one or more final
judgments or orders for the payment of money involving in the aggregate a
liability (not paid or fully covered by insurance as to which the relevant
insurance company has acknowledged coverage) of $1,000,000 or more, or (ii) one
or more non-monetary final judgments that have, or could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect and, in
either case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within ten (10) days from
the entry thereof; or
(gg)    (i)    any of the Security Documents shall cease, for any reason, to be
in full force and effect (other than pursuant to the terms thereof), or any Loan
Party shall so assert, or any Lien created by any of the Security Documents
shall cease to be enforceable and of the same effect and priority purported to
be created thereby; or
(ii)    there shall be commenced against any Loan Party any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, distraint
or similar process in any jurisdiction against all or any substantial part of
its assets that results in the entry of an order for any such relief that shall
not have been vacated, discharged or stayed or bonded pending appeal within
thirty (30) days from the entry thereof; or
(iii)    any court order enjoins, restrains or prevents a Loan Party from
conducting all or any material part of its business; or
(hh)    the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party shall so assert; or
(ii)    a Change of Control shall occur; or
(jj)    any of the Governmental Approvals shall have been (i) revoked,
rescinded, suspended, modified in an adverse manner or not renewed in the
ordinary course for a full term or (ii) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of the Governmental Approvals or that could
result in the Governmental Authority taking any of the actions described in
clause (i) above, and such decision or such revocation, rescission, suspension,
modification or nonrenewal has, or could reasonably be expected to have, a
Material Adverse Effect.
8.2    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

98

--------------------------------------------------------------------------------




(o)    if such event is an Event of Default specified in clause (i) or (ii) of
paragraph (f) of Section 8.1 with respect to the Borrower, the Commitments shall
immediately terminate automatically and the Loans (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents shall automatically immediately become due and payable, and
(p)    if such event is any other Event of Default, any of the following actions
may be taken: (i) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower declare the Revolving Commitments, the
Swingline Commitments and the L/C Commitment to be terminated forthwith,
whereupon the Revolving Commitments, the Swingline Commitments and the L/C
Commitments shall immediately terminate; (ii) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower, declare the
Loans (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents to be due and payable forthwith,
whereupon the same shall immediately become due and payable; and (iii) exercise
on behalf of itself, the Lenders and the Issuing Lender all rights and remedies
available to it, the Lenders and the Issuing Lender under the Loan Documents.
With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrower shall Cash Collateralize an amount equal to the
aggregate then undrawn and unexpired amount of such Letters of Credit. Amounts
so Cash Collateralized shall be applied by the Administrative Agent to the
payment of drafts drawn under such Letters of Credit, and the unused portion
thereof after all such Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay other obligations of the Borrower
hereunder and under the other Loan Documents in accordance with Section 8.3.
After all such Letters of Credit shall have expired or been fully drawn upon and
all amounts drawn thereunder have been reimbursed in full and all other
Obligations of the Borrower and the other Loan Parties shall have been paid in
full, the balance, if any, of the funds having been so Cash Collateralized shall
be returned to the Borrower (or such other Person as may be lawfully entitled
thereto). Except as expressly provided above in this Section, presentment,
demand, protest and all other notices of any kind are hereby expressly waived by
the Borrower.
8.3    Application of Funds. After the exercise of remedies provided for in
Section 8.2, any amounts received by the Administrative Agent on account of the
Obligations shall be applied by the Administrative Agent in the following order:
First, to the payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including any Collateral-Related
Expenses, fees, charges and disbursements of counsel to the Administrative Agent
and amounts payable under Sections 2.18, 2.19, 2.20, 2.21 and 2.27) payable to
the Administrative Agent in its capacity as such (including interest thereon);
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the Issuing Lender (including reasonable
fees, charges and disbursements of counsel to the respective Lenders and the
Issuing Lender and amounts payable under Sections 2.18, 2.19, 2.20, 2.21 and
2.27), ratably among them in proportion to the respective amounts described in
this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Issuing Lender Fees and interest on the Loans, L/C Disbursements which
have not yet been converted into Revolving Loans and other Obligations, ratably
among the Lenders and the Issuing Lender in proportion to the respective amounts
described in this clause Third payable to them;

99

--------------------------------------------------------------------------------




Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Disbursements which have not yet been converted into
Revolving Loans and other Obligations, ratably among the Lenders and the Issuing
Lender in proportion to the respective amounts described in this clause Fourth
held by them;
Fifth, to the Administrative Agent for the account of the Issuing Lender, to
Cash Collateralize that portion of the L/C Exposure comprised of the aggregate
undrawn amount of Letters of Credit pursuant to Section 3.10 and thereafter to
the Administrative Agent for the account of (x) each Cash Management Bank to
cash collateralize Obligations relating to the provisions of Cash Management
Services and of (y) SVB to cash collateralize Obligations relating to FX Forward
Contracts.
Sixth, to the payment of Obligations arising under any Specified Swap Agreement,
ratably among the Qualified Counterparties and under any Cash Management
Services, ratably among the Cash Management Banks, in proportion to the
respective amounts described in this clause Sixth held by them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
Subject to Section 3.5, amounts used to Cash Collateralize the aggregate undrawn
amount of Letters of Credit pursuant to clause Fifth above shall be applied to
satisfy drawings under such Letters of Credit in accordance with Section 8.2(b)
as they occur. Subject to Sections 3.4, 3.5 and 3.10, amounts used to Cash
Collateralize the aggregate undrawn amount of Letters of Credit pursuant to
clause Fifth above shall be applied to satisfy drawings under such Letters of
Credit as they occur. If any amount remains on deposit as Cash Collateral after
all Letters of Credit have either been fully drawn or expired, such remaining
amount shall be applied to the other Obligations, if any, in the order set forth
above. Amounts used to cash collateralize any Cash Management Services and FX
Forward Contracts pursuant to clause Fifth above shall be applied to satisfy
amounts due in connection with such Obligations as they become due.
SECTION 9.    
THE ADMINISTRATIVE AGENT
9.1    Appointment and Authority.
(q)    Each of the Lenders hereby irrevocably appoints SVB to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.
(r)    The provisions of Section 9 are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lender, and neither the
Borrower (except as to the limited consent rights in Section 9.9(a)) nor any
other Loan Party shall have rights as a third party beneficiary of any of such
provisions. Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities to any Lender or any other Person, except those expressly set
forth herein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Administrative Agent. It is understood and agreed that the use of
the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine

100

--------------------------------------------------------------------------------




of any applicable law. Instead such term is used as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
contracting parties.
(s)    The Administrative Agent shall also act as the collateral agent under the
Loan Documents, and each of the Lenders (in their respective capacities as a
Lender and, as applicable, Qualified Counterparty, provider of Cash Management
Services and FX Forward Contracts)hereby irrevocably (i) authorizes the
Administrative Agent to enter into all other Loan Documents, as applicable,
including the Guarantee and Collateral Agreement and any Subordination
Agreements, and (ii) appoints and authorizes the Administrative Agent to act as
the agent of the Secured Parties for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto. The Administrative Agent, as collateral agent and
any co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.2 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Security Documents, or
for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Section 9 and Section 10 (including Section 9.7, as though such co-agents,
sub-agents and attorneys-in-fact were the collateral agent under the Loan
Documents) as if set forth in full herein with respect thereto. Without limiting
the generality of the foregoing, the Administrative Agent is further authorized
on behalf of all the Lenders, without the necessity of any notice to or further
consent from the Lenders, from time to time to take any action, or permit the
any co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent to take any action, with respect to any Collateral or the Loan Documents
which may be necessary to perfect and maintain perfected the Liens upon any
Collateral granted pursuant to any Loan Document.
9.2    Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facilities provided for
herein as well as activities as the Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such sub
agents.
9.3    Exculpatory Provisions. The Administrative Agent shall have no duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder and thereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent shall not:
(n)    be subject to any fiduciary or other implied duties, regardless of
whether any Default or any Event of Default has occurred and is continuing;
(o)    have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), as applicable; provided that the
Administrative Agent shall not be required to take any action

101

--------------------------------------------------------------------------------




that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and
(p)    except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and the Administrative Agent shall not be liable for
the failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by any Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.2 and 10.1), or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and non-appealable judgment.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 5.1,
Section 5.2 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.
9.4    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan or the issuance of
such Letter of Credit. The Administrative Agent may consult with legal counsel
(who may be counsel for any of the Loan Parties), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts. The Administrative Agent may deem and treat the payee of any Note as
the owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent. The Administrative Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any other Loan Document unless it
shall first receive such advice or concurrence of the Required Lenders (or such
other number or percentage of Lenders as shall be provided for herein or in the
other Loan Documents) as it deems appropriate or it shall first be indemnified
to its

102

--------------------------------------------------------------------------------




satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or such other number or
percentage of Lenders as shall be provided for herein or in the other Loan
Documents), and such request and any action taken or failure to act pursuant
thereto shall be binding upon the Lenders and all future holders of the Loans.
9.5    Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice in writing from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action or refrain from taking such action with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.
9.6    Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys in fact or affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent hereafter taken, including any review of the affairs of a Group Member or
any affiliate of a Group Member, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties, and based on such documents and information as it has
deemed appropriate, made its own appraisal of, and investigation into, the
business, operations, property, financial and other condition and
creditworthiness of the Group Members and their affiliates and made its own
credit analysis and decision to make its Loans hereunder and enter into this
Agreement. Each Lender also agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under or based upon this Agreement,
the other Loan Documents or any related agreement or any document furnished
hereunder or thereunder, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Group Members and their affiliates. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent hereunder, the Administrative Agent
shall have no duty or responsibility to provide any Lender with any credit or
other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of any Group Member or
any affiliate of a Group Member that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys in fact or affiliates.

103

--------------------------------------------------------------------------------




9.7    Indemnification. Each of the Lenders agrees to indemnify each of the
Administrative Agent, the Issuing Lender and the Swingline Lender and each of
its Related Parties in its capacity as such (to the extent not reimbursed by the
Borrower or any other Loan Party and without limiting the obligation of the
Borrower or any other Loan Party to do so) according to its Aggregate Exposure
Percentage in effect on the date on which indemnification is sought under this
Section 9.7 (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Loans shall have been paid in full, in
accordance with its Aggregate Exposure Percentage immediately prior to such
date), from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against the Administrative Agent
or such other Person in any way relating to or arising out of, the Commitments,
this Agreement, any of the other Loan Documents or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent or such other
Person under or in connection with any of the foregoing and any other amounts
not reimbursed by the Borrower or such other Loan Party; provided that no Lender
shall be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted primarily from the Administrative
Agent’s or such other Person’s gross negligence or willful misconduct, and that
with respect to such unpaid amounts owed to any Issuing Lender or Swingline
Lender solely in its capacity as such, only the Revolving Lenders shall be
required to pay such unpaid amounts, such payment to be made severally among
them based on such Revolving Lenders’ Revolving Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought).
The agreements in this Section shall survive the payment of the Loans and all
other amounts payable hereunder.
9.8    Agent in Its Individual Capacity. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower, Holdings or any Subsidiary or other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.
9.9    Successor Administrative Agent.
(k)    The Administrative Agent may at any time give notice of its resignation
to the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, with, to the extent no Event of
Default has occurred and is continuing, the consent of the US Borrower (not to
be unreasonably withheld or delayed), to appoint a successor, which shall be a
bank with an office in the State of New York, or an Affiliate of any such bank
with an office in the State of New York. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring

104

--------------------------------------------------------------------------------




Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.
(l)    With effect from the Resignation Effective Date (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Secured
Parties under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed and such collateral security is assigned to
such successor Administrative Agent) and (ii) except for any indemnity payments
owed to the retiring Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for
above in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Administrative Agent(other than any rights to indemnity payments owed to the
retiring Administrative Agent), and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of Section 9 and Section 10.5 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as the Administrative Agent.
9.10    Collateral and Guaranty Matters. The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion,
(a)    to release any Lien on any Collateral or other property granted to or
held by the Administrative Agent under any Loan Document (i) upon termination of
the Commitments and payment in full of all Obligations (other than inchoate
indemnification or other contingent obligations and other than obligations under
or in respect of Specified Swap Agreements or Cash Management Services, in each
case, to the extent arrangements satisfactory to the Administrative Agent have
been made with respect thereto) and the expiration or termination of all Letters
of Credit (other than Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the applicable Issuing Lender shall
have been made), (ii) that is sold or otherwise disposed of or to be sold or
otherwise disposed of as part of or in connection with any sale or other
disposition permitted hereunder or under any other Loan Document, or
(iii) subject to Section 10.1, if approved, authorized or ratified in writing by
the Required Lenders;
(b)    to release or subordinate any Lien on any Collateral or other property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is expressly permitted by
Sections 7.3(c); and
(c)    to release any Subsidiary which is a Guarantor from its obligations under
the Guarantee and Collateral Agreement if such Person ceases to be a Subsidiary
as a result of a transaction permitted under the Loan Documents.

105

--------------------------------------------------------------------------------




(d)    Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
or subordinate its interest in particular types or items of property, or to
release any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.
(e)    The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
9.11    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or Obligation in respect of any Letter of Credit shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated), by
intervention in such proceeding or otherwise:
(n)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Obligations in respect of any
Letter of Credit and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.9 and
10.5) allowed in such judicial proceeding; and
(o)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.9 and 10.5.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.
9.12    [Reserved].
SECTION 10.    
MISCELLANEOUS
10.1    Amendments and Waivers.

106

--------------------------------------------------------------------------------




(g)    Neither this Agreement, any other Loan Document, nor any terms hereof or
thereof may be amended, supplemented or modified except in accordance with the
provisions of this Section 10.1. The Required Lenders and each Loan Party that
is party to the relevant Loan Document may, or, with the written consent of the
Required Lenders, the Administrative Agent and each Loan Party that is party to
the relevant Loan Document may, from time to time, (i) enter into written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lenders or of the Loan
Parties hereunder or thereunder or (ii) waive, on such terms and conditions as
the Required Lenders or the Administrative Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Default or Event of Default and its consequences;
provided that no such waiver and no such amendment, supplement or modification
shall (A) forgive the principal amount or extend the final scheduled date of
maturity of any Loan, reduce the stated rate of any interest or fee payable
hereunder (except that any amendment or modification of defined terms used in
the financial covenants in this Agreement shall not constitute a reduction in
the rate of interest or fees for purposes of this clause (A)) or extend the
scheduled date of any payment thereof, or increase the amount or extend the
expiration date of any Lender’s Revolving Commitment, in each case without the
written consent of each Lender directly affected thereby; (B) eliminate or
reduce the voting rights of any Lender under this Section 10.1 without the
written consent of such Lender; (C) reduce any percentage specified in the
definition of Required Lenders, consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement and the other
Loan Documents, release all or substantially all of the Collateral or release
all or substantially all of the Guarantors from their obligations under the
Guarantee and Collateral Agreement, in each case without the written consent of
all Lenders; (D) (i) amend, modify or waive the pro rata requirements of
Section 2.18 in a manner that adversely affects Revolving Lenders without the
written consent of each Revolving Lender or (ii) amend, modify or waive the pro
rata requirements of Section 2.18 in a manner that adversely affects the L/C
Lenders without the written consent of each L/C Lender; (E) amend, modify or
waive any provision of Section 9 without the written consent of the
Administrative Agent; (F) amend, modify or waive any provision of Section 2.6
or 2.7 without the written consent of the Swingline Lender; or (G) amend, modify
or waive any provision of Section 3 without the written consent of the Issuing
Lender. Any such waiver and any such amendment, supplement or modification shall
apply equally to each of the Lenders and shall be binding upon the Loan Parties,
the Lenders, the Administrative Agent and all future holders of the Loans. In
the case of any waiver, the Loan Parties, the Lenders and the Administrative
Agent shall be restored to their former position and rights hereunder and under
the other Loan Documents, and any Default or Event of Default waived shall be
deemed to be cured during the period such waiver is effective; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.
(h)    Notwithstanding anything to the contrary contained in Section 10.1(a)
above, in the event that the Borrower requests that this Agreement or any of the
other Loan Documents be amended or otherwise modified in a manner which would
require the consent of all of the Lenders and such amendment or other
modification is agreed to by the Borrower, the Required Lenders and the
Administrative Agent, then, with the consent of the Borrower, the Administrative
Agent and the Required Lenders, this Agreement or such other Loan Document may
be amended without the consent of the Lender or Lenders who are unwilling to
agree to such amendment or other modification (each, a “Minority Lender”), to
provide for:
(i)    the termination of the Commitment of each such Minority Lender;
(ii)    the assumption of the Loans and Commitment of each such Minority Lender
by one or more Replacement Lenders pursuant to the provisions of Section 2.23;
and

107

--------------------------------------------------------------------------------




(iii)    the payment of all interest, fees and other obligations payable or
accrued in favor of each Minority Lender and such other modifications to this
Agreement or to such Loan Documents as the Borrower, the Administrative Agent
and the Required Lenders may determine to be appropriate in connection
therewith.
(i)    Notwithstanding any provision herein to the contrary, this Agreement may
be amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent, and the Borrower, (i) to add one or more
additional credit or term loan facilities to this Agreement and to permit all
such additional extensions of credit and all related obligations and liabilities
arising in connection therewith and from time to time outstanding thereunder to
share ratably (or on a basis subordinated to the existing facilities hereunder)
in the benefits of this Agreement and the other Loan Documents with the
obligations and liabilities from time to time outstanding in respect of the
existing facilities hereunder and (ii) in connection with the foregoing, to
permit, as deemed appropriate by the Administrative Agent and approved by the
Required Lenders, the Lenders providing such additional credit facilities to
participate in any required vote or action required to be approved by the
Required Lenders.
10.2    Notices.
(q)    All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing (including by facsimile or electronic
mail), and, unless otherwise expressly provided herein, shall be deemed to have
been duly given or made when delivered, or three (3) Business Days after being
deposited in the mail, postage prepaid, or, in the case of facsimile or
electronic mail notice, when received, addressed as follows in the case of the
Borrower, Holdings and the Administrative Agent, and as set forth in an
administrative questionnaire delivered to the Administrative Agent in the case
of the Lenders, or to such other address as may be hereafter notified by the
respective parties hereto:

108

--------------------------------------------------------------------------------




Borrower/Holdings:
K2M, Inc.
751 Miller Road SE, Suite F1
Leesburg, Virginia 20175
Attention: Greg Cole, Chief Financial Officer
Facsimile No.: (703) 598-2021
Telephone No.: (703) 777-3155
E-Mail: gcole@k2m.com
 
K2M UK Limited.
Abbey House, Wellington Way
Broakland Business Park, Weybridge
Surrey
KT13 OTT
Attention: Chief Financial Officer
Facsimile No.: (703) 598-2021
Telephone No.: (703) 777-3155
E-Mail: gcole@k2m.com
 
with a copy to:
Simpson Thacher & Bartlett LLP
1155 F Street, N.W.
Washington, D.C., 20004
Attention: Christopher Brown
Facsimile No.: 202-636-5502


Administrative Agent:
Silicon Valley Bank
275 Grove Street, Suite 2-200
Newton, Massachusetts 02466
Attention: Chris Leary
Facsimile No.: (617) 969-5962
E-Mail: cleary@svb.com
with a copy to (which shall not constitute notice):






SVB Agency Services
3003 Tasman Drive
Santa Clara, CA 95054
Attn: Margaret Fujii


and


 
Riemer& Braunstein LLP
Three Center Plaza
Boston, MA 02108-2003
Attention: Jason S. DelMonico, Esq.
Facsimile No.: 617-692-3496
E-Mail: jdelmonico@riemerlaw.com



provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.
(r)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including email and
Internet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices to any Lender

109

--------------------------------------------------------------------------------




pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes, (a)
notices and other communications sent to an email address shall be deemed
received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return email or other written acknowledgment); and (b) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its email address as described in
the foregoing clause (a) of notification that such notice or communication is
available and identifying the website address therefor; provided that, for both
clauses (a) and (b), if such notice or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
for the recipient.
(s)    Any party hereto may change its address or facsimile number for notices
and other communications hereunder by notice to the other parties hereto.
(t)    (i)    Each Loan Party agrees that the Administrative Agent may, but
shall not be obligated to, make the Communications (as defined below) available
to the Issuing Lender and the other Lenders by posting the Communications on
Debt Domain, Intralinks, Syndtrak or a substantially similar electronic
transmission system (the “Platform”); and
(ii)    the Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower or the
other Loan Parties, any Lender or any other Person or entity for damages of any
kind, including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s, any Loan Party’s or the Administrative
Agent’s transmission of communications through the Platform. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed to the
Administrative Agent, any Lender or the Issuing Lender by means of electronic
communications pursuant to this Section, including through the Platform.
10.3    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
10.4    Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered

110

--------------------------------------------------------------------------------




pursuant hereto or in connection herewith shall survive the execution and
delivery of this Agreement and the making of the Loans and other extensions of
credit hereunder.
10.5    Expenses; Indemnity; Damage Waiver.
(s)    Costs and Expenses. The Borrower shall pay (i) all reasonable
out‑of‑pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the Facilities, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents, or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out‑of‑pocket expenses incurred by the Issuing Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, and (iii) all out‑of‑pocket expenses incurred by the
Administrative Agent or any Lender (including the fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued or participated in hereunder, including all such out‑of‑pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.
(t)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender (including the
Issuing Lender), and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any Person (including the Borrower or any other Loan Party) other than such
Indemnitee and its Related Parties arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Materials of
Environmental Concern on or from any property owned or operated by the Borrower
or any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee's obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. This Section 10.5(b) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.
(u)    Reimbursement by Lenders. To the extent that the Borrower or any other
Loan Party pursuant to any other Loan Document for any reason fails indefeasibly
to pay any amount required

111

--------------------------------------------------------------------------------




under paragraph (a) or (b) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof), the Issuing Lender, the
Swingline Lender or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
Issuing Lender, the Swingline Lender or such Related Party, as the case may be,
such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Total Credit Exposure at such time) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender); provided that
with respect to such unpaid amounts owed to the Issuing Lender or the Swingline
Lender solely in its capacity as such, only the Revolving Lenders shall be
required to pay such unpaid amounts, such payment to be made severally among
them based on such Revolving Lenders’ Revolving Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought)
provided, further, that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent), the Issuing
Lender or the Swingline Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), the Issuing Lender or the Swingline Lender in connection with such
capacity. The obligations of the Lenders under this paragraph (c) are subject to
the provisions of Sections 2.1, 2.4 and 2.20(e).
(v)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit, or
the use of the proceeds thereof. No Indemnitee referred to in paragraph (b)
above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.
(w)    Payments. All amounts due under this Section shall be payable promptly
after demand therefor.
(x)    Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.
10.6    Successors and Assigns; Participations and Assignments.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

112

--------------------------------------------------------------------------------




(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that (in each case with respect to any Facility) any such
assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it (in each
case with respect to any Facility) or contemporaneous assignments to related
Approved Funds that equal at least the amount specified in paragraph (b)(i)(B)
of this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
(B)    in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $1,000,000, unless each of the Administrative Agent
and, so long as no Default or Event of Default has occurred and is continuing,
the Borrower otherwise consents (each such consent not to be unreasonably
withheld or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) a Default or an Event of Default has
occurred and is continuing at the time of such assignment, or (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof and provided, further, that the Borrower’s consent shall not be required
during the primary syndication of the Facilities;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment if such
assignment is to be made to a Person that is not a Lender with a Commitment in
respect of such Facility being assigned, an Affiliate of such Lender or an
Approved Fund with respect to such Lender; and
(C)    the consent of the Issuing Lender and the Swingline Lender shall be
required for any assignment in respect of the Revolving Facility.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall

113

--------------------------------------------------------------------------------




deliver to the Administrative Agent any such administrative questionnaire as the
Administrative Agent may request.
(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Lender, the Swingline Lender and each
other Lender hereunder (and interest accrued thereon), and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Revolving
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.19, 2.20, 2.21, 2.27 and 10.5 with respect to facts
and circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the

114

--------------------------------------------------------------------------------




Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) the Borrower, the Administrative
Agent, the Issuing Lender and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnities under Sections 2.20(e) and 9.7 with respect
to any payments made by such Lender to its Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver which affects such Participant and for
which the consent of such Lender is required (as described in Section 10.1). The
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.19, 2.20, 2.21 and 2.27 (subject to the requirements and limitations
therein, including the requirements under Section 2.20(f) (it being understood
that the documentation required under Section 2.20(f) shall be delivered to such
Participant))to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section; provided that
such Participant (A) agrees to be subject to the provisions of Section2.23 as if
it were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 2.19 or 2.20, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a change in any Requirement of Law that occurs after the
Participant acquired the applicable participation. Each Lender that sells a
participation agrees, at the Borrower's request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of Section
2.23 with respect to any Participant. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.7 as though it
were a Lender; provided that such Participant agrees to be subject to
Section 2.18(k) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

115

--------------------------------------------------------------------------------




(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(f)    The Borrower, upon receipt by the Borrower of written notice from the
relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in Section 10.6.
(g)    Each Lender, upon execution and delivery hereof or upon succeeding to an
interest in the Commitments or Loans, as the case may be, represents and
warrants as of the Closing Date or as of the effective date of the applicable
Assignment and Assumption that (i) it is an Eligible Assignee; (ii) it has
experience and expertise in the making of or investing in commitments, loans or
investments such as the Commitments and Loans; and (iii) it will make or invest
in its Commitments and Loans for its own account in the ordinary course of its
business and without a view to distribution of such Commitments and Loans within
the meaning of the Securities Act or the Exchange Act, or other federal
securities laws (it being understood that, subject to the provisions of this
Section 10.6, the disposition of such Commitments and Loans or any interests
therein shall at all times remain within its exclusive control).
10.7    Adjustments; Set-off.
(f)    Except to the extent that this Agreement expressly provides for payments
to be allocated to a particular Lender or to the Lenders under a particular
Facility, if any Lender (a “Benefitted Lender”) shall, at any time after the
Loans and other amounts payable hereunder shall immediately become due and
payable pursuant to Section 8.2, receive any payment of all or part of the
Obligations owing to it, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set‑off, pursuant to events or proceedings of
the nature referred to in Section 8.1(f), or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of the Obligations owing to such other Lender, such Benefitted Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided that if
all or any portion of such excess payment or benefits is thereafter recovered
from such Benefitted Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.
(g)    Upon (i) the occurrence and during the continuance of any Event of
Default and (ii) obtaining the prior written consent of the Administrative
Agent, each Lender and each of its Affiliates is hereby authorized at any time
and from time to time, without prior notice to the Borrower or any other Loan
Party, any such notice being expressly waived by the Borrower and each other
Loan Party, to the fullest extent permitted by applicable law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final), in any currency, at any time held or owing, and any other credits,
indebtedness, claims or obligations, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender, its Affiliates or any branch or agency thereof to
or for the credit or the account of the Borrower or any other Loan Party, as the
case may be, against any and all of the obligations of the Borrower or such
other Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or its Affiliates, irrespective of whether or not
such Lender or Affiliate shall have made any demand under this Agreement or any
other Loan Document and although such

116

--------------------------------------------------------------------------------




obligations of the Borrower or such other Loan Party may be contingent or
unmatured or are owed to a branch, office or Affiliate of such Lender different
from the branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender or any of
its Affiliates shall exercise any such right of setoff, (x) all amounts so set
off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.23 and, pending such
payment, shall be segregated by such Defaulting Lender or Affiliate thereof from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender or Affiliate thereof as to which it
exercised such right of setoff. Each Lender agrees to notify the Borrower and
the Administrative Agent promptly after any such setoff and application made by
such Lender or any of its Affiliates; provided that the failure to give such
notice shall not affect the validity of such setoff and application. The rights
of each Lender and its Affiliates under this Section 10.7 are in addition to
other rights and remedies (including other rights of set-off) which such Lender
or its Affiliates may have.
10.8    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any Insolvency Proceeding or otherwise, then (a)
to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and (b)
each Lender severally agrees to pay to the Administrative Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Effective Rate from time to time in effect. The obligations of the Lenders under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.
10.9    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
10.10    Counterparts; Electronic Execution of Assignments.
(p)    This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page of this Agreement by facsimile

117

--------------------------------------------------------------------------------




or other electronic mail transmission shall be effective as delivery of a
manually executed counterpart hereof (save in the case of UK Borrower where
delivery of an executed copy of this Agreement by facsimile or other electronic
mail transmission shall be effective as delivery of a manually executed version
of this Agreement). A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.
(q)    The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.
10.11    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.11, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited under or in
connection with any Insolvency Proceeding, as determined in good faith by the
Administrative Agent or the Issuing Lender, as applicable, then such provisions
shall be deemed to be in effect only to the extent not so limited.
10.12    Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the other Loan Parties, the Administrative
Agent and the Lenders with respect to the subject matter hereof and thereof, and
there are no promises, undertakings, representations or warranties by the
Administrative Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.
10.13    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
10.14    Submission to Jurisdiction; Waivers. Each of the Loan Parties hereby
irrevocably and unconditionally:
(a)    submits to the exclusive jurisdiction of the State and Federal courts in
the Southern District of the State of New York; provided that nothing in this
Agreement shall be deemed to operate to preclude the Administrative Agent or any
Lender from bringing suit or taking other legal action in any other jurisdiction
to realize on the Collateral or any other security for the Obligations, or to
enforce a judgment or other court order in favor of Administrative Agent or such
Lender. Each of the Loan Parties expressly submits and consents in advance to
such jurisdiction in any action or suit commenced in any such court, and each
Loan Party hereby waives any objection that it may have based upon lack of
personal jurisdiction, improper venue, or forum non conveniens and hereby
consents to the granting of such legal or equitable relief as is deemed
appropriate by such court. Each of the Loan Parties hereby waives personal
service of the summons, complaints, and other process issued in such action or
suit and agrees that service of such

118

--------------------------------------------------------------------------------




summons, complaints, and other process may be made by registered or certified
mail addressed to such Loan Party at the addresses set forth in Section 10.2 of
this Agreement and that service so made shall be deemed completed upon the
earlier to occur of such Loan Party’s actual receipt thereof or three (3) days
after deposit in the U.S. mails, proper postage prepaid;
(b)    WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ITS RIGHT TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING
CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL
INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY HAS REVIEWED
THIS WAIVER WITH ITS COUNSEL; and
(c)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
10.15    Acknowledgements. Each of the Loan Parties, on behalf of itself and its
respective Subsidiaries, hereby acknowledges that:
(d)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;
(e)    none of the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Loan Party arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and Lenders, on one hand, and the Loan Parties, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and
(f)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Loan Parties and the Lenders.
10.16    Releases of Guarantees and Liens.
(e)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 10.1) to take any action requested by the Borrower
(or to direct the Security Trustee that such action be taken) having the effect
of releasing any Collateral or guarantee obligations (1) to the extent necessary
to permit consummation of any transaction not prohibited by any Loan Document or
that has been consented to in accordance with Section 10.1 or (2) under the
circumstances described in Section 10.16(b) below.
(f)    At such time as the Loans and the other Obligations under the Loan
Documents (other than inchoate indemnity or other contingent obligations and
obligations under or in respect of Specified Swap Agreements or Cash Management
Services, to the extent no default or termination event shall have occurred
thereunder or other arrangements satisfactory to the Agent have been made with
respect thereto) shall have been paid in full, the Commitments have been
terminated and no Letters of Credit (unless backstopped or cash collateralized
to the satisfaction of the Issuing Lender, Qualified Counterparty or provider of
Cash Management Services or FX Forward Contracts, as applicable) or provider,
the Collateral shall be released from the Liens created by the Security
Documents, and the Security Documents and all

119

--------------------------------------------------------------------------------




obligations (other than those expressly stated to survive such termination) of
the Administrative Agent (or the Security Trustee, as the case may be) and each
Loan Party under the Security Documents shall terminate, all without delivery of
any instrument or performance of any act by any Person.
10.17    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and each Lender agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, upon
the request or demand of any Governmental Authority, in response to any order of
any court or other Governmental Authority or as may otherwise be required
pursuant to any Requirement of Law or if requested or required to do so in
connection with any litigation or similar proceeding; (d) to any other party
hereto; (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder;
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement, or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower and its obligations, this Agreement or
payments hereunder; (g) on a confidential basis to (i) any rating agency in
connection with rating the Borrower or its Subsidiaries or the Facilities or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the Facilities; (h)
with the consent of the Borrower; or (i) to the extent such Information (x)
becomes publicly available other than as a result of a breach of this Section,
or (y) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a non-confidential basis from a source other than the
Borrower.
Notwithstanding anything herein to the contrary, any party to this Agreement
(and any employee, representative, or other agent of any party to this
Agreement) may disclose to any and all persons, without limitation of any kind,
the tax treatment and tax structure of the transactions contemplated by this
Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to it relating to such tax treatment and tax
structure. However, any such information relating to the tax treatment or tax
structure is required to be kept confidential to the extent necessary to comply
with any applicable federal or state securities laws.
For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by the Borrower or any of its
Subsidiaries; provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the Closing Date, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

120

--------------------------------------------------------------------------------




10.18    Automatic Debits. With respect to any principal, interest, fee, or any
other cost or expense (including attorney costs of the Administrative Agent or
any Lender payable by the Borrower hereunder) due and payable to the
Administrative Agent or any Lender under the Loan Documents, the Borrower hereby
irrevocably authorizes the Administrative Agent to debit any deposit account of
the Borrower maintained with the Administrative Agent in an amount such that the
aggregate amount debited from all such deposit accounts does not exceed such
principal, interest, fee or other cost or expense. If there are insufficient
funds in such deposit accounts to cover the amount then due, such debits will be
reversed (in whole or in part, in the Administrative Agent’s sole discretion)
and such amount not debited shall be deemed to be unpaid. No such debit under
this Section 10.18 shall be deemed a set-off.
10.19    Patriot Act. Each Lender and the Administrative Agent (for itself and
not on behalf of any other party) hereby notifies each Loan Party that, pursuant
to the requirements of the Patriot Act, it is required to obtain, verify and
record information that identifies such Loan Party, which information includes
the names and addresses and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Patriot Act. Each Loan Party will, and will cause each of its
respective Subsidiaries to, provide, to the extent commercially reasonable or
required by any Requirement of Law, such information and take such actions as
are reasonably requested by the Administrative Agent or any Lender to assist the
Administrative Agent and the Lenders in maintaining compliance with the Patriot
Act.
[Remainder of page left blank intentionally]



121